Exhibit 10.4

 

 

 

Published CUSIP Numbers:

Deal: 33903RAL3

Revolver A: 33903RAM1

Revolver B: 33903RAN9

Term A Loan: 33903RAP4

Term B Loan: 33903RAQ2

CREDIT AGREEMENT

Dated as of October 24, 2014

among

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,

as a Borrower and as a Guarantor,

FLEETCOR TECHNOLOGIES, INC.,

as the Parent and as a Guarantor,

CERTAIN FOREIGN SUBSIDIARIES OF THE PARENT,

as Designated Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

BARCLAYS BANK PLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

PNC BANK, NATIONAL ASSOCIATION,

BBVA COMPASS BANK,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

HSBC BANK USA, NATIONAL ASSOCIATION,

MUFG UNION BANK, N.A.,

REGIONS BANK,

SUMITOMO MITSUI BANKING CORPORATION

and

TD BANK, N.A.,

as Co-Documentation Agents

and

THE OTHER LENDERS PARTY HERETO

BANK OF AMERICA MERRILL LYNCH,

BARCLAYS BANK PLC,

WELLS FARGO SECURITIES, LLC

and

PNC CAPITAL MARKETS, LLC,

as Joint Lead Arrangers

BANK OF AMERICA MERRILL LYNCH,

BARCLAYS BANK PLC

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1     

1.01

    Defined Terms      1     

1.02

    Other Interpretive Provisions      36     

1.03

    Accounting Terms      37     

1.04

    Rounding      37     

1.05

    Exchange Rates; Currency Equivalents      37     

1.06

    Additional Alternative Currencies      38     

1.07

    Change of Currency      39     

1.08

    Times of Day; Rates      39     

1.09

    Letter of Credit Amounts      39    ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS      40     

2.01

    Commitments      40     

2.02

    Borrowings, Conversions and Continuations of Loans      41     

2.03

    Letters of Credit      48     

2.04

    Swing Line Loans      56     

2.05

    Prepayments      60     

2.06

    Termination or Reduction of Aggregate Revolving Commitments      63     

2.07

    Repayment of Loans      64     

2.08

    Interest      65     

2.09

    Fees      66     

2.10

    Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     68     

2.11

    Evidence of Debt      68     

2.12

    Payments Generally; Administrative Agent’s Clawback      69     

2.13

    Sharing of Payments by Lenders      71     

2.14

    Cash Collateral      71     

2.15

    Defaulting Lenders      72     

2.16

    Designated Borrowers      74    ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY      76     

3.01

    Taxes      76     

3.02

    Illegality      79     

3.03

    Inability to Determine Rates      80     

3.04

    Increased Costs      81     

3.05

    Compensation for Losses      82     

3.06

    Mitigation Obligations; Replacement of Lenders      83     

3.07

    Survival      84    ARTICLE IV [Intentionally Omitted.]      84    ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      84     

5.01

    Conditions to the Effective Date      84     

5.02

    Conditions to the Initial Borrowing Date      84     

5.03

    Conditions to all Credit Extensions      88    ARTICLE VI REPRESENTATIONS
AND WARRANTIES      89     

6.01

    Existence, Qualification and Power      89     

6.02

    Authorization; No Contravention      89     

6.03

    Governmental Authorization; Other Consents      89     

6.04

    Binding Effect      89     

6.05

    Financial Statements; No Material Adverse Effect      90     

6.06

    Litigation      90     

6.07

    No Default      90   

 

i



--------------------------------------------------------------------------------

 

6.08

    Ownership of Property; Liens      91     

6.09

    Environmental Compliance      91     

6.10

    Insurance      91     

6.11

    Taxes      91     

6.12

    ERISA Compliance      91     

6.13

    Subsidiaries      92     

6.14

    Margin Regulations; Investment Company Act      92     

6.15

    Disclosure      92     

6.16

    Compliance with Laws      93     

6.17

    Intellectual Property; Licenses, Etc      93     

6.18

    Solvency      93     

6.19

    Perfection of Security Interests in the Collateral      93     

6.20

    Business Locations      93     

6.21

    Representations as to Designated Borrowers      93     

6.22

    OFAC      94     

6.23

    Patriot Act; FCPA      95    ARTICLE VII AFFIRMATIVE COVENANTS      95     

7.01

    Financial Statements      95     

7.02

    Certificates; Other Information      96     

7.03

    Notices      97     

7.04

    Payment of Taxes      98     

7.05

    Preservation of Existence, Etc      98     

7.06

    Maintenance of Properties      98     

7.07

    Maintenance of Insurance      99     

7.08

    Compliance with Laws      99     

7.09

    Books and Records      99     

7.10

    Inspection Rights      99     

7.11

    Use of Proceeds      99     

7.12

    Additional Subsidiaries      99     

7.13

    Pledged Assets      100     

7.14

    Further Assurances      101     

7.15

    Maintenance of Ratings      101    ARTICLE VIII NEGATIVE COVENANTS      101
    

8.01

    Liens      102     

8.02

    Investments      104     

8.03

    Indebtedness      106     

8.04

    Fundamental Changes      107     

8.05

    Dispositions      107     

8.06

    Restricted Payments      108     

8.07

    Change in Nature of Business      108     

8.08

    Transactions with Affiliates and Insiders      108     

8.09

    Burdensome Agreements      109     

8.10

    Use of Proceeds      109     

8.11

    Financial Covenants      109     

8.12    

    Prepayment of Other Indebtedness, Etc      110     

8.13

    Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity      110     

8.14

    Sale Leasebacks      110    ARTICLE IX EVENTS OF DEFAULT AND REMEDIES     
110     

9.01

    Events of Default      110     

9.02

    Remedies Upon Event of Default      112   

 

ii



--------------------------------------------------------------------------------

 

9.03

    Application of Funds      113    ARTICLE X ADMINISTRATIVE AGENT      114   
 

10.01

    Appointment and Authority      114     

10.02

    Rights as a Lender      115     

10.03

    Exculpatory Provisions      115     

10.04

    Reliance by Administrative Agent      116     

10.05    

    Delegation of Duties      116     

10.06

    Resignation of Administrative Agent      117     

10.07

    Non-Reliance on Administrative Agent and Other Lenders      118     

10.08

    No Other Duties; Etc      118     

10.09

    Administrative Agent May File Proofs of Claim      118     

10.10

    Collateral and Guaranty Matters      119    ARTICLE XI MISCELLANEOUS     
120     

11.01

    Amendments, Etc      120     

11.02

    Notices and Other Communications; Facsimile Copies      122     

11.03

    No Waiver; Cumulative Remedies; Enforcement      124     

11.04

    Expenses; Indemnity; and Damage Waiver      125     

11.05

    Payments Set Aside      127     

11.06

    Successors and Assigns      127     

11.07

    Treatment of Certain Information; Confidentiality      131     

11.08

    Set-off      132     

11.09

    Interest Rate Limitation      133     

11.10

    Counterparts; Integration; Effectiveness      133     

11.11

    Survival of Representations and Warranties      133     

11.12

    Severability      134     

11.13

    Replacement of Lenders      134     

11.14

    Governing Law; Jurisdiction; Etc      135     

11.15

    Waiver of Right to Trial by Jury      136     

11.16

    Electronic Execution of Assignments and Certain Other Documents      136   
 

11.17

    USA PATRIOT Act      136     

11.18

    No Advisory or Fiduciary Relationship      136     

11.19

    Judgment Currency      137   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

     1.01          Mandatory Cost Formulae      2.01          Commitments and
Applicable Percentages      6.13          Subsidiaries      6.17         
Intellectual Property      6.20(a)     Locations of Real Property      6.20(b)  
  Taxpayer and Organizational Identification Numbers      6.20(c)     Changes in
Legal Name, State of Formation and Structure      8.01          Existing Liens
     8.02          Existing Investments      8.03          Existing Indebtedness
     11.02        Certain Addresses for Notices   

EXHIBITS

     A        Form of Loan Notice      B        Form of Swing Line Loan Notice
     C        Form of Revolving Note      D        Form of Swing Line Note     
E-1     Form of Term Note      E-2     Form of Incremental Term Note      F     
  Form of Compliance Certificate      G        Form of Joinder Agreement     
H        Form of Assignment and Assumption      I        Form of Lender Joinder
Agreement      J        Form of Designated Borrower Request and Assumption
Agreement      K        Form of Designated Borrower Notice      L        Form of
Solvency Certificate      M        Form of Security and Pledge Agreement     
N        Form of Guaranty      O        Form of Notice of Loan Prepayment   

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 24, 2014 among FLEETCOR
TECHNOLOGIES OPERATING COMPANY, LLC, a Georgia limited liability company (the
“Company”), FLEETCOR TECHNOLOGIES, INC., a Delaware corporation (the “Parent”),
certain Foreign Subsidiaries of the Parent party hereto pursuant to Section 2.16
(each a “Designated Borrower” and, together with the Company, the “Borrowers”
and, each a “Borrower”), the Lenders (defined herein) and BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.

The Company has requested that the Lenders provide $3.355 billion in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or other acquisition of or investment
in assets constituting a business unit, a line of business or division of such
Person, or a majority of the Voting Stock of another Person, in each case
whether or not involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.

“Additional Term A Loan Commitments” has the meaning specified in
Section 2.02(f)(v).

“Additional Term B Loan Commitments” has the meaning specified in
Section 2.02(f)(v).

“Additional Term Loan Commitments” has the meaning specified in
Section 2.02(f)(v).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Fee Letter” means the letter agreement dated as of
October 23, 2014 among the Company, Bank of America and MLPFS.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Revolving A Commitments” means the Revolving A Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving A Commitments
in effect on the Effective Date and the Initial Borrowing Date is ONE BILLION
DOLLARS ($1,000,000,000).

“Aggregate Revolving B Commitments” means the Revolving B Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving B Commitments
in effect on the Effective Date and the Initial Borrowing Date is THIRTY-FIVE
MILLION DOLLARS ($35,000,000).

“Aggregate Revolving Commitments” means the Aggregate Revolving A Commitments
and/or the Aggregate Revolving B Commitments, as applicable.

“Agreement” means this Credit Agreement.

“All-In-Yield” means, with respect to any term loan facility (including the Term
B Loans and any Incremental Term B Loan), the weighted average yield to maturity
with respect to such term loan facility which shall take into account interest
rate margins and any interest rate floors or similar devices, and shall be
deemed to include any original issue discount and any fees (other than facility
arrangement, structuring, underwriting or other closing fees and expenses not
paid for the account of, or distributed to, all Lenders providing such term loan
facility) paid or payable in connection with such term loan facility, in each
case, as reasonably determined by the Administrative Agent in a manner
consistent with customary financial practice based on an assumed four-year life
to maturity or, if less, the actual remaining life to maturity of such term loan
facility, commencing from the borrowing date of such term loan facility and
assuming that the interest rate (including the Applicable Rate) for such term
loan facility in effect on such borrowing date (after giving effect to the
Indebtedness incurred in connection with such term loan facility) shall be the
interest rate for the entire Weighted Average Life to Maturity of such term loan
facility.

“AllStar” means AllStar Business Solutions Limited, a private limited company
registered in England and Wales.

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.06; provided,
however, that if the interest rate with respect to any Alternative Currency
becomes unavailable for any reason, such Alternative Currency shall not be
considered an Alternative Currency hereunder until such time as an interest rate
with respect to such Alternative Currency is agreed upon by the Company and the
applicable Lenders in accordance with the terms hereof.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency, Australian Dollars or New Zealand Dollars, as determined
by the Administrative Agent, Swing Line Lender or L/C Issuer, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving A Commitments and $300,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving A Commitment at any time, the percentage of
the Aggregate Revolving A Commitments represented by such Lender’s Revolving A
Commitment at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Lender to make Revolving A Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving A Commitments have
expired, then the Applicable Percentage of each Lender with respect to its
Revolving A Commitment shall be determined based on the Applicable Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments, (b) with respect to such Lender’s Revolving B Commitment at any
time, the percentage of the Aggregate Revolving B Commitments represented by
such Lender’s Revolving B Commitment at such time, subject to adjustment as
provided in Section 2.15; provided that if the commitment of each Lender to make
Revolving B Loans has been terminated pursuant to Section 9.02 or if the
Aggregate Revolving B Commitments have expired, then the Applicable Percentage
of each Lender with respect to its Revolving B Commitment shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments, (c) with respect to such Lender’s
portion of the outstanding Term A Loan at any time, the percentage of the
outstanding principal amount of the Term A Loan held by such Lender at such
time, (d) with respect to such Lender’s portion of the outstanding Term B Loan
at any time, the percentage of the outstanding principal amount of the Term B
Loan held by such Lender at such time, (e) with respect to such Lender’s portion
of any outstanding Incremental Term A Loan at any time, the percentage of the
outstanding principal amount of such Incremental Term A Loan held by such Lender
at such time, and (f) with respect to such Lender’s portion of any outstanding
Incremental Term B Loan at any time, the percentage of the outstanding principal
amount of such Incremental Term B Loan held by such Lender at such time. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) with respect to any Incremental Term Loan, the
percentage(s) per annum set forth in the Lender Joinder Agreement applicable
thereto, (b) with respect to the Term B Loan, 3.00% per annum in the case of
Eurocurrency Rate Loans and 2.00% per annum in the case of Base Rate Loans, and
(c) with respect to Revolving Loans, the Term A Loan, Swing Line Loans, Letters
of Credit and the Commitment Fee, the following percentages per annum, based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):

 

Pricing Tier

  

Consolidated

Leverage Ratio

  

Commitment
Fee

 

Letter of Credit
Fee

 

Eurocurrency
Rate

Loans/Foreign
Swing Line
Loans

 

Base Rate
Loans

1

   > 3.25:1.0    0.40%   2.00%   2.00%   1.00%

2

  

> 2.50:1.0

but <3.25:1.0

   0.35%   1.75%   1.75%   0.75%

3

  

> 1.50:1.0

but < 2.50:1.0

   0.30%   1.50%   1.50%   0.50%

4

  

> 0.75:1.0

but < 1.50:1.0

   0.25%   1.25%   1.25%   0.25%

5

   < 0.75:1.0    0.20%   1.00%   1.00%   0.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance

 

3



--------------------------------------------------------------------------------

Certificate is delivered pursuant to Section 7.02(a); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Tier 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall continue to apply
until the first Business Day immediately following the date a Compliance
Certificate is delivered in accordance with Section 7.02(a), whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Consolidated
Leverage Ratio contained in such Compliance Certificate. The Applicable Rate in
effect from the Effective Date to the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 7.02(a) for
the first full fiscal quarter of the Parent ending after Initial Borrowing Date
shall be determined based upon Pricing Tier 1. Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, Australian Dollars or New Zealand Dollars, the local time
in the place of settlement for such currency as may be determined by the
Administrative Agent, the Swing Line Lender or the L/C Issuer, as the case may
be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.16(a).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means (a) Bank of America (or any of its designated Affiliates) in
its capacity as a joint lead arranger and joint bookrunner, (b) Barclays Bank
PLC in its capacity as a joint lead arranger and joint bookrunner, (c) Wells
Fargo Securities, LLC in its capacity as a joint lead arranger and joint
bookrunner, and (d) PNC Capital Markets, LLC in its capacity as joint lead
arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person (including any Receivables Facility),
the amount of obligations outstanding on any date of determination that would be
characterized as principal if such Securitization Transaction (including any
Receivables Facility) had been structured as a secured loan rather than a sale.

“Audited Financial Statements” means (a) if the Initial Borrowing Date occurs
before April 30, 2015 and the financial statements referred to in clause (b) are
not available, the audited consolidated balance sheet of the Parent and its
Subsidiaries for the fiscal year ended December 31, 2013, and the

 

4



--------------------------------------------------------------------------------

related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP, and
(b) otherwise, the audited consolidated balance sheet of the Parent and its
Subsidiaries for the fiscal year ended December 31, 2014, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Parent and its Subsidiaries, including the
notes thereto, audited by independent public accountants of recognized national
standing and prepared in conformity with GAAP.

“Australian Dollar” means the lawful currency of Australia.

“Availability Period” means, (a) with respect to the Revolving A Commitments,
the period from and including the Initial Borrowing Date to the earliest of
(i) the Maturity Date, (ii) the date of termination of the Aggregate Revolving A
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Revolving A Loans and of the obligation of the
L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02; and (b) with
respect to the Revolving B Commitments, the period from and including the
Initial Borrowing Date to the earliest of (i) the Maturity Date, (ii) the date
of termination of the Aggregate Revolving B Commitments pursuant to
Section 2.06, and (iii) the date of termination of the commitment of each Lender
to make Revolving B Loans pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Barclay’s Fee Letter” means the letter agreement dated as of October 23, 2014
between the Company and Barclays Bank PLC.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. Base
Rate Loans shall be made only to the Company and shall be denominated in
Dollars.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type, in the same currency and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is

 

5



--------------------------------------------------------------------------------

located and: (a) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day; (b) if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day; (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

“Businesses” means, at any time, a collective reference to the businesses
operated by the Company and its Subsidiaries at such time.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)

 

6



--------------------------------------------------------------------------------

Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following events:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than Permitted Holders, becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of thirty-five percent (35%) or more
of the Parent’s then outstanding Equity Interests entitled to vote for members
of the board of directors or equivalent governing body of the Parent on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right); or

(b) the Parent shall cease to own and control, of record and beneficially,
directly or indirectly, 100% of the Equity Interests of the Company.

“Closing Certificate” means that certain Officer’s Closing Certificate dated as
of April 28, 2014 executed by the Company in favor of the Administrative Agent
and the Lenders.

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents.

“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Section 7.13 or 7.14.

“Comdata Acquisition” means the acquisition by the Parent, directly or
indirectly, of all of the outstanding share capital of the Target, pursuant to
and in accordance with the Merger Agreement.

“Comdata Acquisition Costs” means (a) the purchase price for the Comdata
Acquisition, (b) the refinancing or repayment of the Indebtedness under the
Existing Credit Agreement and certain third party indebtedness for borrowed
money of the Target and its Subsidiaries and (c) fees, costs and expenses
incurred in connection with the Comdata Acquisition and the financing therefor.

 

7



--------------------------------------------------------------------------------

“Comdata Facilities” means the Term Loans and the portion of the Revolving Loans
necessary to finance the Comdata Acquisition Costs on the Initial Borrowing
Date.

“Commitment” means, as to each Lender, the Revolving A Commitment of such
Lender, the Revolving B Commitment of such Lender, the Term A Loan Commitment of
such Lender, the Term B Loan Commitment of such Lender and/or the Incremental
Term Loan Commitment of such Lender.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

“Consolidated Capital Expenditures” means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.

“Consolidated Cash Taxes” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the aggregate of all taxes, as determined
in accordance with GAAP, to the extent the same are paid in cash during such
period.

“Consolidated EBITDA” means, for any period, for the Parent and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
the Parent and its Subsidiaries for such period, (c) depreciation and
amortization expense for such period, (d) non-recurring fees, costs and expenses
payable by the Parent and its Subsidiaries during such period (but not later
than 12 months after the Initial Borrowing Date) related to the closing of this
Agreement and the consummation of the Comdata Acquisition, (e) non-recurring
fees, costs and expenses payable by the Parent and its Subsidiaries during such
period (but not later than 12 months after the consummation of the SVS
Disposition) related to the consummation of the SVS Disposition, (f) expected
cost savings and synergies (net of actual amounts realized) for such period that
are reasonably identifiable and factually supportable related to the Comdata
Acquisition and that either (i) were actually implemented by the Parent or its
Subsidiaries within such period or (ii) relate to the business that is the
subject of the Comdata Acquisition and are reasonably determined by the Parent
to be probable based on specifically identifiable actions which have been taken
or will be taken within 12 months after the end of such period,
(g) non-recurring fees, costs and expenses payable by the Parent and its
Subsidiaries during such period (but not later than 12 months after the
consummation of the related Permitted Acquisition) related to the consummation
of Permitted Acquisitions during such period, and (h) non-cash stock-based
compensation expense, all as determined in accordance with GAAP.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Parent and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (iii) the implied interest component of Synthetic
Leases with respect to such period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) Consolidated Interest Charges for such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness (excluding Attributable Indebtedness
with respect to all Receivables Facilities and Indebtedness with respect to all
Foreign A/R Facilities in an aggregate amount not to exceed $750,000,000) as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended.

“Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income of the Parent and its
Subsidiaries (excluding extraordinary gains) for that period, as determined in
accordance with GAAP. For the avoidance of doubt, Consolidated Net Income shall
exclude any income (or loss) for such period of the Unrestricted Subsidiary and
its subsidiaries; provided that Consolidated Net Income shall include (without
duplication) the Parent’s equity in the net income of the Unrestricted
Subsidiary and its subsidiaries for such period up to the amount of cash
actually distributed by the Unrestricted Subsidiary to the Parent or any
Subsidiary during such period as a dividend or other distribution.

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Parent and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP. For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capital Leases,
Securitization Transactions and Synthetic Leases and (c) shall not include any
voluntary prepayments or mandatory prepayments required pursuant to
Section 2.05.

“Consolidated Tangible Assets” means, as of any date of determination, the book
value of total assets of the Parent and its Subsidiaries on a consolidated
basis, as determined in accordance with GAAP, excluding (a) assets that are
considered to be intangible assets under GAAP (including customer lists,
goodwill, computer software, copyrights, trade names, trademarks, patents,
franchises and licenses) and (b) receivables and related assets that are sold in
connection with, and pursuant to the terms of, the Receivables Facility.

“Consolidated Working Capital” means, as of any date of determination, with
respect to the Parent and its Subsidiaries on a consolidated basis, without
duplication, (a) all assets (other than cash and Cash Equivalents) which, in
accordance with GAAP, would be included as current assets on the Parent’s
consolidated balance sheet at such date as current assets, minus (b) all
amounts, which, in accordance with GAAP, would be included as current
liabilities (other than the current portion of long-term debt and Capital
Leases) on the Parent’s consolidated balance sheet at such date.

 

9



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, equal to 50% of the cumulative Excess Cash Flow for the period (taken
as one accounting period) commencing from the first day of the first full fiscal
quarter following the Initial Borrowing Date to the end of the fiscal quarter
most recently ended in respect of which a Compliance Certificate has been
delivered as required hereunder, as such amount shall be reduced dollar for
dollar from time to time prior to such date by the amount of the Cumulative
Credit applied to make Restricted Payments as permitted hereunder.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, in each case to the fullest extent permitted by applicable Laws
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder or under other agreements in which it commits to extend credit
generally, or has made a public statement to that effect

 

10



--------------------------------------------------------------------------------

(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent, to confirm
in writing to the Administrative Agent that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto. As of the Initial Borrowing Date, AllStar, FleetCor UK, Lux 2, FleetCor
Australia and Fleetcor New Zealand are the only Designated Borrowers.

“Designated Borrower Notice” has the meaning specified in Section 2.16(a).

“Designated Borrower Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Designated Borrowers arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Designated Borrower or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.16(a).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject or target of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory in the ordinary course of business; (b) the sale,
lease, license, transfer or other disposition in the ordinary course of business
of

 

11



--------------------------------------------------------------------------------

surplus, obsolete or worn out property no longer used or useful in the conduct
of business of any Loan Party and its Subsidiaries; (c) any sale, lease,
license, transfer or other disposition of property to any Loan Party or any
Subsidiary; provided, that if the transferor of such property is a Loan Party
(i) the transferee thereof must be a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 8.02, (d) any Involuntary Disposition, and (e) any sales of receivables
and related assets in connection with, and pursuant to the terms of, the
Receivables Facility.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, Australian Dollars or New Zealand
Dollars, the equivalent amount thereof in Dollars as determined by the
Administrative Agent, the Swing Line Lender or the L/C Issuer, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“Domestic Swing Line Loan” has the meaning specified in Section 2.04(a).

“Domestic Swing Line Loan Sublimit” means an amount equal to the lesser of
(a) $20,000,000 (as such amount may be increased in accordance with
Section 2.02(f)(i)) and (b) the Aggregate Revolving A Commitments. The Domestic
Swing Line Loan Sublimit is part of and not in addition to the Aggregate
Revolving A Commitments.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Parent, the Company or any Subsidiary to make earn out or other contingency
payments (including purchase price adjustments, hold back and escrowed amounts,
non-competition and consulting agreements, or other indemnity obligations)
pursuant to the documentation relating to such Acquisition. The amount of any
Earn Out Obligations at the time of determination shall be the aggregate amount,
if any, of such Earn Out Obligations that are required at such time under GAAP
to be recognized as liabilities on the consolidated balance sheet of the Parent
and are reasonably likely to become payable.

“Effective Date” means the first date all the conditions precedent in
Section 5.01 are satisfied.

“Effective Date Term B Loan Commitments” has the meaning specified in
Section 2.02(f)(v).

“Eligible Assets” means property that is used or useful in the same or a similar
line of business as the Parent and its Subsidiaries were engaged in on the
Initial Borrowing Date (or any reasonable extension or expansions thereof).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 11.06(b)(ii)).

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any hazardous
or toxic materials into the environment.

 

12



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or receipt of notification by a Loan Party
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Sections 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or, to the knowledge of any
Loan Party, a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Internal Revenue Code or Sections 303, 304 and
305 of ERISA; or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Company or any ERISA Affiliate.

“Euro” and “EUR” mean the single currency of the Participating Member States.

“Eurocurrency Base Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan:

(i) with respect to a Eurocurrency Rate Loan denominated in Dollars or in an
Alternative Currency, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”), or a comparable or successor rate which rate is approved by the

 

13



--------------------------------------------------------------------------------

Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate Determination
Date, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period;

(ii) with respect to a Eurocurrency Rate Loan denominated in Australian Dollars,
the rate per annum equal to the Bank Bill Swap Reference Bid Rate (“BBSY”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period; and

(iii) with respect to a Eurocurrency Rate Loan denominated in New Zealand
Dollars, the rate per annum equal to the Bank Bill Reference Bid Rate (“BKBM”),
or a comparable or successor rate which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:45 a.m. (Auckland,
New Zealand time) on the Rate Determination Date with a term equivalent to such
Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m.
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding the
foregoing, (i) for any interest calculation with respect to the Term B Loan (for
both Eurocurrency Rate Loans and Base Rate Loans bearing interest at a rate
based on the Eurocurrency Rate) pursuant to this Agreement, the Eurocurrency
Base Rate shall in no event be less than 0.75% at any time, and (ii) for all
other purposes under this Agreement, if the Eurocurrency Base Rate shall be less
than zero, such rate shall be deemed zero for such purposes under this
Agreement.

“Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the Eurocurrency Base Rate for such Eurocurrency Rate Loan for
such Interest Period and (b) for any day with respect to any Base Rate Loan
bearing interest at a rate based on the Eurocurrency Rate, a rate per annum
determined by the Administrative Agent to be equal to the Eurocurrency Base Rate
for such Base Rate Loan for such day.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars, in an Alternative Currency, in Australian Dollars or
in New Zealand Dollars. All Loans denominated in an Alternative Currency, in
Australian Dollars or in New Zealand Dollars must be Eurocurrency Rate Loans.

 

14



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 9.01.

“Excess Cash Flow” means, for any fiscal year of the Parent, an amount equal to
the sum, without duplication, of (a) Consolidated EBITDA for such fiscal year
minus (b) Consolidated Capital Expenditures (other than those financed with
non-revolving Indebtedness) paid in cash for such fiscal year minus
(c) Consolidated Interest Charges actually paid in cash by the Parent and its
Subsidiaries for such fiscal year minus (d) Consolidated Cash Taxes for such
fiscal year minus (e) Consolidated Scheduled Funded Debt Payments for such
fiscal year minus (f) fees, costs and expenses added back to Consolidated EBITDA
pursuant to clauses (d), (e) and (g) of the definition of Consolidated EBITDA
for such fiscal year minus (g) any cash consideration paid in such period in
connection with a Permitted Acquisition (net of any non-revolving Indebtedness
(including seller payments) used to finance such Permitted Acquisition) minus
(h) the net increase in Consolidated Working Capital for such fiscal year and
plus (i) the net decrease in Consolidated Working Capital for such fiscal year,
in each case on a consolidated basis determined in accordance with GAAP.

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Initial Borrowing Date as contemplated by
Section 7.12, (a) any owned or leased real property, (b) any owned or leased
personal property which is located outside of the United States, (c) any
personal property (including, without limitation, motor vehicles) in respect of
which perfection of a Lien is not either (i) governed by the Uniform Commercial
Code or (ii) effected by appropriate evidence of the Lien being filed in either
the United States Copyright Office or the United States Patent and Trademark
Office, unless requested by the Administrative Agent or the Required Lenders,
(d) the Equity Interests of any direct Foreign Subsidiary of a Loan Party to the
extent not required to be pledged to secure the Obligations pursuant to
Section 7.13(a), (e) any property which, subject to the terms of Section 8.09,
is subject to a Lien of the type described in Section 8.01(i) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
property, (f) any accounts receivable and related assets sold, contributed or
otherwise conveyed to FleetCor Funding LLC or to any other Subsidiary of the
Parent formed as a special purpose entity pursuant to a Receivables Facility
permitted under Section 8.03(f), and (g) any deposit accounts, securities
accounts, securities, cash, Cash Equivalents and other similar investments
permitted under money transmitter laws of a Loan Party that holds a “money
transmitter” (or similar) license under state Law, in the aggregate amount
required by applicable Law to be owned by a holder of such license free of Liens
and other similar restrictions.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 7(b) of the Guaranty and
any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Contract, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Contracts for which such Guaranty or
security interest becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any

 

15



--------------------------------------------------------------------------------

Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Borrower is located, (c) any backup withholding
tax that is required by the Internal Revenue Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Company under Section 11.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e)(ii), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the applicable Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii), (a)(iii) or (c) and (e) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 22, 2011 among the Company and the other Borrowers party thereto, the
Parent and the other Guarantors party thereto, the Lenders party thereto and
Bank of America, N.A., as administrative agent, swing line lender and L/C
issuer.

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements with respect thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means each of the Administrative Agent’s Fee Letter, the Joint Fee
Letter, the Barclays Fee Letter and the Wells Fargo Fee Letter, and “Fee Letter”
means any one of them.

“FleetCor Australia” means Business Fuel Cards Pty Ltd (formerly FleetCor
Technologies Australia Pty Ltd), ACN 161 721 106, a proprietary limited company
registered under the Corporations Act 2001 and taken to be registered in
Victoria, Australia.

“FleetCor New Zealand” means FleetCor Technologies New Zealand Limited, a
company registered in New Zealand under company number 4253058.

“FleetCor UK” means FleetCor UK Acquisition Limited, a private limited company
registered in England and Wales.

 

16



--------------------------------------------------------------------------------

“Foreign A/R Facility” means, collectively, each credit agreement of one or more
Foreign Subsidiaries secured by receivables of one or more Foreign Subsidiaries.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the applicable Borrower is resident for
tax purposes (including such a Lender when acting in the capacity of the L/C
Issuer). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Swing Line Loan” has the meaning specified in Section 2.04(a).

“Foreign Swing Line Loan Sublimit” means an amount equal to the lesser of
(a) $110,000,000 (as such amount may be increased in accordance with
Section 2.02(f)(i)) and (b) the Aggregate Revolving A Commitments. The Foreign
Swing Line Loan Sublimit is part of and not in addition to the Aggregate
Revolving A Commitments.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
Obligations with respect to any Loan or Letter of Credit) and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by the Parent or any
Subsidiary (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);

(c) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments that support Funded Indebtedness of the types specified in clauses
(a), (b) and (d) through (i);

(d) all purchase money Indebtedness and other obligations in respect of the
deferred purchase price of property or services (other than (i) accrued
expenses, settlement accounts or trade accounts payable incurred or arising in
the ordinary course of business and (ii) any Earn Out Obligations unless and
until such Earn Out Obligations become a liability on the balance sheet of the
Company and its Subsidiaries in accordance with GAAP);

 

17



--------------------------------------------------------------------------------

(e) the Attributable Indebtedness of Capital Leases, Securitization Transactions
and Synthetic Leases;

(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person prior to the Maturity Date or the Incremental Term Loan
Maturity Date, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

(g) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; and

(h) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (g) above of another Person; and

(i) all Funded Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or any other form of legal entity in which such
Person is a general partner or joint venturer but only to the extent such Funded
Indebtedness is recourse to such Person.

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person (or any right, contingent or
otherwise, of any

 

18



--------------------------------------------------------------------------------

holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means (a) the Parent, (b) the Company, in its capacity as a
guarantor of (i) the Designated Borrower Obligations, (ii) Obligations under any
Swap Contract between any Loan Party (other than any Designated Borrower) and
any Swap Bank that is permitted to be incurred pursuant to Section 8.03(d),
(iii) Obligations under any Treasury Management Agreement between any Loan Party
(other than any Designated Borrower) and any Treasury Management Bank, and
(iv) any Swap Obligation of a Specified Guarantor (determined before giving
effect to Sections 2 and 7(b) of the Guaranty) under the Guaranty, (c) each
Domestic Subsidiary of the Parent and each other Person that joins as a
Guarantor pursuant to Section 7.12, and (d) the successors and permitted assigns
of the foregoing.

“Guaranty” means the Guaranty Agreement substantially in the form of Exhibit N
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Immaterial Subsidiary” means, at any time, a Subsidiary that (a) as of the last
day of the fiscal quarter of the Parent most recently ended for which financial
statements are available, did not have, together with its respective
Subsidiaries, assets in excess of 3% of the aggregate consolidated total assets
of the Parent and its Subsidiaries at the end of such fiscal quarter and (b) for
the period of four consecutive fiscal quarters of the Parent most recently ended
for which financial statements are available, did not have, together with its
respective Subsidiaries, revenues in excess of 3% of the consolidated revenues
of the Parent and its Subsidiaries for such period.

“Incremental Facility Amendment” has the meaning specified in Section 2.02(f).

“Incremental Term A Loan” means an Incremental Term Loan that (a) satisfies each
of the Incremental Term A Loan Conditions and (b) does not satisfy each of the
Incremental Term B Loan Conditions.

“Incremental Term A Loan Conditions” has the meaning specified in
Section 2.02(f).

“Incremental Term B Loan” means an Incremental Term Loan that satisfies each of
the Incremental Term B Loan Conditions.

“Incremental Term B Loan Conditions” has the meaning specified in
Section 2.02(f).

“Incremental Term Loan Lender” means each of the Persons identified as an
“Incremental Term Loan Lender” in the Lender Joinder Agreement with respect to
any Incremental Term Loan, together with their respective successors and
assigns.

 

19



--------------------------------------------------------------------------------

“Incremental Term Loan” has the meaning provided in Section 2.02(f).

“Incremental Term Loan Commitment” means, as to each Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make the
applicable Incremental Term Loan hereunder pursuant to the applicable Lender
Joinder Agreement; provided that, at any time after the funding of any
Incremental Term Loan, determination of “Required Lenders” shall include the
Outstanding Amount of such Incremental Term Loan.

“Incremental Term Loan Maturity Date” as to any Incremental Term Loan shall be
as set forth in the Lender Joinder Agreement applicable thereto.

“Incremental Term Note” has the meaning specified in Section 2.11(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or any other form of legal entity in which such Person is a
general partner or joint venturer but only to the extent such Indebtedness is
recourse to such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Information Memorandum” shall mean the Confidential Information Memorandum
dated September, 2014 relating to the Parent and the transactions contemplated
by this Agreement and the other Loan Documents, as it may be supplemented or
amended.

“Initial Amortization Date” means (a) March 31, 2015 if the Initial Borrowing
Date is on or before December 31, 2014, (b) June 30, 2015 if the Initial
Borrowing Date is after December 31, 2014 but on or before March 31, 2015; and
(c) September 30, 2015 if the Initial Borrowing Date is after March 31, 2015.

“Initial Borrowing Date” means the first Business Day on which all of the
conditions precedent in Section 5.02 are satisfied or waived in accordance with
Section 11.01, and on which the initial Loans are made.

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date or the
Incremental Term Loan Maturity Date, as applicable; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; (b) as to any Base Rate
Loan (including a Domestic Swing Line

 

20



--------------------------------------------------------------------------------

Loan), the last Business Day of each March, June, September and December and the
Maturity Date or the Incremental Term Loan Maturity Date, as applicable; and
(c) as to any Foreign Swing Line Loan, the last Business Day of each calendar
month and the Maturity Date with respect to interest on Foreign Swing Line Loans
accruing since the last such date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (subject to availability), as selected by the Company
in its Loan Notice, provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period with respect to any Revolving Loan shall extend beyond
the Maturity Date;

(d) no Interest Period with respect to any Term Loan shall extend beyond the
Maturity Date; and

(e) no Interest Period with respect to the Incremental Term Loan shall extend
beyond the Incremental Term Loan Maturity Date.

“Interim Financial Statements” means the unaudited consolidated financial
statements of the Parent and its Subsidiaries for the fiscal quarter most
recently ended prior to the Initial Borrowing Date for which financial
statements are available, including balance sheets and statements of income or
operations, shareholders’ equity and cash flows.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee of Indebtedness or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) an Acquisition; provided
that notwithstanding anything in this Agreement to the contrary, no purchase by
any Loan Party of fuel-related accounts receivable, whether pursuant to a
factoring or similar arrangement, pursuant to the establishment, acquisition or
operation of a private label credit card program or otherwise, and whether for a
premium (so long as validated by a third party appraisal delivered by the
Company to the Administrative Agent), at face value or at a discount, shall
constitute an Investment for purposes of this Agreement. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

21



--------------------------------------------------------------------------------

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

“IP Rights” has the meaning specified in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.

“Joint Fee Letter” means the letter agreement dated as of October 23, 2014 among
the Company, Bank of America, MLPFS, Barclays Bank PLC, Wells Fargo Bank,
National Association and Wells Fargo Securities LLC.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving A Loans. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

22



--------------------------------------------------------------------------------

“Lender Joinder Agreement” means a joinder agreement, substantially in the form
of Exhibit I, executed and delivered in accordance with the provisions of
Section 2.02(f).

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and each Incremental Term Loan Lender and, in each case their
successors and assigns and, as the context requires, includes the Swing Line
Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder. Letters
of Credit may be denominated in Dollars or in an Alternative Currency,
Australian Dollars or New Zealand Dollars.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $20,000,000 (as such amount may be increased in accordance with
Section 2.02(f)(i)) and (b) the Aggregate Revolving A Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan, Term Loan or any Incremental
Term Loan.

“Loan Documents” means this Agreement, the Guaranty, each Designated Borrower
Request and Assumption Agreement, each Designated Borrower Notice, each Note,
each Issuer Document, each Joinder Agreement, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14
of this Agreement, the Collateral Documents and each Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the Company.

 

23



--------------------------------------------------------------------------------

“Loan Party” means the Company, each Designated Borrower and each Guarantor, and
“Loan Parties” means all such Persons, collectively.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Luxembourg Partnership” means FleetCor Technologies Operating Company – CFN
Holding Co., a company incorporated as a société en nom collectif (general
corporate partnership) under the laws of Luxembourg, having its registered
office at 5, Rue Guillaume Kroll, L-1882 Luxembourg, having a partnership
capital of EUR 137,501 and registered with the Luxembourg Register of Commerce
and Companies under number B-121.519.

“Lux 2” means FleetCor Luxembourg Holding2, a société à responsabilité limitée
incorporated under the laws of Luxembourg.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Parent and
its Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Borrower or any Guarantor to perform its obligations under
any Loan Documents to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Borrower or
any Guarantor of any Loan Document to which it is a party.

“Material Foreign Subsidiary” means any first-tier Foreign Subsidiary of the
Company or any Guarantor the assets or revenues of which, together with the
assets or revenues of its Subsidiaries on a consolidated basis, account for at
least 3% of the total assets or revenues, as applicable, of the Company and its
Subsidiaries on a consolidated basis; provided that at no time shall the
aggregate amount of assets or revenues of all first-tier Foreign Subsidiaries,
together with the assets or revenues of their Subsidiaries on a consolidated
basis, with respect to which a pledge of Equity Interests of such first-tier
Foreign Subsidiaries is not provided exceed 10% of the total assets or revenues,
as applicable, of the Company and its Subsidiaries on a consolidated basis.

“Maturity Date” means (a) with respect to the Revolving Loans, Swing Line Loans,
Letters of Credit (and the related L/C Obligations) and the Term A Loan, the
fifth anniversary of the Initial Borrowing Date, (b) with respect to the Term B
Loan, the seventh anniversary of the Initial Borrowing Date, and (c) with
respect to each Incremental Term Loan, the Incremental Term Loan Maturity Date
applicable to such Incremental Term Loan; provided, however, that, in each case,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
August 12, 2014 by and among the Parent, FCHC Project, Inc., Ceridian LLC and
the Target.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

24



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Involuntary Disposition or Debt Issuance, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof and (c) in the case of any Disposition or Involuntary
Disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property; it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by any Loan Party or any
Subsidiary in any Disposition or Debt Issuance.

“New Zealand Dollar” means the lawful currency of New Zealand.

“Note” or “Notes” means the Revolving Notes, the Swing Line Note, the Term Notes
and/or the Incremental Term Notes, individually or collectively, as appropriate.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit O or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party (other than
any Designated Borrower) and any Swap Bank that is permitted to be incurred
pursuant to Section 8.03(d) and (b) all obligations under any Treasury
Management Agreement between any Loan Party (other than any Designated Borrower)
and any Treasury Management Bank. Notwithstanding the foregoing, the Obligations
of a Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of

 

25



--------------------------------------------------------------------------------

formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation; (b) with respect to any amount denominated in an Alternative
Currency, the greater of (i) an overnight rate determined by the Administrative
Agent, the L/C Issuer or the Swing Line Lender, as the case may be, in
accordance with banking industry rules on interbank compensation or (ii) the
rate of interest per annum at which overnight deposits in the applicable
Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Administrative Agent, the L/C Issuer or the Swing
Line Lender, as the case may be, in the applicable offshore interbank market for
such currency to major banks in such interbank market; and (c) with respect to
any amount denominated in Australian Dollars or New Zealand Dollars, the greater
of (i) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) the rate of
interest per annum at which overnight deposits in Australian Dollars or New
Zealand Dollars, as applicable, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

 

26



--------------------------------------------------------------------------------

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Acquisitions” means Investments consisting of an Acquisition by the
Parent or any Subsidiary, in each case, other than Private Label Credit Card
Expenditures, provided that (i) no Default shall have occurred and be continuing
or would result from such Acquisition, (ii) the property acquired (or the
property of the Person acquired) in such Acquisition is used or useful in the
same or a similar, related or complementary line of business as the Parent and
its Subsidiaries were engaged in on the Initial Borrowing Date (or any
reasonable extensions or expansions thereof), (iii) the Administrative Agent
shall have received all items in respect of the Person and/or property acquired
in such Acquisition required to be delivered by the terms of Section 7.12 and/or
Section 7.13, (iv) in the case of an Acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (v) the Parent
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter for
which the Parent was required to deliver financial statements pursuant to
Section 7.01(a) or (b), (vi) if the total aggregate consideration paid for such
Acquisition equals or exceeds $250,000,000, the Parent shall have delivered to
the Administrative Agent pro forma financial statements for the Parent and its
Subsidiaries after giving effect to such Acquisition for the twelve month period
ending as of the most recent fiscal quarter in a form satisfactory to the
Administrative Agent, and (vii) the representations and warranties made by the
Loan Parties in each Loan Document shall be true and correct in all material
respects at and as if made as of the date of such Acquisition (after giving
effect thereto) except to the extent such representations and warranties
expressly relate to an earlier date.

“Permitted Holders” means any of Summit Partners, Bain Capital LLC, and their
respective Affiliates.

“Permitted Investments” means, at any time, Investments by any Loan Party or any
of its Subsidiaries not prohibited at such time pursuant to the terms of
Section 8.02.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries not prohibited at such time pursuant to the
terms of Section 8.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 7.02.

“Private Label Credit Card Expenditures” means any expenditures by a Loan Party
or its Subsidiaries in connection with the acquisition or establishment of any
private label credit card program.

 

27



--------------------------------------------------------------------------------

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 (including for purposes of determining the Applicable
Rate), that any Disposition, Involuntary Disposition, Acquisition or Restricted
Payment shall be deemed to have occurred as of the first day of the most recent
four fiscal quarter period preceding the date of such transaction for which the
Parent was required to deliver financial statements pursuant to Section 7.01(a)
or (b). In connection with the foregoing, (i)(a) with respect to any Disposition
or Involuntary Disposition, income statement and cash flow statement items
(whether positive or negative) attributable to the Person or property disposed
of shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (b) with respect to any Acquisition, income
statement items (whether positive or negative) attributable to the Person or
property acquired shall be included to the extent relating to any period
applicable in such calculations to the extent (A) such items are not otherwise
included in such income statement items for the Parent and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (B) such items are supported by financial statements or other
information satisfactory to the Administrative Agent and (ii) any Indebtedness
incurred or assumed by the Parent or any Subsidiary (including the Person or
property acquired) in connection with such transaction (A) shall be deemed to
have been incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Parent containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Parent was required to deliver financial statements pursuant to
Section 7.01(a) or (b) after giving effect to the applicable transaction on a
Pro Forma Basis.

“Public Lender” has the meaning specified in Section 7.02.

“Qualified ECP Guarantor” means, at any time, the Company and each Guarantor
with total assets exceeding $10,000,000 or that qualifies at such time as an
“eligible contract participant” under the Commodity Exchange Act and can cause
another Person to qualify as an “eligible contract participant” at such time
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Ratings” means, collectively, ratings (i) for each of the credit facilities
under this Agreement from each of Moody’s and S&P and (ii) a public corporate
credit rating and public corporate family rating from Moody’s and S&P in respect
of the Parent after giving effect to the Comdata Acquisition, the Borrowings
hereunder and the other transactions contemplated by this Agreement and the
Merger Agreement.

“Receivables Facility” means, collectively, each trade receivables commercial
paper or co-purchase conduit facility pursuant to which the Parent or any of its
Subsidiaries sells or contributes receivables to FleetCor Funding LLC (or any
other Subsidiary of the Parent formed as a special purpose entity in connection
with any such transaction).

“Register” has the meaning specified in Section 11.06(c).

 

28



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Repricing Transaction” means (a) any prepayment or repayment of the Term B
Loan, in whole or in part, with the proceeds of any new or replacement tranche
of loans (including by way of conversion by a Lender of its portion of the Term
B Loan into new term loans or pursuant to an amendment to this Agreement)
incurred by the Parent or any of its Subsidiaries for which the interest rate
payable thereon is lower than Eurocurrency Rate on the date of such prepayment
or repayment plus the Applicable Rate then in effect for the Term B Loan or
(b) any amendment to this Agreement that reduces the interest rate applicable to
the Term B Loan. A prepayment or repayment in connection with a transaction that
would be a Change of Control shall not be a Repricing Transaction.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments, the outstanding Loans and
participation interests in outstanding Swing Line Loans and L/C Obligations or
(b) if the Commitments have been terminated, the outstanding Loans and
participation interests in outstanding Swing Line Loans and L/C Obligations. The
unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
disregarded for purposes of making a determination of Required Lenders; provided
that the amount of any participation in any Swing Line Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.

“Required Pro Rata Facilities Lenders” means, at any time, Lenders holding in
the aggregate more than 50% of the sum of (a) the Aggregate Revolving
Commitments at such time (or, if the Aggregate Revolving Commitments have been
terminated, the aggregate outstanding Revolving Loans and participation
interests in outstanding Swing Line Loans and L/C Obligations at such time),
plus (b) the aggregate unfunded Term A Loan Commitments and the aggregate
outstanding Term A Loans at such time plus (c) the aggregate outstanding
Incremental Term A Loans at such time. The Revolving Commitments, Revolving
Loans, participation interests in Swing Line Loans and L/C Obligations, Term A
Loan Commitments, Term A Loan and Incremental Term A Loans held or deemed held
by any Defaulting Lender shall be disregarded in determining Required Pro Rata
Facilities Lenders at any time; provided that the amount of any participation
interest in any Swing Line Loan and Unreimbursed Amounts that such Defaulting
Lender has failed to fund that have not been reallocated to and funded by
another Lender shall be deemed to be held by the Lender that is the Swing Line
Lender or L/C Issuer, as the case may be, in making such determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
or, in the case of a Designated Borrower only, one or two directors (as required
by such applicable jurisdiction), or a director and company secretary and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an

 

29



--------------------------------------------------------------------------------

agreement between the applicable Loan Party and the Administrative Agent and,
solely for purposes of the delivery of certificates pursuant to Sections 5.02 or
7.12(b), the secretary or any assistant secretary of a Loan Party or, in the
case of a Designated Borrower only, a director or a company secretary. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the Parent’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or property for any of the foregoing.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, Australian Dollars or New Zealand Dollars, (ii) each date
of a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency, Australian Dollars or New Zealand Dollars pursuant to Section 2.02,
and (iii) such additional dates as the Administrative Agent shall determine or
the Required Pro Rata Facilities Lenders shall require; and (b) with respect to
any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, Australian Dollars or
New Zealand Dollars, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of any
payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, Australian Dollars or New Zealand Dollars and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Pro Rata Facilities Lenders shall require.

“Revolving A Borrower” means the Company, AllStar, FleetCor UK, Lux 2 and any
Designated Borrower that becomes a Revolving A Borrower under the terms of
Section 2.16.

“Revolving A Commitment” means, as to each Lender, its obligation to (a) make
Revolving A Loans to a Revolving A Borrower pursuant to Section 2.01,
(b) purchase participations in L/C Obligations and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Revolving A Lender” means a Lender with a Revolving A Commitment.

“Revolving A Loan” has the meaning specified in Section 2.01(a).

“Revolving B Borrower” means each of the Company, FleetCor Australia and
FleetCor New Zealand.

“Revolving B Commitment” means, as to each Lender, its obligation to make
Revolving B Loans to a Revolving B Borrower pursuant to Section 2.01, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

30



--------------------------------------------------------------------------------

“Revolving B Lender” means a Lender with a Revolving B Commitment.

“Revolving B Loan” has the meaning specified in Section 2.01(b).

“Revolving Commitment” means a Revolving A Commitment and/or a Revolving B
Commitment, as applicable.

“Revolving Loan” means a Revolving A Loan and/or Revolving B Loan, as
applicable.

“Revolving Note” has the meaning specified in Section 2.11(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, Australian Dollars or New Zealand Dollars,
same day or other funds as may be determined by the Administrative Agent or the
L/C Issuer, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
currency.

“Sanction(s)” means any sanction or trade embargo imposed, administered or
enforced by the United States Government (including without limitation, OFAC and
the U.S. Department of State), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender relating to the existence of Swap Contracts and/or
Treasury Management Agreements, in a form provided by the Administrative Agent.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement” means the security and pledge agreement substantially in
the form of Exhibit M executed in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, by the Company and the Guarantors.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it

 

31



--------------------------------------------------------------------------------

will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the property of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Equity Sale” shall have the meaning given thereto in the Closing
Certificate.

“Specified Guarantor” has the meaning given thereto in the Guaranty.

“Specified Investments” shall have the meaning given thereto in the Closing
Certificate.

“Specified Merger Agreement Representations” means such of the representations
made by the Target with respect to the Target and its subsidiaries and assets in
the Merger Agreement that are material to the interests of the Lenders, but only
to the extent that the Parent (or its Subsidiary or Affiliate) has the right to
terminate its (or its Subsidiary’s or Affiliate’s) obligations under the Merger
Agreement, or decline to consummate the Comdata Acquisition, as a result of a
breach of such representations in the Merger Agreement.

“Specified Representations” means the representations and warranties made in
Sections 6.01(a) (as to valid existence) and (b)(ii), the first clause of
Section 6.02, Section 6.02(a), Section 6.02(c), Section 6.04, Section 6.14,
Section 6.18 (after giving effect to the consummation of the Comdata
Acquisition, the Borrowings under the Comdata Facilities and the payment of the
Comdata Acquisition Costs), Section 6.19 (but only with respect to (i) assets
with respect to which a lien may be perfected by the filing of a financing
statement under the Uniform Commercial Code, (ii) the pledge and perfection of
security interests in Equity Interests of the Parent’s material, wholly-owned
Domestic Subsidiaries and (iii) other assets a security interest in which can be
provided and perfected after the Loan Parties’ use of commercially reasonable
efforts to do so), Section 6.22 and Section 6.23.

“Spot Rate” for a currency means the rate determined by the Administrative
Agent, the Swing Line Lender or the L/C Issuer, as applicable, to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent, the Swing Line Lender or the L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent, the Swing Line Lender or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency, Australian Dollars or New Zealand Dollars.

 

32



--------------------------------------------------------------------------------

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent; provided, however that “Subsidiary”
shall not refer to or include (i) FleetCor Funding LLC or any other Subsidiary
formed as a special purpose entity in connection with a Receivables Facility or
(ii) the Unrestricted Subsidiary or any of the Unrestricted Subsidiary’s direct
or indirect subsidiaries.

“SVS” means Stored Value Solutions International B.V., a company incorporated
under the laws of the Netherlands.

“SVS Disposition” means the sale, transfer or other disposition of all or
substantially all of the assets or Equity Interests of SVS and its Subsidiaries.

“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party or
Subsidiary and (b) any Lender or Affiliate of a Lender that is party to a Swap
Contract with any Loan Party or Subsidiary in existence on the Initial Borrowing
Date, in each case to the extent permitted by Section 8.03(d).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

33



--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
B or such other form as is approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.

“Swing Line Note” has the meaning specified in Section 2.11(a).

“Swing Line Sublimit” means an amount equal to the Domestic Swing Line Loan
Sublimit plus the Foreign Swing Line Loan Sublimit. The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Revolving A Commitments.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Target” means Comdata Inc., a Delaware corporation.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Lender” means a Lender with a Term A Loan Commitment or a Term A Loan.

“Term A Loan” has the meaning specified in Section 2.01(c).

“Term A Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A Loan to the Company pursuant to Section 2.01(c), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A Loan Commitments of all of the Lenders
as in effect on the Effective Date and the Initial Borrowing Date is TWO BILLION
TWENTY MILLION DOLLARS ($2,020,000,000) (subject to increase on or prior to the
Initial Borrowing Date as provided in Section 2.02(f)(v)).

“Term B Lender” means a Lender with a Term B Loan Commitment or a Term B Loan.

“Term B Loan” has the meaning specified in Section 2.01(d).

“Term B Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term B Loan to the Company pursuant to Section 2.01(d), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term B Loan Commitments of all of the Lenders
as in effect on the Effective Date and the Initial Borrowing Date is THREE
HUNDRED MILLION DOLLARS ($300,000,000) (subject to increase on or prior to the
Initial Borrowing Date as provided in Section 2.02(f)(v)).

 

34



--------------------------------------------------------------------------------

“Term Commitment” means a Term A Loan Commitment and/or a Term B Loan
Commitment, as applicable.

“Termination Date” means the earliest to occur of (a) the date on which the
Parent shall acquire, directly or indirectly, the Target with funding other than
proceeds of the credit facilities described in this Agreement, (b) May 11, 2015,
(c) the date on which the Merger Agreement is terminated and (d) the termination
of the Commitments in full pursuant to Section 2.06(a).

“Term Loan” means a Term A Loan and/or Term B Loan, as applicable.

“Term Note” has the meaning specified in Section 2.11(a).

“Threshold Amount” means $25,000,000.

“Total Revolving A Outstandings” means the aggregate Outstanding Amount of all
Revolving A Loans, all Swing Line Loans and all L/C Obligations.

“Total Revolving B Outstandings” means the aggregate Outstanding Amount of all
Revolving B Loans.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party or Subsidiary and (b) any Lender or Affiliate of a
Lender that is a party to a Treasury Management Agreement with any Loan Party or
Subsidiary in existence on the Initial Borrowing Date.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” shall mean Masternaut Luxembourg Holding S.a. r.l., a
société à responsabilité limitée incorporated under the laws of Luxembourg.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

35



--------------------------------------------------------------------------------

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date of determination and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness as of such date of
determination.

“Wells Fargo Fee Letter” means the letter agreement dated as of October 23, 2014
among the Company, Wells Fargo Securities LLC and Wells Fargo Bank, National
Association.

“Yen” and “¥” mean the lawful currency of Japan.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions, rules, regulations and orders
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

36



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Company
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Parent and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. The Parent will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section 7.02(a).
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Parent or
the Required Pro Rata Facilities Lenders shall so request, the Administrative
Agent, the Lenders and the Parent shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Pro Rata Facilities
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Parent shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.11
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis.

1.04 Rounding.

Any financial ratios required to be maintained by the Parent pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent, the Swing Line Lender or the L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies, Australian Dollars
and New Zealand Dollars. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered

 

37



--------------------------------------------------------------------------------

by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent, the Swing Line Lender or
the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan, Foreign Swing Line Loan or Letter of Credit is
denominated in an Alternative Currency, Australian Dollars or New Zealand
Dollars, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent, the Swing
Line Lender or the L/C Issuer, as the case may be.

1.06 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued, in each case under the Aggregate
Revolving A Commitments, in a currency other than those specifically listed in
the definition of “Alternative Currency;” provided that such requested currency
is a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurocurrency Rate Loans, such request shall be subject
to the approval of the Administrative Agent and the Lenders that would be
obligated to make Loans denominated in such requested currency; and in the case
of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
applicable Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender that would be obligated to make Credit Extensions
denominated in such requested currency (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., 10 Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders that
would be obligated to make Credit Extensions denominated in such requested
currency consent to making Eurocurrency Rate Loans in such requested currency
and the Administrative Agent and such Lenders reasonably determine that a
Eurocurrency Base Rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurocurrency Rate Loans under the Aggregate
Revolving A Commitments; and if the Administrative Agent and the L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an

 

38



--------------------------------------------------------------------------------

Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

1.07 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Base Rate” or with respect to any comparable or successor rate
thereto.

1.09 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent to the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

39



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Commitments.

(a) Revolving A Loans. Subject to the terms and conditions set forth herein,
each Revolving A Lender severally agrees to make loans (each such loan, a
“Revolving A Loan”) to the Revolving A Borrowers in Dollars or in one or more
Alternative Currencies from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving A Commitment; provided, however, that
after giving effect to any Borrowing of Revolving A Loans, (i) the Total
Revolving A Outstandings shall not exceed the Aggregate Revolving A Commitments,
(ii) the aggregate Outstanding Amount of the Revolving A Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving A Commitment,
(iii) the aggregate Outstanding Amount of all Revolving A Loans denominated in
an Alternative Currency plus the aggregate Outstanding Amount of all Foreign
Swing Line Loans shall not exceed the Alternative Currency Sublimit and (iv) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments. Each Revolving A Lender may, at its option, make any Revolving A
Loan available to any Revolving A Borrower that is a Foreign Subsidiary by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Revolving A Loan; provided that any exercise of such option shall not affect the
obligation of such Revolving A Borrower to repay such Revolving A Loan in
accordance with the terms of this Agreement. Within the limits of each Lender’s
Revolving A Commitment, and subject to the other terms and conditions hereof,
the Revolving A Borrowers may borrow under this Section 2.01(a), prepay under
Section 2.05, and reborrow under this Section 2.01(a). Revolving A Loans may be
Base Rate Loans or Eurocurrency Rate Loans, or a combination thereof, as further
provided herein (provided that Lux 2 may not borrow Base Rate Loans). In the
event that the Initial Borrowing Date shall not have occurred on or prior to the
Termination Date, each Revolving A Lender’s Revolving A Commitment shall
automatically expire, and each Revolving A Lender shall have no further
obligation to make Revolving A Loans.

(b) Revolving B Loans. Subject to the terms and conditions set forth herein,
each Revolving B Lender severally agrees to make loans (each such loan, a
“Revolving B Loan”) to the Revolving B Borrowers in Dollars, Australian Dollars
or New Zealand Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving B Commitment; provided, however, that
after giving effect to any Borrowing of Revolving B Loans, (i) the Total
Revolving B Outstandings shall not exceed the Aggregate Revolving B Commitments,
(ii) the aggregate Outstanding Amount of the Revolving B Loans of any Lender
shall not exceed such Lender’s Revolving B Commitment, and (iii) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments.
Each Revolving B Lender may, at its option, make any Revolving B Loan available
to any Revolving B Borrower that is a Foreign Subsidiary by causing any foreign
or domestic branch or Affiliate of such Lender to make such Revolving B Loan;
provided that any exercise of such option shall not affect the obligation of
such Revolving B Borrower to repay such Revolving B Loan in accordance with the
terms of this Agreement. Within the limits of each Lender’s Revolving B
Commitment, and subject to the other terms and conditions hereof, the Revolving
B Borrowers may borrow under this Section 2.01(b), prepay under Section 2.05,
and reborrow under this Section 2.01(b). Revolving B Loans denominated in
Dollars may be Base Rate Loans or Eurocurrency Rate Loans, or a combination
thereof, as further provided herein. Revolving B Loans denominated in Australian
Dollars or New Zealand Dollars shall be Eurocurrency Rate Loans. In the event
that the Initial Borrowing Date shall not have occurred on or prior to the
Termination Date, each Revolving B Lender’s Revolving B Commitment shall
automatically expire, and each Revolving B Lender shall have no further
obligation to make Revolving B Loans.

 

40



--------------------------------------------------------------------------------

(c) Term A Loan. Subject to the terms and conditions set forth herein, each Term
A Lender severally agrees to make its portion of a term loan (the “Term A Loan”)
to the Company in Dollars on the Initial Borrowing Date in an amount not to
exceed such Term A Lender’s Term A Loan Commitment. Amounts repaid on the Term A
Loan may not be reborrowed. The Term A Loan may consist of Base Rate Loans or
Eurocurrency Rate Loans or a combination thereof, as further provided herein. In
the event that the Initial Borrowing Date shall not have occurred on or prior to
the Termination Date, each Term A Lender’s Term A Loan Commitment shall
automatically expire, and each Term A Lender shall have no further obligation to
make Term A Loans.

(d) Term B Loan. Subject to the terms and conditions set forth herein, each Term
B Lender severally agrees to make its portion of a term loan (the “Term B Loan”)
to the Company in Dollars on the Initial Borrowing Date in an amount not to
exceed such Term B Lender’s Term B Loan Commitment. Amounts repaid on the Term B
Loan may not be reborrowed. The Term B Loan may consist of Base Rate Loans or
Eurocurrency Rate Loans or a combination thereof, as further provided herein. In
the event that the Initial Borrowing Date shall not have occurred on or prior to
the Termination Date, each Term B Lender’s Term B Loan Commitment shall
automatically expire, and each Term B Lender shall have no further obligation to
make Term B Loans.

(e) Incremental Term Loans. Subject to Section 2.02(f), on the effective date of
any Lender Joinder Agreement, each Incremental Term Loan Lender severally agrees
to make its portion of its Incremental Term Loan to the Company in the amount of
its respective Incremental Term Loan Commitment as set forth in such Lender
Joinder Agreement; provided, however, that after giving effect to such advances,
the Outstanding Amount of such Incremental Term Loan shall not exceed the
aggregate amount of the Incremental Term Loan Commitments of the Incremental
Term Loan Lenders with respect thereto. Amounts repaid on any Incremental Term
Loan may not be reborrowed. Each Incremental Term Loan may consist of Base Rate
Loans, Eurocurrency Rate Loans, or a combination thereof, as the Company may
request.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, Australian Dollars or New Zealand Dollars, and (iii) on
the requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Company is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv)

 

41



--------------------------------------------------------------------------------

the Type of Loans to be borrowed or to which existing Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto,
(vi) whether the Loans to be borrowed are Revolving A Loans or Revolving B Loans
and the currency of the Loans to be borrowed and (vii) if applicable, the
Designated Borrower. If the Company fails to specify a currency in a Loan Notice
requesting a Borrowing, then the Loans so requested shall be made in Dollars. If
the Company fails to specify a Type of a Loan in a Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, Australian Dollars or New Zealand
Dollars, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each applicable Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in a currency other than Dollars, in each case
as described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in an Alternative Currency, Australian Dollars or
New Zealand Dollars, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.03 (and, if such Borrowing is the initial Credit Extension,
Section 5.02), the Administrative Agent shall make all funds so received
available to the Company or the other applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and acceptable to) the Administrative Agent by the Company;
provided, however, that if, on the date of a Borrowing of Revolving Loans
denominated in Dollars, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings and second, shall be made available to the applicable Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans (whether in
denominated in Dollars or any other currency) may be requested as, converted to
or continued as Eurocurrency Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

42



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 10 Interest Periods in effect with respect to all Loans.

(f) (i) Increase in Aggregate Revolving A Commitments. The Company may, at any
time and from time to time prior to the Maturity Date with respect to the
Aggregate Revolving A Commitments, upon prior written notice to the
Administrative Agent, increase the Aggregate Revolving A Commitments by a
maximum aggregate amount of up to the sum of (x) FIVE HUNDRED MILLION DOLLARS
($500,000,000) less (y) the amount, if any, of any Incremental Term Loans
instituted pursuant to clause (ii) below (other than any Incremental Term B
Loans instituted pursuant to clause (ii)(z) below in this subsection (f)), with
additional Revolving A Commitments from any existing Lender with a Revolving
Commitment or new Revolving A Commitments from any other Person (other than any
Borrower or any Affiliate or Subsidiary of any Borrower) selected by the
Borrowers and reasonably acceptable to the Administrative Agent, the L/C Issuer
and the Swing Line Lender; provided that:

(A) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;

(B) no Default or Event of Default shall exist and be continuing at the time of
any such increase, or after giving effect to any such increase;

(C) no existing Lender shall be under any obligation to increase its Revolving A
Commitment and any such decision whether to increase its Revolving A Commitment
shall be in such Lender’s sole and absolute discretion;

(D) (1) any new Lender shall join this Agreement by executing a joinder
agreement in substantially the form of Exhibit I and/or (2) any existing Lender
electing to increase its Revolving A Commitment shall have executed a commitment
agreement in form and substance satisfactory to the Administrative Agent;

(E) a Responsible Officer of the Parent shall deliver to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving effect
to any such increase in the Revolving A Commitments on a Pro Forma Basis (and
for such purpose assuming that the entire amount of such increase is funded),
the Loan Parties would be in compliance with the financial covenants set forth
in Section 8.11 as of the most recent fiscal quarter for which the Company was
required to deliver financial statements pursuant to Section 7.01(a) or (b); and

(F) as a condition precedent to such increase, the Company shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the date of
such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (1) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (2) in the case
of the Company, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) on and as of the date of such increase, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 2.02(f), the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (y) no Default or Event of Default exists.

 

43



--------------------------------------------------------------------------------

The Company shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Commitments arising from any nonratable increase in the Commitments
under this Section. In connection with any increase of the Aggregate Revolving A
Commitments pursuant to this Section 2.02(f)(i), the Company may increase
(i) the Letter of Credit Sublimit by an amount consented to by the L/C Issuer in
its sole discretion; (ii) the Domestic Swing Line Loan Sublimit by an amount
consented to by the Swing Line Lender in its sole discretion; (iii) the Foreign
Swing Line Loan Sublimit by an amount consented to by the Swing Line Lender in
its sole discretion and/or (iv) the Alternative Currency Sublimit by an amount
consented to by Revolving A Lenders (other than Defaulting Lenders) holding in
the aggregate more than 50% of the unfunded Revolving A Commitments, outstanding
Revolving A Loans, participations in L/C Obligations and participations in Swing
Line Loans. The L/C Issuer or the Swing Line Lender, as applicable, shall notify
the Revolving A Lenders of any such increase of the Letter of Credit Sublimit,
Domestic Swing Line Loan Sublimit or Foreign Swing Line Loan Sublimit, and the
Administrative Agent shall notify the Revolving A Lenders of any such increase
of the Alternative Currency Sublimit.

(ii) Institution of Incremental Term Loans. Upon prior written notice to the
Administrative Agent, the Company may institute one or more incremental term
loan tranches (each an “Incremental Term Loan”) that are Incremental Term A
Loans, at any time prior to the Maturity Date with respect to the Term A Loan,
or that are Incremental Term B Loans, at any time prior to the Maturity Date
with respect to the Term B Loan, in a maximum aggregate amount (for all
Incremental Term Loans) of up to the sum of (x) FIVE HUNDRED MILLION DOLLARS
($500,000,000) less (y) the amount, if any, of an increase in the Aggregate
Revolving A Commitments pursuant to clause (i) above, plus (z) an unlimited
amount of Incremental Term B Loans that are instituted at any time that the
Consolidated Leverage Ratio (in each case, giving effect to the incurrence of
such Incremental Term B Loan on a Pro Forma Basis and calculated as of the most
recent fiscal quarter for which the Company was required to deliver financial
statements pursuant to Section 7.01(a) or (b)) is less than 3.00 to 1.00,
provided, that:

(A) the Company (in consultation and coordination with the Administrative Agent)
shall obtain commitments for the amount of each such Incremental Term Loan from
existing Lenders or other Persons acceptable to the Administrative Agent, which
Lenders shall join in this Agreement as Incremental Term Loan Lenders by
executing a Lender Joinder Agreement or other agreement acceptable to the
Administrative Agent;

(B) any such institution of an Incremental Term Loan shall be in a minimum
aggregate principal amount of $10,000,000 and integral multiples of $1,000,000
in excess thereof;

(C) no Default or Event of Default shall exist and be continuing at the time of
such institution, or after giving effect to any such Incremental Term Loan;

(D) With respect to any Incremental Term Loan that is an Incremental Term A Loan
(each of the following is an “Incremental Term A Loan Condition”):

(1) the Incremental Term Loan Maturity Date with respect to such Incremental
Term A Loan shall be as set forth in the Lender Joinder Agreement applicable
thereto; provided, that, such date shall not be earlier than the Maturity Date
with respect to the Term A Loan;

 

44



--------------------------------------------------------------------------------

(2) the scheduled principal amortization payments under such Incremental Term A
Loan shall be as set forth in the Lender Joinder Agreement applicable thereto;
provided, that, the Weighted Average Life to Maturity of such Incremental Term A
Loan shall not be shorter than the then-remaining Weighted Average Life to
Maturity of the Term A Loan;

(3) all other terms and conditions applicable to such Incremental Term A Loan
must be consistent with then-current market terms for tranche A term loans in
the syndicated loan markets, as determined by the Administrative Agent in its
discretion, and otherwise reasonably acceptable to the Administrative Agent;

(4) such Incremental Term A Loan shall share ratably in any prepayments of the
Term A Loan and any other Incremental Term A Loans pursuant to Section 2.05 (or
otherwise provide for more favorable prepayment treatment for the then
outstanding Term A Loan and other Incremental Term A Loans) and shall have
ratable voting rights with the Term A Loan and the other Incremental Term A
Loans (or otherwise provide for more favorable voting rights for the then
outstanding Term A Loan and other Incremental Term A Loans).

(E) With respect to any Incremental Term Loan that is an Incremental Term B Loan
(each of the following is an “Incremental Term B Loan Condition”):

(1) the Incremental Term Loan Maturity Date with respect to such Incremental
Term B Loan shall be as set forth in the Lender Joinder Agreement applicable
thereto; provided, that, such date shall not be earlier than the Maturity Date
with respect to the Term B Loan;

(2) the scheduled principal amortization payments under such Incremental Term B
Loan shall be as set forth in the Lender Joinder Agreement applicable thereto;
provided, that, the Weighted Average Life to Maturity of such Incremental Term B
Loan shall not be shorter than the then-remaining Weighted Average Life to
Maturity of the Term B Loan;

(3) if the All-In-Yield on such Incremental Term B Loan exceeds the All-In-Yield
on the Term B Loan or any other Incremental Term B Loan by more than fifty basis
points (0.50%) per annum, then the Applicable Rate or fees payable by the
Company with respect to the Term B Loan and such other Incremental Term B Loans
shall on the effective date of such Incremental Term B Loan be increased to the
extent necessary to cause the All-In-Yield on the Term B Loan and such other
Incremental Term B Loans to be fifty basis points (0.50%) less than the
All-In-Yield on such Incremental Term B Loan (such increase to be allocated as
reasonably determined by the Administrative Agent in consultation with the
Company);

(4) all other terms and conditions applicable to such Incremental Term B Loan
must be consistent with then-current market terms for tranche B term loans in
the syndicated loan markets, as determined by the Administrative Agent in its
discretion, and otherwise reasonably acceptable to the Administrative Agent; and

(5) such Incremental Term B Loan shall share ratably in any prepayments of the
Term B Loan and any other Incremental Term B Loans pursuant to Section 2.05 (or
otherwise provide for more favorable prepayment treatment for the then
outstanding

 

45



--------------------------------------------------------------------------------

Term B Loan and other Incremental Term B Loans) and shall have ratable voting
rights with the Term B Loan and the other Incremental Term B Loans (or otherwise
provide for more favorable voting rights for the then outstanding Term B Loan
and other Incremental Term B Loans);

(F) Schedule 2.01 shall be deemed revised to reflect the commitments and
commitment percentages of the Incremental Term Loan Lenders as set forth in the
applicable Lender Joinder Agreement;

(G) a Responsible Officer of the Parent shall deliver to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving effect
to the institution of such Incremental Term Loan and any Permitted Acquisition
consummated in connection therewith, if applicable, in each case on a Pro Forma
Basis, the Loan Parties would be in compliance with the financial covenants set
forth in Section 8.11 as of the most recent fiscal quarter for which the Company
was required to deliver financial statements pursuant to Section 7.01(a) or (b);

(H) as a condition precedent to such institution of such Incremental Term Loan
and the effectiveness of the Lender Joinder Agreement, the Company shall deliver
to the Administrative Agent a certificate of each Loan Party dated as of the
date of such institution and effectiveness (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (x) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such Incremental Term Loan, and (y) in the case of the Company, certifying that,
before and after giving effect to such Incremental Term Loan, (i) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality) on and
as of the date of such institution and effectiveness, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 2.02(f), the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (ii) no Default or Event of Default exists; and

(I) no existing Lender shall be under any obligation to become an Incremental
Term Loan Lender and any such decision whether to become an Incremental Term
Loan Lender shall be in such Lender’s sole discretion;

(iii) With respect to any increase of the Aggregate Revolving A Commitments or
institution of an Incremental Term Loan pursuant to this Section 2.02(f), the
Administrative Agent shall have received (A) such amendments to the Collateral
Documents as the Administrative Agent reasonably requests to cause the
Collateral Documents to secure the Obligations after giving effect to such
increase or Incremental Term Loan, (B) to the extent requested by the
Administrative Agent, customary opinions of legal counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender (including each Person
providing any portion of such increase or Incremental Term Loan), dated as of
the effective date of such increase or Incremental Term Loan; and (C) such other
documents and certificates it may reasonably request relating to the necessary
authority for such increase or Incremental Term Loan and the validity of such
increase or Incremental Term Loan, and any other matters relevant thereto, all
in form and substance reasonably satisfactory to the Administrative Agent.

(iv) The commitments with respect to any increase of the Aggregate Revolving A

 

46



--------------------------------------------------------------------------------

Commitments or institution of an Incremental Term Loan pursuant to this
Section 2.02(f), and the credit extensions thereunder, shall constitute
Commitments and Credit Extensions under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the security
interests created by the Collateral Documents and any guarantees provided with
respect to the Obligations. The Lenders hereby authorize the Administrative
Agent to enter into, and the Lenders agree that this Agreement and the other
Loan Documents shall be amended by, an agreement in writing entered into by the
applicable Borrower(s), the Administrative Agent and each Person (including any
existing Lender) that agrees to provide a portion of any increase of the
Aggregate Revolving A Commitments or institution of an Incremental Term Loan
pursuant to this Section 2.02(f) (each an “Incremental Facility Amendment”), to
the extent (and only to the extent) the Administrative Agent deems necessary in
order to establish such increase or Incremental Term Loan on terms consistent
with and/or to effect the provisions of this Section 2.02(f). The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each such
increase or Incremental Term Loan.

(v) Increase in Term Loan Commitments Prior to Initial Borrowing. At any time on
or prior to the Initial Borrowing Date, the Company may increase the aggregate
principal amount of the Term B Loan Commitments (such increase in Term B Loan
Commitments, the “Additional Term B Loan Commitments”; the Term B Loan
Commitments in effect on the Effective Date being the “Effective Date Term B
Loan Commitments”) and/or the Term A Loan Commitments (such increase in Term A
Loan Commitments, the “Additional Term A Loan Commitments”; collectively with
the Additional Term B Loan Commitments, the “Additional Term Loan Commitments”)
by an aggregate amount not to exceed $430,000,000, with additional Term B Loan
Commitments and/or Term A Loan Commitments from any existing Lender or any other
Person (other than any Borrower or any Affiliate or Subsidiary of any Borrower)
selected by the Company and reasonably acceptable to the Administrative Agent.
It is understood and agreed that (A) the Additional Term Loan Commitments and
the Loans advanced pursuant thereto shall not constitute Incremental Term Loans
or commitments therefor and shall not be subject to any of the provisions of
this Section 2.02(f) other than this clause (v); (B) if, for any reason, the
All-In-Yield on the Additional Term B Loan Commitments exceeds the All-In-Yield
on the Effective Date Term B Loan Commitments, or any other terms applicable to
the Additional Term B Loan Commitments are more favorable to the Lenders
providing the Additional Term B Loan Commitments than the terms applicable to
the Effective Date Term B Loan Commitments, then the Applicable Rate or fees
payable by the Company with respect to the Effective Date Term B Loan
Commitments shall be increased and the terms applicable to the Effective Date
Term B Loan Commitments shall be amended so that the higher All-In Yield and
more favorable terms applicable to the Additional Term B Loan Commitments are
also applicable to the Effective Date Term B Loan Commitments; (C) each Person
providing an Additional Term B Loan Commitment shall constitute a Term B Lender
hereunder and, after giving effect to any required amendments pursuant to the
foregoing clause (B) and any other amendments pursuant to clause (E) below, the
Additional Term B Loan Commitments and the Effective Date Term B Loan
Commitments shall collectively constitute the aggregate Term B Loan Commitments
hereunder and the loans advanced pursuant thereto shall collectively constitute
the Term B Loan hereunder as a single tranche, subject to all of the same terms
and conditions applicable to the Term B Loan Commitments and the Term B Loan
hereunder and under the other Loan Documents, without any differentiation
between the Additional Term B Loan Commitments and the Effective Date Term B
Loan Commitments; (D) each Person providing an Additional Term A Loan Commitment
shall constitute a Term A Lender hereunder, and the Additional Term A Loan
Commitments and all Term A Loan Commitments in effect on the Effective Date
shall collectively constitute the aggregate Term A Loan Commitments hereunder
and the loans advanced pursuant thereto shall collectively constitute the Term A
Loan hereunder as a single tranche, subject to all of the same terms and
conditions applicable to the Term A Loan Commitments and the Term A Loan
hereunder and under the other Loan Documents, without any differentiation
between the Additional Term A Loan Commitments and the Term A Loan Commitments
in effect on the Effective

 

47



--------------------------------------------------------------------------------

Date; and (E) the Administrative Agent, the Company and the Lenders providing
the Additional Term Loan Commitments shall be permitted to amend this Agreement
(including the Schedules and Exhibits hereto) and the other Loan Documents to
make such amendments as are contemplated by clause (B) above, to implement and
accommodate the Additional Term Loan Commitments and the terms thereof, and to
otherwise effect amendments in connection with the Additional Term Loan
Commitments, in each case, as the Administrative Agent approves in its
discretion, without any consent, approval or acknowledgment of any other Lender
or Person and notwithstanding anything in Section 11.01 to the contrary.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving A Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Initial Borrowing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies, Australian Dollars or New Zealand Dollars for the account of the
Parent or any of its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving A Lenders
severally agree to participate in Letters of Credit issued for the account of
the Parent or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(v) the Total Revolving A Outstandings shall not exceed the Aggregate Revolving
A Commitments, (w) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (x) the aggregate Outstanding Amount of the
Revolving A Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving A Commitment and (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Company for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving A Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such

 

48



--------------------------------------------------------------------------------

Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency; or

(F) any Revolving A Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving A Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

 

49



--------------------------------------------------------------------------------

  (b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least five (5) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof and in the absence of
specification of currency shall be deemed a request for a Letter of Credit
denominated in Dollars; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, the Company shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Company or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. The L/C Issuer may, at its
option, make any Letter of Credit available by causing any foreign or domestic
branch or Affiliate of the L/C Issuer to issue such Letter of Credit; provided
that any exercise of such option shall not affect the obligation of such
Revolving A Borrower to repay such Revolving A Loan in accordance with the terms
of this Agreement. Immediately upon the issuance of each Letter of Credit, each
Revolving A Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

50



--------------------------------------------------------------------------------

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Company shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Revolving A Lenders shall be deemed to have authorized (but may not require)
the L/C Issuer to permit the extension of such Letter of Credit at any time to
an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Pro Rata Facilities Lenders have elected not to permit such extension
or (2) from the Administrative Agent, any Revolving A Lender or the Company that
one or more of the applicable conditions specified in Section 5.03 is not then
satisfied, and in each case directing the L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in an Alternative Currency, Australian Dollars or New Zealand Dollars, the
Company shall reimburse the L/C Issuer in such currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse the L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, Australian Dollars or New Zealand Dollars, the L/C Issuer shall notify
the Company of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than (x) 11:00 a.m. on the date
of any payment by the L/C Issuer under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency, Australian
Dollars or New Zealand Dollars, or (y) if the Company has not received notice of
such payment from the L/C Issuer by 11:00 a.m. on such date of payment by the
L/C Issuer, 10:00 a.m. on the next succeeding Business Day following the date
the Company receives notice of such payment from the L/C Issuer (each such date,
an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency, Australian Dollars or New Zealand Dollars is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the

 

51



--------------------------------------------------------------------------------

Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency, Australian Dollars or New Zealand
Dollars, as applicable, equal to the drawing, the Company agrees, as a separate
and independent obligation, to indemnify the L/C Issuer for the loss resulting
from its inability on that date to purchase the Alternative Currency, Australian
Dollars or New Zealand Dollars, as applicable, in the full amount of the
drawing. If the Company fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving A Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency, Australian Dollars or New Zealand Dollars) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Company shall be deemed to have requested a
Borrowing of Revolving A Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.03 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, (A) the Total Revolving A Outstandings shall not exceed the Aggregate
Revolving A Commitments and (B) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments. Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving A Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving A Lender that so makes funds available
shall be deemed to have made a Revolving A Loan that is a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.03
cannot be satisfied or for any other reason, the Company shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Revolving A Lender’s payment to the Administrative Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Revolving A Lender funds its Revolving A Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

(v) Each Revolving A Lender’s obligation to make Revolving A Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be

 

52



--------------------------------------------------------------------------------

affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Company or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving A Lender’s obligation to make Revolving A Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 5.03
(other than delivery by the Company of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Company to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving A Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Revolving A Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving A Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving A Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving A Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in Dollars and in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving A
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Revolving A Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

53



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Parent, any Loan Party or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency, Australian Dollars or New Zealand Dollars
to any Loan Party or any Subsidiary or in the relevant currency markets
generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other

 

54



--------------------------------------------------------------------------------

than any sight draft, certificates and documents expressly required by such
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders , the
Required Lenders or the Required Pro Rata Facilities Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Company when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to any Loan Party or
Subsidiary for, and the L/C Issuer’s rights and remedies against the Loan
Parties and Subsidiaries shall not be impaired by, any action or inaction of the
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the L/C Issuer or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade – International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving A Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily maximum amount available to be drawn under such Letter of Credit;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent

 

55



--------------------------------------------------------------------------------

permitted by applicable Law, to the other Revolving A Lenders in accordance with
the upward adjustments in their respective Applicable Percentages allocable to
such Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such
fee, if any, payable to the L/C Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Pro Rata Facilities Lenders while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Administrative Agent’s Fee Letter, computed on the Dollar
Equivalent of the actual daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit) and on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. In addition, the Company shall pay directly to the L/C Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Revolving A
Lenders set forth in this Section 2.04, shall make loans (i) to the Company, in
Dollars (each such loan to the Company, a “Domestic Swing Line Loan”), and
(ii) in Euros or Sterling to any Designated Borrower (other than Lux 2) that is
a Revolving A Borrower (each such loan to any such Designated Borrower, a
“Foreign Swing Line Loan,” and collectively with the Domestic Swing Line Loans,
the “Swing Line Loans”) from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving A Loans and L/C

 

56



--------------------------------------------------------------------------------

Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving A Commitment; provided, however, that after giving
effect to any Swing Line Loan, (A) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (B) the Total Revolving A
Outstandings shall not exceed the Aggregate Revolving A Commitments, (C) the
aggregate Outstanding Amount of the Revolving A Loans of any Lender plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving A Commitment, (D) the
aggregate Outstanding Amount of all Foreign Swing Line Loans shall not exceed
the Foreign Swing Line Loan Sublimit, (E) the aggregate Outstanding Amount of
all Domestic Swing Line Loans shall not exceed the Domestic Swing Line Loan
Sublimit and (F) the aggregate Outstanding Amount of all Revolving A Loans
denominated in an Alternative Currency plus the aggregate Outstanding Amount of
all Foreign Swing Line Loans shall not exceed the Alternative Currency Sublimit;
and provided, further, that (1) neither the Company nor any applicable
Designated Borrower shall use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan and (2) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest as
set forth in Section 2.08. Immediately upon the making of a Swing Line Loan,
each Revolving A Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures.

(i) Each Borrowing of Domestic Swing Line Loans shall be made upon the Company’s
irrevocable notice to the Swing Line Lender and the Administrative Agent at the
Administrative Agent’s Office with respect to Dollars, which may be given by
(A) telephone or (B) a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice. Each such Swing Line Loan
Notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(A) the amount to be borrowed, which shall be a minimum principal amount of
$500,000 and integral multiples of $100,000 in excess thereof, and (B) the
requested borrowing date, which shall be a Business Day. Promptly after receipt
by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (1) directing the Swing Line Lender not to make
such Domestic Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (2) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Domestic Swing Line Loan available to the
Company.

(ii) Each Borrowing of Foreign Swing Line Loans shall be made upon the
applicable Designated Borrower’s irrevocable notice to the Swing Line Lender and
the Administrative

 

57



--------------------------------------------------------------------------------

Agent at the Administrative Agent’s Office with respect to the requested
currency of such Foreign Swing Line Loan, which may be given by (A) telephone or
(B) a Swing Line Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a Swing Line Loan Notice. Each such Swing Line Loan notice must be
received by the Swing Line Lender and the Administrative Agent not later than
10:00 a.m., London time, on the requested borrowing date, and shall specify
(A) the amount to be borrowed, which shall be a minimum of the Alternative
Currency Equivalent of $500,000 and integral multiples of the Alternative
Currency Equivalent of $100,000 in excess thereof, (B) the currency of the
Foreign Swing Line Loans to be borrowed, (C) the name of the applicable
Designated Borrower, and (D) the requested borrowing date, which shall be a
Business Day. Unless the Swing Line Lender has received notice (by telephone or
in writing) from the Administrative Agent (including at the request of any
Lender) prior to 11:00 a.m., London time, on the date of the proposed Borrowing
of Foreign Swing Line Loans (1) directing the Swing Line Lender not to make such
Foreign Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (2) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 1:00 p.m., London time, on the borrowing date specified in such Swing
Line Loan Notice, make the amount of its Foreign Swing Line Loan available to
the applicable Designated Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company or the applicable Designated Borrower (each of which
hereby irrevocably requests and authorizes the Swing Line Lender to so request
on its behalf), that each Revolving A Lender make a Revolving A Loan of a Type
that is (A) a Base Rate Loan, in respect of Domestic Swing Line Loans and (B) a
Eurocurrency Rate Loan, in respect of Foreign Swing Line Loans, in each case, in
an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans or
Eurocurrency Rate Loans, as applicable, but subject to the conditions set forth
in Section 5.03 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, (1) the Total Revolving A Outstandings
shall not exceed the Aggregate Revolving A Commitments and (2) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments. The
Swing Line Lender shall furnish the Company with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving A Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Loan Notice available to the Administrative Agent
in Same Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving A Lender that so makes funds available shall
be deemed to have made a Base Rate Loan or Eurocurrency Rate Loan, as
applicable, to the Company or to the applicable Designated Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

58



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving A Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans or Eurocurrency Rate Loans, as applicable, submitted
by the Swing Line Lender as set forth herein shall be deemed to be a request by
the Swing Line Lender that each of the Revolving A Lenders fund its risk
participation in the relevant Swing Line Loan and each such Lender’s payment to
the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Revolving A Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Revolving A Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving A Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Revolving A Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving A Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving A Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.03. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving A Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving A Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

59



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company or the applicable Designated Borrower, if
applicable, for interest on the Swing Line Loans. Until each Lender funds its
Revolving A Loans or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company or the applicable
Designated Borrower shall make all payments of principal and interest in respect
of the Swing Line Loans directly to the Swing Line Lender.

2.05 Prepayments.

(a) Voluntary Prepayments.

(i) Revolving Loans, Term Loans and Incremental Term Loans. Each Borrower may,
upon notice to the Administrative Agent pursuant to delivery to the
Administrative Agent of a Notice of Loan Prepayment, at any time or from time to
time voluntarily prepay Revolving Loans, the Term A Loan, the Term B Loan and/or
the Incremental Term Loans in whole or in part without premium or penalty except
as set forth in Section 2.05(a)(iii) below; provided that (A) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
Australian Dollars or New Zealand Dollars and (3) on the date of prepayment of
Base Rate Loans; (B) any such prepayment of Eurocurrency Rate Loans shall be in
a principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); and
(C) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment, the Type(s) and currencies of
Loans to be prepaid (and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans) and whether the Loans to be prepaid are
Revolving A Loans, Revolving B Loans, the Term A Loan, the Term B Loan and/or
any Incremental Term Loan. The Administrative Agent will promptly notify each
applicable Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.15, each such prepayment
shall be applied to the Loans of the applicable Lenders in accordance with their
respective Applicable Percentages. Each such prepayment of the Term A Loan, the
Term B Loan and any Incremental Term Loan shall be applied to the Term A Loan,
the Term B Loan and such Incremental Term Loan on a pro rata basis, in each case
ratably to the remaining principal amortization payments of the Term A Loan, the
Term B Loan and such Incremental Term Loan until the Term A Loan, the Term B
Loan and such Incremental Term Loan have been paid in full.

(ii) Swing Line Loans. The Company or the applicable Designated Borrower may,
upon notice to the Swingline Lender pursuant to delivery to the Swingline Lender
of a Notice of

 

60



--------------------------------------------------------------------------------

Loan Prepayment (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than (1) in the case of
Domestic Swing Line Loans, 1:00 p.m. on the date of the prepayment and (2) in
the case of Foreign Swing line Loans, 10:00 a.m., London time, on the date that
is one Business Day prior to the date of such prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $500,000 (or, in the case
of Foreign Swing Line Loans, the Alternative Currency Equivalent thereof) or a
whole multiple of $100,000 (or, in the case of Foreign Swing Line Loans, the
Alternative Currency Equivalent thereof) in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Company or
the applicable Designated Borrower, the Company or the applicable Designated
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(iii) Prepayment Premium. If a Repricing Transaction occurs prior to the date
that is six months after the Initial Borrowing Date, then the Company shall pay
to the Administrative Agent, for the ratable account of the Term B Lenders, a
prepayment premium in an amount equal to (A) 1.0% of the principal amount of the
Term B Loan that is prepaid or repaid, in the case of a prepayment or repayment
of the Term B Loan described in clause (a) of the definition of “Repricing
Transaction,” or (B) 1.0% of the aggregate outstanding principal amount of the
Term B Loan, in the case of an amendment described in clause (b) of the
definition of “Repricing Transaction” (it being understood that such prepayment
premium shall apply if such prepayment is made to a Lender as the result of a
mandatory assignment of its portion of the Term B Loan pursuant to Section 11.13
following its failure to consent to an amendment that would reduce the interest
rate or interest rate margins applicable to the Term B Loan).

(b) Mandatory Prepayments of Loans.

(i) Revolving Commitments.

(A) If for any reason the Total Revolving A Outstandings at any time exceed the
Aggregate Revolving A Commitments then in effect, the Company shall immediately
prepay Revolving A Loans and/or the Swing Line Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided,
however, that the Company shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(i)(A) unless after the prepayment
in full of the Revolving A Loans and the Swing Line Loans the Total Revolving A
Outstandings exceed the Aggregate Revolving A Commitments then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations.

(B) If for any reason the Total Revolving B Outstandings at any time exceed the
Aggregate Revolving B Commitments then in effect, the Company shall immediately
prepay Revolving B Loans in an aggregate amount equal to such excess.

(C) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay

 

61



--------------------------------------------------------------------------------

Loans in an aggregate amount sufficient to reduce such Outstanding Amount as of
such date of payment to an amount not to exceed 100% of the Alternative Currency
Sublimit then in effect.

(D) If the Administrative Agent notifies the Company at any time that (1) the
Outstanding Amount of all Domestic Swing Line Loans made to the Company at such
time exceeds an amount equal to the Domestic Swing Line Loan Sublimit then in
effect, or (2) the Outstanding Amount of all Foreign Swing Line Loans made to
Designated Borrowers at such time exceeds an amount equal to the Foreign Swing
Line Loan Sublimit then in effect, then, within two (2) Business Days after
receipt of such notice, the Company or the Designated Borrowers, as applicable,
shall prepay such Swing Line Loans in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Domestic Swing Line Loan Sublimit or the Foreign Swing Line Loan
Sublimit, or both, as applicable.

(ii) Dispositions and Involuntary Dispositions. The Company shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds of all Dispositions
(other than the Specified Equity Sale) and Involuntary Dispositions to the
extent such Net Cash Proceeds are not reinvested in Eligible Assets (including
as consideration for a Permitted Acquisition) within 360 days of the date of
such Disposition or Involuntary Disposition. Any prepayment pursuant to this
clause (ii) shall be applied as set forth in clause (v) below.

(iii) Debt Issuances. Immediately upon receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Company shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds (such
prepayment to be applied as set forth in clause (v) below).

(iv) Excess Cash Flow. Within five (5) Business Days after financial statements
have been delivered pursuant to Section 7.01(a) for each fiscal year, commencing
with the fiscal year ending December 31, 2015, the Company shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to (A) if the Consolidated Leverage Ratio as of the end
of such fiscal year is greater than 3.00 to 1.00, the sum of (1) 50% of Excess
Cash Flow for such fiscal year minus (2) the amount of any voluntary prepayments
made on the Term Loans and any Incremental Term Loans during such fiscal year,
or (B) if the Consolidated Leverage Ratio as of the end of such fiscal year is
greater than 2.50 to 1.00 but less than or equal to 3.00 to 1.00, the sum of
(1) 25% of Excess Cash Flow for such fiscal year minus (2) the amount of any
voluntary prepayments made on the Term Loans and any Incremental Term Loans
during such fiscal year. Any prepayment pursuant to this clause (iv) shall be
applied as set forth in clause (v) below.

(v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

(A) (i) with respect to all amounts prepaid pursuant to Section 2.05(b)(i)(A),
to Revolving A Loans and Swing Line Loans and (after all Revolving A Loans and
Swing Line Loans have been repaid) to Cash Collateralize L/C Obligations,
(ii) with respect to amounts prepaid pursuant to Section 2.05(b)(i)(B), to
Revolving B Loans, (iii) with respect to amounts prepaid pursuant to
Section 2.05(b)(i)(C), to Revolving A Loans denominated in Alternative
Currencies and Foreign Swing Line Loans, and (iv) with respect to all amounts
prepaid pursuant to Section 2.05(b)(i)(D), to Domestic Swing Line Loans or
Foreign Swing Line Loans, as applicable;

 

62



--------------------------------------------------------------------------------

(B) with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii),
(iii) and (iv), first pro rata to the Term A Loan, the Term B Loan and any
Incremental Term Loan (in each case, ratably to the remaining principal
amortization payments), then (after the Term A Loan, the Term B Loan and any
Incremental Term Loan have been paid in full) to the Revolving Loans and Swing
Line Loans and then (after all Revolving Loans and Swing Line Loans have been
repaid) to Cash Collateralize L/C Obligations (without a corresponding permanent
reduction in the Aggregate Revolving Commitments); provided that,
notwithstanding the foregoing, amounts prepaid pursuant to Section 2.05(b)(ii)
as a result of the SVS Disposition may be applied to prepay such Loans as the
Company elects (with any such prepayment of the Term A Loan, the Term B Loan or
any Incremental Term Loan to be applied ratably to the remaining principal
amortization payments thereof), so long as (x) at the time of any such
prepayment there exists no Default and (y) the Consolidated Leverage Ratio,
calculated on a Pro Forma Basis giving effect to such prepayment, is less than
3.50 to 1.00.

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

2.06 Termination or Reduction of Aggregate Revolving Commitments.

(a) Optional Reductions. The Company may, upon notice to the Administrative
Agent, (i) terminate the Aggregate Revolving A Commitments and/or the Aggregate
Revolving B Commitments, (ii) from time to time permanently reduce the Aggregate
Revolving A Commitments to an amount not less than the Outstanding Amount of
Revolving A Loans, Swing Line Loans and L/C Obligations or (iii) from time to
time permanently reduce the Aggregate Revolving B Commitments to an amount not
less than the Outstanding Amount of Revolving B Loans; provided that (A) any
such notice shall be received by the Administrative Agent not later than 12:00
noon five (5) Business Days prior to the date of termination or reduction,
(B) any such partial reduction shall be in an aggregate amount of $2,000,000 or
any whole multiple of $1,000,000 in excess thereof and (C) the Company shall not
terminate or reduce (1) the Aggregate Revolving A Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
A Outstandings would exceed the Aggregate Revolving A Commitments, (2) the
Aggregate Revolving B Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving B Outstandings would
exceed the Aggregate Revolving B Commitments, (3) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
(4) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit, (5) the Alternative Currency Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Loans denominated in Alternative Currencies would exceed
the Alternative Currency Sublimit, (6) the Domestic Swing Line Loan Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Domestic Swing Line Loans would exceed the Domestic Swing
Line Loan Sublimit or (7) the Foreign Swing Line Loan Sublimit if, after giving
effect thereto and to any concurrent prepayments hereunder, the Outstanding
Amount of Foreign Swing Line Loans would exceed the Foreign Swing Line Loan
Sublimit.

 

63



--------------------------------------------------------------------------------

(b) Mandatory Reductions.

(i) If after giving effect to any reduction or termination of Revolving A
Commitments under this Section 2.06, the Letter of Credit Sublimit, the
Alternative Currency Sublimit, the Domestic Swing Line Loan Sublimit or the
Foreign Swing Line Loan Sublimit exceed the Aggregate Revolving A Commitments at
such time, the Letter of Credit Sublimit, the Alternative Currency Sublimit, the
Domestic Swing Line Loan Sublimit or the Foreign Swing Line Loan Sublimit, as
the case may be, shall be automatically reduced by the amount of such excess.

(ii) The aggregate Term A Loan Commitments shall be automatically and
permanently reduced to zero on the earlier of (A) the date of the borrowing of
the Term A Loan and (B) the Termination Date.

(iii) The aggregate Term B Loan Commitments shall be automatically and
permanently reduced to zero on the earlier of (A) the date of the borrowing of
the Term B Loan and (B) the Termination Date.

(c) Notice. The Administrative Agent will promptly notify the applicable Lenders
of any termination or reduction of the Letter of Credit Sublimit, the
Alternative Currency Sublimit, the Domestic Swing Line Loan Sublimit, the
Foreign Swing Line Loan Sublimit, the Aggregate Revolving A Commitments or the
Aggregate Revolving B Commitments under this Section 2.06. Upon any reduction of
the Aggregate Revolving A Commitments, the Revolving A Commitment of each Lender
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount, and upon any reduction of the Aggregate Revolving B Commitments, the
Revolving B Commitment of each Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount. All fees in respect of the
Aggregate Revolving A Commitments and the Aggregate Revolving B Commitments
accrued until the effective date of any termination of the Aggregate Revolving A
Commitments or the Aggregate Revolving B Commitments, as the case may be, shall
be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Revolving Loans. Each Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Swing Line Loans. The Company shall repay each Domestic Swing Line Loan on
the earlier to occur of (i) the date within one (1) Business Day of demand
therefor by the Swing Line Lender and (ii) the Maturity Date. The applicable
Designated Borrower shall repay each Foreign Swing Line Loan made to such
Designated Borrower on the earlier to occur of (i) the date that is ten
(10) Business Days after such Loan is made and (ii) the Maturity Date.

(c) Term A Loan. The Company shall repay the outstanding principal amount of the
Term A Loan in consecutive installments on the last Business Day of each March,
June, September and December, beginning on the Initial Amortization Date, in the
respective amount set forth below opposite such installment (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05), unless accelerated sooner pursuant to Section 9.02:

 

64



--------------------------------------------------------------------------------

Installment Number

  

Principal Amortization

Payment

1

   $25,250,000

2

   $25,250,000

3

   $25,250,000

4

   $25,250,000

5

   $25,250,000

6

   $25,250,000

7

   $25,250,000

8

   $25,250,000

9

   $25,250,000

10

   $25,250,000

11

   $25,250,000

12

   $25,250,000

13

   $50,500,000

14

   $50,500,000

15

   $50,500,000

16

   $50,500,000

17

   $75,750,000

18

   $75,750,000

19

   $75,750,000

Maturity Date

  

Outstanding Principal

Balance of Term A Loan

(d) Term B Loan. The Company shall repay the outstanding principal amount of the
Term B Loan in consecutive installments on the last Business Day of each March,
June, September and December, beginning on the Initial Amortization Date, each
such installment to be in an amount equal to 0.25% of the aggregate principal
amount of the Term B Loan advanced on the Initial Borrowing Date (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05), unless accelerated sooner pursuant to Section 9.02, with the
entire outstanding principal balance of the Term B Loan due and payable in full
on the Maturity Date.

(e) Incremental Term Loans. The Company shall repay the outstanding principal
amount of each Incremental Term Loan in the installments on the dates and in the
amounts set forth in the applicable Incremental Term Loan Lender Joinder
Agreement (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), unless accelerated sooner pursuant
to Section 9.02.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate, (iii) each Domestic Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iv) each Foreign Swing Line Loan shall bear interest at the Overnight
Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all

 

65



--------------------------------------------------------------------------------

outstanding Obligations hereunder shall bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws from the date such amount becomes past due to but
excluding the date on which such amount is paid.

(ii) If any amount (other than principal of any Loan) is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then such amount shall bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws from the date such amount
becomes past due to but excluding the date on which such amount is paid.

(iii) Upon the request of the Required Pro Rata Facilities Lenders, while any
Event of Default arising from a breach of Section 8.11 exists, the Borrowers
shall pay interest on the principal amount of all outstanding Obligations in
respect of the Aggregate Revolving Commitments, the Term A Loan and all
Incremental Term A Loans hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Upon the request of the Required Lenders, while any Event of Default (other
than an Event of Default arising from a breach of Section 8.11) exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(v) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Company shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) at a rate per annum equal to (i) with
respect to the Aggregate Revolving A Commitments, the product of (A) the
Applicable Rate times (B) the actual daily amount by which the Aggregate
Revolving A Commitments exceed the sum of (y) the Outstanding Amount of
Revolving A Loans and (z) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15, and (ii) with respect to the Aggregate
Revolving B Commitments, the product of (A) the Applicable Rate times (B) the
actual daily amount by which the Aggregate Revolving B Commitments exceed the
Outstanding Amount of Revolving B Loans, subject to adjustment as provided in
Section 2.15. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Initial Borrowing Date,
and on the Maturity Date; provided, that (A) no Commitment Fee shall accrue on
the Revolving Commitments of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Revolving Commitments of a Defaulting Lender during the period prior to the time
such Lender became a

 

66



--------------------------------------------------------------------------------

Defaulting Lender and unpaid at such time shall not be payable by the Company so
long as such Lender shall be a Defaulting Lender. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For purposes of clarification, Swing
Line Loans shall not be considered outstanding for purposes of determining the
unused portion of the Aggregate Revolving A Commitments.

(b) Ticking Fees.

(i) The Company shall pay to the Administrative Agent, for the account of each
Term B Lender, a commitment fee at a rate per annum equal to 100% of the
Applicable Rate for Term B Loans that are Eurocurrency Rate Loans times the
aggregate principal amount of each Term B Lender’s respective Term B Loan
Commitment (determined in accordance with the last sentence of this
Section 2.09(b)(i)), accruing from and after December 1, 2014, with such
commitment fee increasing by 0.75% per annum from and after February 8, 2015.
Such fee shall be payable in full upon the earlier of (A) the Initial Borrowing
Date and (B) the Termination Date. For purposes of calculating the commitment
fee payable under this Section 2.09(b)(i), the aggregate principal amount of the
Term B Loan Commitments shall be deemed to be (A) if such commitment fee becomes
payable on the Initial Borrowing Date, the sum of (1) $300,000,000 plus (2) the
aggregate amount of Additional Term B Loan Commitments in effect at any time on
or prior to the Initial Borrowing Date, and (B) if such commitment fee becomes
payable on the Termination Date, the sum of (1) $300,000,000 plus (2) the
aggregate amount of Additional Term B Loan Commitments in effect at any time on
or prior to the Termination Date, in each case calculated for the period during
which such Term B Loan Commitments are in effect.

(ii) The Company shall pay to the Administrative Agent, (A) for the account of
each Term A Lender, a commitment fee at a rate per annum equal to 100% of the
Applicable Rate with respect to the Commitment Fee times the aggregate principal
amount of each Term A Lender’s respective Term A Loan Commitment (determined in
accordance with the last sentence of this Section 2.09(b)(ii)), (B) for the
account of each Revolving A Lender, a commitment fee at a rate per annum equal
to 100% of the Applicable Rate with respect to the Commitment Fee times the
aggregate principal amount of each Revolving A Lender’s respective Revolving A
Commitment, and (C) for the account of each Revolving B Lender, a commitment fee
at a rate per annum equal to 100% of the Applicable Rate with respect to the
Commitment Fee times the aggregate principal amount of each Revolving B Lender’s
respective Revolving B Commitment. Each such commitment fee payable under this
Section 2.09(b)(ii) shall accrue from and after February 8, 2015 and shall be
payable in full upon the earlier of (x) the Initial Borrowing Date and (y) the
Termination Date. For purposes of calculating the commitment fee payable under
clause (A) of this Section 2.09(b)(ii), the aggregate principal amount of the
Term A Loan Commitments shall be deemed to be (x) if such commitment fee becomes
payable on the Initial Borrowing Date, the sum of (1) $2,020,000,000 plus
(2) the aggregate amount of Additional Term A Loan Commitments in effect at any
time on or prior to the Initial Borrowing Date, and (y) if such commitment fee
becomes payable on the Termination Date, the sum of (1) $2,020,000,000 plus
(2) the aggregate amount of Additional Term A Loan Commitments in effect at any
time on or prior to the Termination Date, in each case calculated for the period
during which such Term A Loan Commitments are in effect.

 

67



--------------------------------------------------------------------------------

(c) Fee Letters. The Company shall pay to the Arrangers and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letters, as applicable. Such fees shall be fully
earned when paid and shall be non-refundable for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) and for Eurocurrency Rate
Loans denominated in Sterling shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year), or, in the case of interest in
respect of Loans denominated in Alternative Currencies, Australian Dollars or
New Zealand Dollars, as to which market practice differs from the foregoing, in
accordance with such market practice. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Company shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article IX. The
Company’s obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall (i) in the case of Revolving Loans, be in the form of Exhibit C (a
“Revolving Note”), (ii) in the case of Swing Line Loans, be in the

 

68



--------------------------------------------------------------------------------

form of Exhibit D (a “Swing Line Note”), (iii) in the case of the Term Loans, be
in the form of Exhibit E-1 (a “Term Note”), and (iv) in the case of an
Incremental Term Loan, be in the form of Exhibit E-2 (an “Incremental Term
Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Foreign Swing Line Loans and Loans
denominated in an Alternative Currency, Australian Dollars or New Zealand
Dollars, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Foreign Swing Line Loans and Loans denominated in
an Alternative Currency, Australian Dollars or New Zealand Dollars shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in such
currency and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, Australian Dollars or New Zealand Dollars,
such Borrower shall make such payment in Dollars in the Dollar Equivalent of
such currency’s payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, Australian Dollars or New Zealand Dollars, shall in
each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period”, if any payment to be made by any Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the

 

69



--------------------------------------------------------------------------------

Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the applicable Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
such Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

70



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, or (iii) the Company shall be
required to provide Cash Collateral pursuant to Section 9.02(c), the Borrowers
(other than the Revolving B Borrowers that are Foreign Subsidiaries) shall, in
each case, immediately following any request by the Administrative Agent or the
L/C Issuer, Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrowers (other than the Revolving B Borrowers that are Foreign
Subsidiaries) shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at the Administrative Agent. Each Borrower
(other than the Revolving B Borrowers that are Foreign Subsidiaries), and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the

 

71



--------------------------------------------------------------------------------

Lenders (including the Swing Line Lender) and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure or the Outstanding
Amount of all L/C Obligations, as applicable, the Borrowers (other than the
Revolving B Borrowers that are Foreign Subsidiaries) or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied in satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(v))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, that (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, (y) Cash Collateral furnished
by or on behalf of a Loan Party shall not be released during the continuance of
a Default or Event of Default (and following application as provided in this
Section 2.14 may be otherwise applied in accordance with Section 9.03) and
(z) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders,” “Required
Pro Rata Facilities Lenders” and Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amount received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the

 

72



--------------------------------------------------------------------------------

Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement and to
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.03 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. The Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Revolving A Lenders that are
non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving A
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.03 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Company shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Outstanding Amount of Revolving A Loans and participations in L/C
Obligations and Swing Line Loans of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Revolving A Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

73



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; provided, further,
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

2.16 Designated Borrowers.

(a) The Company may at any time, upon not less than ten Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional Wholly Owned Foreign Subsidiary of the Company (an “Applicant
Borrower”) as a Designated Borrower to receive Loans hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Lender) a duly executed notice and agreement in substantially the form of
Exhibit J (a “Designated Borrower Request and Assumption Agreement”); provided
that FleetCor Australia and FleetCor New Zealand shall be the only Designated
Borrowers under the Aggregate Revolving B Commitments and all other Designated
Borrowers may only be Designated Borrowers under the Aggregate Revolving A
Commitments. The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming entitled to utilize the credit facilities provided
for herein, the Administrative Agent and the Lenders that would be obligated to
make Loans to such Designated Borrower shall have approved such Applicant
Borrower as a Designated Borrower (which approval shall not be unreasonably
delayed or denied or require the payment of a fee or other consideration, but
shall be subject to receipt by such Lenders of all documentation and other
information that they have reasonably requested and have reasonably determined
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act) and shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent in its reasonable discretion, and Notes
signed by such new Borrowers to the extent any Lenders so request. If the
Administrative Agent and the Lenders that would be obligated to make Loans to
such Designated Borrower agree that an Applicant Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in

 

74



--------------------------------------------------------------------------------

substantially the form of Exhibit K (a “Designated Borrower Notice”) to the
Company and the applicable Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of such Lenders agrees to permit such Designated Borrower to
receive Loans hereunder, on the terms and conditions set forth herein, and each
of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Agreement; provided that no Loan Notice or
Letter of Credit Application may be submitted by or on behalf of such Designated
Borrower until the date five Business Days after such effective date.

(b) The Obligations of the Designated Borrowers that are Foreign Subsidiaries
shall be joint and several in nature (unless such joint and several liability
(i) shall result in adverse tax consequences to any Borrower or (ii) is not
permitted by any Law applicable to such Designated Borrower, in which either
such case, the liability of such Designated Borrower shall be several in nature)
regardless of which such Person actually receives Credit Extensions hereunder or
the amount of such Credit Extensions received or the manner in which the
Administrative Agent or any Lender accounts for such Credit Extensions on its
books and records. Each of the obligations of each Designated Borrower that is a
Foreign Subsidiary with respect to Credit Extensions made to it, and each such
Designated Borrower’s obligations arising as a result of the joint and several
liability (if any) of such Designated Borrower hereunder, with respect to Credit
Extensions made to and other Obligations owing by the other Designated Borrowers
that are Foreign Subsidiaries hereunder, shall be separate and distinct
obligations, but all such obligations shall be primary obligations of each such
Designated Borrower. Notwithstanding anything contained to the contrary herein
or in any Loan Document (including any Designated Borrower Request and
Assumption Agreement), (a) no Designated Borrower that is a Foreign Subsidiary
shall be obligated with respect to any Obligations of the Company or of any
Domestic Subsidiary, (b) the Obligations owed by a Designated Borrower that is a
Foreign Subsidiary shall be several and not joint with the Obligations of the
Company or of any Designated Borrower that is a Domestic Subsidiary, (c) no
Designated Borrower that is a Foreign Subsidiary shall be obligated as a
Guarantor under the Guaranty with respect to the Obligations of the Company or
any Domestic Subsidiary, (d) the Obligations owed by a Designated Borrower that
is a Revolving A Borrower (each such Designated Borrower, a “Revolving A
Designated Borrower”) shall be several and not joint with the Obligations of the
Company or of any Designated Borrower that is a Revolving B Borrower (each such
Designated Borrower, a “Revolving B Designated Borrower”), (e) the Obligations
owed by a Revolving B Designated Borrower shall be several and not joint with
the Obligations of the Company or of any Revolving A Designated Borrower, (f) no
Revolving A Designated Borrower shall be obligated as a Guarantor under the
Guaranty with respect to the Obligations of any Revolving B Designated Borrower,
and (g) no Revolving B Designated Borrower shall be obligated as a Guarantor
under the Guaranty with respect to the Obligations of any Revolving A Designated
Borrower.

(c) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.16 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders, to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given to or taken by all Borrowers, or
by each Borrower acting singly, shall be valid and effective if given to or
taken only by the Company, whether or not any such other Borrower joins therein.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than ten Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative

 

75



--------------------------------------------------------------------------------

Agent in its sole discretion), terminate a Designated Borrower’s status as such,
provided that there are no outstanding Loans payable by such Designated
Borrower, or other amounts payable by such Designated Borrower on account of any
Loans made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the applicable Lenders of any such
termination of a Designated Borrower’s status.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require a Loan Party or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Loan Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.

 

76



--------------------------------------------------------------------------------

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Loan Parties shall, and do hereby, jointly and severally,
indemnify the Administrative Agent, each Lender and the L/C Issuer, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) withheld or deducted by each Borrower or the Administrative Agent
or paid by the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Loan Parties shall also, and do hereby, jointly and severally, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to a Borrower by a Lender or the L/C Issuer (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
or the L/C Issuer (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) the Administrative
Agent and the Loan Parties, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.06(d) relating
to the maintenance of a Participant Register and (z) the Administrative Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document and
any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for such
Borrower or the Administrative Agent), whether or not such Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, each Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Company and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit a Borrower or the
Administrative Agent, as the case

 

77



--------------------------------------------------------------------------------

may be, to determine (A) whether or not payments made hereunder or under any
other Loan Documents are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by a Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

(ii) Without limiting the generality of the foregoing, if a Borrower is a U.S.
Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Company or the Administrative Agent as will
establish such Lender’s entitlement to an exemption from backup withholding tax
and will enable the Company or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to information reporting
requirements;

(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Company or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the applicable Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Company or the Administrative
Agent to determine the withholding or deduction required to be made; and

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times

 

78



--------------------------------------------------------------------------------

reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Loan Party, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or in any other currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any other currency in the applicable interbank market,
then, on notice thereof by such Lender to the Company through the Administrative
Agent, (i) any obligation of such Lender to make or continue Eurocurrency Rate
Loans in the affected currency or currencies or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in

 

79



--------------------------------------------------------------------------------

each case until such Lender notifies the Administrative Agent and the Company
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates.

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, (a) (i) the Administrative Agent determines that
deposits (whether in Dollars or in any other applicable currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or in any other
applicable currency) or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a) above, “Impacted Loans”), or
(b) the Administrative Agent or the Required Lenders determine that for any
reason the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein to the extent available (or, in the
case of a pending request for a Loan denominated in an Alternative Currency,
Australian Dollars or New Zealand Dollars the Company and the Lenders may
establish a mutually acceptable alternative rate).

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Company and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Company that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any

 

80



--------------------------------------------------------------------------------

Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the Eurocurrency Rate and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank reflected in the Mandatory Cost, other than as set
forth below) or the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Loan made by it, or change the basis of taxation of payments to
such Lender or the L/C Issuer in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 3.01 and the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender or the L/C Issuer);

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv) impose on any Lender or the L/C Issuer or the London (or other applicable)
interbank market any other condition, cost or expense affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line

 

81



--------------------------------------------------------------------------------

Loans held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company will pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within ten days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

82



--------------------------------------------------------------------------------

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Company or the applicable
Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency, Australian Dollars or New Zealand Dollars on its scheduled due date or
any payment of any Loan or drawing under any Letter of Credit (or interest due
thereon) in a different currency from such Loan or Letter of Credit drawing; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender and the L/C Issuer
may make any Credit Extension to the Borrower through any Lending Office,
provided that the exercise of this option shall not affect the obligation of the
Borrower to repay the Credit Extension in accordance with the terms of this
Agreement. If any Lender requests compensation under Section 3.04, or any
Borrower is required to pay any additional amount to any Lender, the L/C Issuer
or any Governmental Authority for the account of any Lender or the L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Company hereby agrees to pay (or to cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender or the
L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for

 

83



--------------------------------------------------------------------------------

the account of any Lender pursuant to Section 3.01 and, in each case, such
Lender has declined or is unable to designate a different lending office in
accordance with Section 3.06(a), the Company may replace such Lender in
accordance with Section 11.13.

3.07 Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

[Intentionally Omitted.]

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions to the Effective Date.

This Agreement shall become effective upon satisfaction of the following
conditions precedent:

(a) Credit Agreement. Receipt by the Administrative Agent of executed
counterparts of this Agreement, properly executed by a Responsible Officer of
each Borrower and by each Lender.

(b) Representations and Warranties. The representations and warranties contained
in Sections 6.01 and 6.02 shall be true and correct on and as of the Effective
Date with respect to the Company and each other Loan Party that is party hereto
on the Effective Date.

(c) KYC Information. Each Lender shall have received all documentation and other
information that it has reasonably requested in writing at least 10 days prior
to the Effective Date and that it has reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

5.02 Conditions to the Initial Borrowing Date.

This obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) Effective Date. The Effective Date shall have occurred.

(b) Loan Documents. Receipt by the Administrative Agent of:

(i) executed counterparts of this Agreement, properly executed by a Responsible
Officer of each Loan Party that did not execute this Agreement on the Effective
Date;

 

84



--------------------------------------------------------------------------------

(ii) Notes dated the Initial Borrowing Date executed by a Responsible Officer of
each Borrower in favor of each Lender requesting Notes from such Borrower;

(iii) executed counterparts of the Guaranty, dated as of the Initial Borrowing
Date and properly executed by a Responsible Officer of each Guarantor; and

(iv) executed counterparts of the Security Agreement, dated as of the Initial
Borrowing Date and properly executed by a Responsible Officer of each Loan
Party.

(c) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Initial Borrowing Date, and in form and
substance satisfactory to the Administrative Agent.

(d) Financial Statements. Receipt by the Administrative Agent of:

(i) the audited consolidated financial statements of the Target and its
Subsidiaries for the fiscal year ended December 31, 2013;

(ii) an unaudited consolidated balance sheet and the related consolidated
statements of income and cash flows of the Target and its Subsidiaries for the
fiscal quarters ended March 31, 2014 and June 30, 2014 (but not including
footnotes or year-end adjustments); and

(iii) an unaudited consolidated balance sheet and the related consolidated
statements of income and cash flows of the Target and its Subsidiaries (in a
form consistent with the financial statements described in the preceding clause
(ii)) for each fiscal quarter ending after June 30, 2014 and at least 50 days
prior to the Initial Borrowing Date (but not including footnotes or year-end
adjustments).

(e) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance satisfactory to the Administrative
Agent:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date prior to the Initial Borrowing Date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party to be true and correct as of the Initial
Borrowing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with the Comdata Acquisition and this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may require
to evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation.

 

85



--------------------------------------------------------------------------------

(f) Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following:

(i) searches of Uniform Commercial Code filings and tax and judgment liens in
the jurisdiction of formation of each Loan Party and each other jurisdiction
reasonably required by the Administrative Agent, disclosing no Liens other than
Permitted Liens;

(ii) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s discretion, to perfect the Administrative Agent’s
security interest in the Collateral;

(iii) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank and undated stock powers attached thereto;

(iv) searches of ownership of, and Liens on, United States registered
intellectual property of each Loan Party in the appropriate governmental
offices, disclosing no Liens other than (A) Permitted Liens and (B) Liens to be
released on the Initial Borrowing Date; and

(v) duly executed notices of grant of security interest in substantially the
form required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the United States registered intellectual property of the Loan Parties;

provided that, to the extent any Collateral is not or cannot be provided and/or
perfected on the Initial Borrowing Date (other than the pledge and perfection of
the security interests in the Equity Interests of the Parent’s material, wholly
owned Domestic Subsidiaries (except with respect to certificated Equity
Interests in the Target and its Subsidiaries, which shall be delivered with duly
executed in blank and undated stock powers attached thereto not later than 2
Business Days after the Initial Borrowing Date) and assets with respect to which
a lien may be perfected by the filing of a UCC financing statement) after the
Loan Parties’ use of commercially reasonable efforts to do so, then the delivery
of such Collateral and/or the perfection of a security interest in such
Collateral shall not constitute a condition precedent to the availability of the
Comdata Facilities on the Initial Borrowing Date but instead shall be delivered
and/or perfected within thirty (30) days after the Initial Borrowing Date (or
such longer period as the Administrative Agent agrees in its sole discretion).

(g) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including naming the Administrative Agent and its successors and
assigns as additional insured (in the case of liability insurance) or loss payee
(in the case of property insurance) on behalf of the Lenders.

(h) Comdata Acquisition. Receipt by the Administrative Agent of evidence
reasonably satisfactory to the Administrative Agent that: (i) the Comdata
Acquisition shall have been consummated, or substantially simultaneously with
the borrowing of the Comdata Facilities, shall be consummated, in all material
respects in accordance with the terms of the Merger Agreement, which shall be in
full force and effect without any alteration, amendment, change,

 

86



--------------------------------------------------------------------------------

supplement or waiver that is materially adverse to the Lenders and is not
consented to in writing by the Administrative Agent (which consent shall not be
unreasonably withheld or delayed), and (ii) the Parent shall have issued its
common Equity Interests to the sellers of the Target as a portion of the
purchase price for the Comdata Acquisition, in the amount required by, and in
accordance with, the Merger Agreement.

(i) Solvency Certificate. Receipt by the Administrative Agent of a solvency
certificate, dated as of the Initial Borrowing Date, from the Parent’s chief
financial officer in substantially the form attached hereto as Exhibit L.

(j) No Company Material Adverse Effect. There shall not have occurred since
August 12, 2014 a Company Material Adverse Effect (as defined in the Merger
Agreement).

(k) Closing Certificate. Receipt by the Administrative Agent of a certificate,
dated as of the Initial Borrowing Date, signed by a Responsible Officer of the
Parent certifying that (i) the conditions specified in Sections 5.02(h), (j) and
(l) have been satisfied and (ii) the Specified Representations and the Specified
Merger Agreement Representations are true and correct after giving effect to the
Comdata Acquisition, the Borrowings hereunder and the other transactions
contemplated by this Agreement and the Merger Agreement to occur on the Initial
Borrowing Date.

(l) Termination of Existing Indebtedness. The Indebtedness, liabilities and
obligations of (i) the Borrowers under the Existing Credit Agreement shall have
been (or substantially simultaneously with the borrowing of the Comdata
Facilities, are being) refinanced or repaid, (ii) the Target and its
Subsidiaries in respect of that certain Credit Agreement dated as of November 9,
2007 and amended and restated as of July 10, 2012 (as amended) among Ceridian
LLC, the other borrowers party thereto, the lenders party thereto and Deutsche
Bank AG New York Branch, as administrative agent (including all guaranty
obligations of the Target and its Subsidiaries in respect of such Credit
Agreement and the indebtedness evidenced thereby), shall have been (or
substantially simultaneously with the borrowing of the Comdata Facilities, are
being) repaid, released or terminated, and (iii) the Target and its Subsidiaries
in respect of the Indentures dated as of July 10, 2012, October 1, 2013 and
June 5, 2014 shall have been (or substantially simultaneously with the borrowing
of the Comdata Facilities, are being) repaid, redeemed, defeased, satisfied,
discharged, released or terminated (and, in each case under clauses (i),
(ii) and (iii), all Liens on assets of the Target and its Subsidiaries securing
such Indebtedness, liabilities and obligations shall have been released
concurrently with the Initial Borrowing Date).

(m) Schedules. Receipt by the Administrative Agent of such changes, revisions
and/or supplements to the schedules previously delivered pursuant to
Section 5.01(a) as may be requested by the Company and be reasonably acceptable
to the Administrative Agent.

(n) Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of
any fees required to be paid on or before the Initial Borrowing Date.

(o) Attorney Costs. Unless waived by the Administrative Agent, the Company shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Initial Borrowing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

 

87



--------------------------------------------------------------------------------

5.03 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Company and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (and in all respects if any
such representation or warranty is already qualified by materiality) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 5.03, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer and/or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.16 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, Australian Dollars or New Zealand Dollars, there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent, the Required Lenders (in the
case of any Loans to be denominated in an Alternative Currency, Australian
Dollars or New Zealand Dollars), the Swing Line Lender (in the case of any
Foreign Swing Line Loan) or the L/C Issuer (in the case of any Letter of Credit
to be denominated in an Alternative Currency) would make it impracticable for
such Credit Extension to be denominated in the relevant currency.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
Notwithstanding the foregoing, (i) the only representations and warranties the
accuracy of which shall be a condition to the availability of the Comdata
Facilities on the Initial Borrowing Date shall be the Specified Representations
and the Specified Merger Agreement Representations (after giving effect to the
Comdata Acquisition, the Borrowings hereunder and the other transactions
contemplated by this Agreement and the Merger Agreement to occur on the Initial
Borrowing Date) and (ii) Sections 5.03(b) and 5.03(e) shall not be a condition
to the availability of the Comdata Facilities on the Initial Borrowing Date.

 

88



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Commencing on the Initial Borrowing Date (except for the representations and
warranties contained in Sections 6.01 and 6.02 with respect to the Company and
each other Loan Party that is party hereto on the Effective Date, which
representations and warranties are also made on the Effective Date with respect
to the Company and such other Loan Parties), the Loan Parties represent and
warrant to the Administrative Agent and the Lenders that:

6.01 Existence, Qualification and Power.

Each Loan Party (a) is duly organized or formed, validly existing and (if
applicable) in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and (if applicable) in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b) (i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB).

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect and (b) filings to perfect the Liens created by the Collateral Documents.

6.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each Loan
Party that is party thereto, enforceable against each such Loan Party in
accordance with its terms, subject to laws generally affecting creditors’
rights, to statutes of limitation and to principles of equity.

 

89



--------------------------------------------------------------------------------

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, commitments and Indebtedness.

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(c) From the date of the Audited Financial Statements to and including the
Initial Borrowing Date, there has been no Disposition by any Loan Party or any
Subsidiary, or any Involuntary Disposition, of any material part of the business
or property of the Parent and its Subsidiaries taken as a whole, and except for
the Comdata Acquisition, no purchase or other acquisition by any of them of any
business or property (including any Equity Interests of any other Person)
material to the Parent and its Subsidiaries taken as a whole, in each case,
which is not reflected in the foregoing financial statements or in the notes
thereto and has not otherwise been disclosed in writing to the Lenders on or
prior to the Initial Borrowing Date.

(d) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Parent and its Subsidiaries as of
the dates thereof and for the periods covered thereby.

(e) Since December 31, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

6.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) could reasonably be expected to have a Material
Adverse Effect.

6.07 No Default.

No Default has occurred and is continuing.

 

90



--------------------------------------------------------------------------------

6.08 Ownership of Property; Liens.

Each Loan Party and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (provided that, with respect to the fee simple title of
FleetCor Australia in any real property, no representation or warranty is given
that such title is marketable or of good record). The property of each Loan
Party and its Subsidiaries is subject to no Liens, other than Permitted Liens.

6.09 Environmental Compliance.

Each of the Facilities and all operations at the Facilities are in compliance
with all applicable Environmental Laws, and there is no violation of any
Environmental Law with respect to the Facilities or the Businesses, and there
are no conditions relating to the Facilities or the Businesses that could
reasonably be likely to have a Material Adverse Effect.

6.10 Insurance.

The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.

6.11 Taxes.

The Loan Parties and their Subsidiaries have filed all federal and other
material tax returns and reports required to be filed, and have paid all federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Loan Party or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement with any Person that is not a Loan Party.

6.12 ERISA Compliance.

(a) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401 of the Internal Revenue Code or
an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent, or cause the loss of, such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

91



--------------------------------------------------------------------------------

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or higher
and no Loan Party knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below sixty percent (60%) as of the most recent valuation date;
(iv) neither the Company nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Company nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PGBC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

6.13 Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list as of the Initial
Borrowing Date of each Subsidiary of any Loan Party, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Loan Party or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto. The outstanding Equity Interests of each Subsidiary of any Loan Party
are validly issued, fully paid and non-assessable.

6.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged nor will any Borrower engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of any Borrower
only or of the Parent and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 8.01 or Section 8.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 9.01(e) will be margin stock.

(b) None of any Loan Party or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

6.15 Disclosure.

The reports, financial statements, certificates and other information (including
the Information Memorandum) furnished in writing by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement (in each
case, as modified or supplemented by other information so furnished) do not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

92



--------------------------------------------------------------------------------

6.16 Compliance with Laws.

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.17 Intellectual Property; Licenses, Etc.

Each Loan Party and its Subsidiaries own, or possess the legal right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of Initial Borrowing Date. Except for such claims and infringements
that could not reasonably be expected to have a Material Adverse Effect, no
claim has been asserted and is pending by any Person challenging or questioning
the use of any IP Rights or the validity or effectiveness of any IP Rights, nor
does any Loan Party know of any such claim, and, to the knowledge of the Loan
Parties, the use of any IP Rights by any Loan Party or any of its Subsidiaries
or the granting of a right or a license in respect of any IP Rights from any
Loan Party or any of its Subsidiaries does not infringe on the rights of any
Person.

6.18 Solvency.

The Parent and its Subsidiaries are Solvent on a consolidated basis.

6.19 Perfection of Security Interests in the Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

6.20 Business Locations.

Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned by the Loan Parties as of the Initial Borrowing
Date. Set forth on Schedule 6.20(b) is the chief executive office, tax payer
identification number and organizational identification number of each Loan
Party as of the Initial Borrowing Date. The exact legal name and state or other
jurisdiction of organization of each Loan Party is (i) as set forth on the
signature pages to this Agreement or the Guaranty, (ii) as set forth on the
signature pages to the joinder agreement pursuant to which such Loan Party
became a party hereto or (iii) as may be otherwise disclosed by the Loan Parties
to the Administrative Agent in accordance with Section 8.13(c). Except as set
forth on Schedule 6.20(c), no Loan Party has during the five years preceding the
Initial Borrowing Date (i) changed its legal name, (ii) changed its state of
formation, or (iii) been party to a merger, consolidation or other change in
structure.

6.21 Representations as to Designated Borrowers.

Each of the Company and each Designated Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

93



--------------------------------------------------------------------------------

(a) Such Designated Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Designated Borrower, the
“Applicable Designated Borrower Documents”), and the execution, delivery and
performance by such Designated Borrower of the Applicable Designated Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Designated Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Designated Borrower is organized and existing in
respect of its obligations under the Applicable Designated Borrower Documents.

(b) The Applicable Designated Borrower Documents are in proper legal form under
the Laws of the jurisdiction in which such Designated Borrower is organized and
existing for the enforcement thereof against such Designated Borrower under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Designated Borrower
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Designated Borrower
Documents that the Applicable Designated Borrower Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which such Designated Borrower is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of the Applicable Designated Borrower Documents or any other document, except
for (i) any such filing, registration, recording, execution or notarization as
has been made or is not required to be made until the Applicable Designated
Borrower Document or any other document is sought to be enforced and (ii) any
charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Designated Borrower is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Designated Borrower Documents or (ii) on any payment to be made by
such Designated Borrower pursuant to the Applicable Designated Borrower
Documents, except as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Designated
Borrower Documents executed by such Designated Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such
Designated Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

6.22 OFAC.

Neither the Parent, nor any of its Subsidiaries, nor any of their respective
employees and officers, nor, to the knowledge of the Parent and its
Subsidiaries, any director, agent, affiliate or representative thereof, is
(i) an individual or entity currently the subject of any Sanctions,
(ii) located, organized or resident in a Designated Jurisdiction or (iii) in
violation of any Laws related to bribery or corruption. The Parent has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Parent, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Sanctions and Laws related to
bribery and corruption.

 

94



--------------------------------------------------------------------------------

6.23 Patriot Act; FCPA.

Each Loan Party and its Subsidiaries and their respective directors and
officers, and to the knowledge of the Borrowers, any affiliate, agent or
employee of it, are in compliance with (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (ii) the Uniting
And Strengthening America By Providing Appropriate Tools Required To Intercept
And Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Credit Extensions will be used, directly or indirectly, in order to obtain,
retain or direct business or obtain any improper advantage, in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended, or any similar
laws, rules or regulations issued, administered or enforced by any Governmental
Authority having jurisdiction over any Loan Party or Subsidiary.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and shall cause each Subsidiary
to (provided that the Loan Parties and their Subsidiaries shall not be required
to comply with this Article VII prior to the Initial Borrowing Date):

7.01 Financial Statements.

Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent:

(a) upon the earlier of the date that is ninety days after the end of each
fiscal year of the Parent or the date such information is filed with the SEC, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

(b) upon the earlier of the date that is forty-five days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent or the date
such information is filed with the SEC, a consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Parent’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Parent as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

95



--------------------------------------------------------------------------------

7.02 Certificates; Other Information.

Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent including (i) a calculation of the Cumulative
Credit and (ii) in the case of a Compliance Certificate delivered with financial
statements referred to in Section 7.01(a), a calculation of Excess Cash Flow for
such fiscal year;

(b) within 30 days after the end of each fiscal year of the Parent, beginning
with the first fiscal year ending after the Initial Borrowing Date, an annual
budget of the Parent and its Subsidiaries containing, among other things, pro
forma financial statements for each quarter of the next fiscal year;

(c) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Parent by independent accountants in connection with the accounts or books of
the Parent or any Subsidiary, or any audit of any of them;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 7.01 or any other clause of this Section 7.02;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(f) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), for any period in which the Parent or any of its
Subsidiaries beneficially owns (directly or indirectly) a majority of the shares
of Voting Stock of the Unrestricted Subsidiary (or the Unrestricted Subsidiary
is otherwise consolidated with the Parent and its Subsidiaries for purposes of
the financial statements referred to in Sections 7.01(a) and (b)), unaudited
consolidating financial statements reflecting adjustments necessary to eliminate
the accounts and results of operations of the Unrestricted Subsidiary and its
subsidiaries from such financial statements delivered pursuant to
Section 7.01(a) or (b), all in reasonable detail and certified by a Responsible
Officer of the Parent as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries (excluding the Unrestricted Subsidiary and its subsidiaries) in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

(g) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

 

96



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Parent shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Parent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Parent shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent with any such request for delivery by a Lender, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on DebtDomain, IntraLinks, Syndtrak, ClearPar, or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their respective securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated as “Public Side
Information.”

7.03 Notices.

(a) Promptly (and in any event, within two Business Days after obtaining
knowledge thereof) notify the Administrative Agent of the occurrence of any
Default.

(b) Promptly (and in any event, within five Business Days after obtaining
knowledge thereof) notify the Administrative Agent of the occurrence of any
ERISA Event that has resulted or could reasonably be expected to result in an
aggregate liability of the Company or any Loan Party in excess of the Threshold
Amount.

 

97



--------------------------------------------------------------------------------

(c) Promptly (and in any event, within five Business Days after obtaining
knowledge thereof) notify the Administrative Agent of any material change in
accounting policies or financial reporting practices by the Parent or any
Subsidiary, including any determination by the Parent referred to in
Section 2.10(b).

Each notice pursuant to this Section 7.03(a) through (c) shall be accompanied by
a statement of a Responsible Officer of the Company setting forth details of the
occurrence referred to therein and stating what action the applicable Loan Party
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

7.04 Payment of Taxes.

Pay and discharge, as the same shall become due and payable, all its obligations
and liabilities, including all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Loan Party
or such Subsidiary.

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05 and except that any Immaterial Subsidiary may
cease to maintain in full force and effect its legal existence under the Laws of
the jurisdiction of its organization.

(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(d) Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

7.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

98



--------------------------------------------------------------------------------

7.07 Maintenance of Insurance.

Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or the applicable Subsidiary operates.

7.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

7.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

7.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Company
and at such reasonable times during normal business hours and as often as may be
desired, upon reasonable advance notice to the Company; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Company at any time during normal business
hours and without advance notice.

7.11 Use of Proceeds.

Use (a) the proceeds of the Comdata Facilities to finance the Comdata
Acquisition Costs on the Initial Borrowing Date and (b) the proceeds of the
other Credit Extensions (i) to refinance certain existing Indebtedness, (ii) to
finance working capital and capital expenditures, (iii) to finance Permitted
Acquisitions, other Investments permitted by Section 8.02 and Restricted
Payments permitted by Section 8.06 and (iv) for other general corporate
purposes; provided that in no event shall the proceeds of the Credit Extensions
be used in contravention of any Law or of any Loan Document.

7.12 Additional Subsidiaries.

Within forty-five (45) days after the acquisition or formation of any
Subsidiary:

 

99



--------------------------------------------------------------------------------

(a) notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Parent or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

(b) if such Subsidiary is a Domestic Subsidiary, cause such Person to (i) become
a Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in Sections 5.02(e) and (f) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i)), all in form, content and scope satisfactory to the
Administrative Agent.

Notwithstanding the foregoing, the Administrative Agent shall not require those
items described in Section 7.12(b) as to which the Administrative Agent
determines in its reasonable discretion the cost of obtaining or providing such
items is excessive in relation to the benefit to the Lenders, and the
Administrative Agent may grant extensions of time for delivery of any of the
items described in Section 7.12(b). Notwithstanding anything to the contrary
herein, neither Comdata Telecommunications Services, Inc. nor Comdata
Receivables, Inc. shall be required to become a Guarantor until the date that is
90 days after the Initial Borrowing Date (or such later date as the
Administrative Agent agrees in its discretion), and then only if it is a
Subsidiary as of such date or at any time thereafter.

7.13 Pledged Assets.

(a) Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary and (b) 66% of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary directly owned by a Loan Party (other than a
Designated Borrower) to be subject at all times to a first priority, perfected
Lien in favor of the Administrative Agent, for the benefit of the holders of the
Obligations, pursuant to the terms and conditions of the Collateral Documents,
together with opinions of counsel and any filings and deliveries necessary in
connection therewith to perfect the security interests therein, all in form and
substance satisfactory to the Administrative Agent; provided that it is
understood and agreed that (x) all pledges of Equity Interests with respect to
Domestic Subsidiaries, first-tier Foreign Subsidiaries that are not Material
Foreign Subsidiaries and certificated Equity Interests of first-tier Foreign
Subsidiaries that are Material Foreign Subsidiaries will, in each case, be made
pursuant to documents governed by New York law and perfected under the UCC by
the filing of UCC financing statements and possession of all certificates
evidencing such pledged Equity Interests, and (y) pledges of uncertificated
Equity Interests of first-tier Foreign Subsidiaries that are Material Foreign
Subsidiaries shall be perfected pursuant to documents governed by the law of the
foreign jurisdiction where such Foreign Subsidiary is organized, which foreign
law-governed documents shall be executed and delivered by the Loan Parties,
together with the items described above in this subsection related thereto, not
later than (1) 180 days after the Initial Borrowing Date (or such later date as
the Administrative Agent agrees in its sole discretion), in the case of the
pledge of Equity Interests in SVS, if the SVS Disposition has not occurred by
such date, (2) 60 days after the Initial Borrowing Date (or such later date as
the Administrative Agent agrees in its sole discretion), in the case of the
pledge of Equity Interests in any such first-tier Foreign Subsidiaries that are
Material Foreign Subsidiaries on the Initial Borrowing Date, and (3) 60 days
after the date that any Person becomes such a first-tier Foreign Subsidiary that
is a

 

100



--------------------------------------------------------------------------------

Material Foreign Subsidiary (or such later date as the Administrative Agent
agrees in its sole discretion), in the case of the pledge of Equity Interests in
any Person that becomes such a first-tier Foreign Subsidiary that is a Material
Foreign Subsidiary after the Initial Borrowing Date.

(b) Other Property. Cause all property (other than Excluded Property) of each
Loan Party (other than a Designated Borrower) to be subject at all times to
first priority, perfected Liens in favor of the Administrative Agent to secure
the Obligations pursuant to the Collateral Documents or, with respect to any
such property acquired subsequent to the Initial Borrowing Date, such other
additional security documents as the Administrative Agent shall request (subject
to Permitted Liens) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
request including filings and deliveries necessary to perfect such Liens,
Organization Documents, resolutions and favorable opinions of counsel to such
Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

7.14 Further Assurances.

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the holders of the
Obligations the rights granted or now or hereafter intended to be granted to the
holders of the Obligations under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.

7.15 Maintenance of Ratings.

Use commercially reasonable efforts (which shall include the payment by the
Parent or the Company of customary rating agency fees and cooperation with
information and data requests by Moody’s and S&P in connection with their
ratings process) to obtain and maintain the Ratings.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly (provided that the Loan Parties and their
Subsidiaries shall not be required to comply with this Article VIII prior to the
Initial Borrowing Date):

 

101



--------------------------------------------------------------------------------

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Initial Borrowing Date and listed on Schedule 8.01 and
any renewals, modifications, replacements or extensions thereof, provided that
(i) the Liens do not extend to additional property other than (x) after acquired
property that is affixed or incorporated into the property covered by such Lien
and (y) the proceeds and products thereof, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal, modification, replacement
or extension of the obligations secured thereby is permitted by Section 8.03(b);

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies which are not overdue for a period of more than
30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) Liens of landlords, carriers, warehousemen, mechanics, materialmen,
repairmen, construction contractors, suppliers and other Liens imposed by law or
pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens do not in the aggregate
(x) materially detract from the value of any Loan Party’s or its Subsidiaries’
property or assets, or (y) materially impair the use thereof in the operation of
the business of any Loan Party or its Subsidiaries, or are being contested in
good faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and pledges and deposits in
the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
insurance to the Loan Parties or any of their Subsidiaries;

(f) deposits to secure the performance of bids, trade, forward or futures
contracts (other than in respect of borrowed money), governmental contracts,
leases (other than Indebtedness), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business;

(g) easements, licenses, servitudes, rights-of-way, restrictions, encroachments,
protrusions and other similar encumbrances affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of any Loan Party or any of
its Subsidiaries;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);

 

102



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and accessions thereto and products and proceeds
thereof, (ii) the Indebtedness secured thereby does not exceed the cost of the
property being acquired on the date of acquisition and (iii) such Liens attach
to such property concurrently with or within 180 days after the acquisition
thereof (or in the case of assets acquired in connection with the construction,
refurbishment, repair or replacement of such property, within 180 days after the
completion of such construction, refurbishment, repair or replacement of such
property);

(j) leases, subleases, licenses or sublicenses granted to others not interfering
in any material respect with the business of any Loan Party or any of its
Subsidiaries;

(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

(m) normal and customary rights of setoff (i) upon deposits of cash in favor of
banks or other depository institutions, (ii) relating to the pooled deposit or
sweep accounts of any Loan Party or its Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business, or
(iii) relating to purchase orders and other agreements entered into with
customers of any Loan Party or its Subsidiaries in the ordinary course of
business;

(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(o) Liens of sellers of goods to the Company and any of its Subsidiaries arising
under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

(p) Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.14(a);

(q) (i) Liens on accounts receivable and related assets sold, contributed or
otherwise conveyed to FleetCor Funding LLC (or any other Subsidiary of the
Parent formed as a special purpose entity) pursuant to a Receivables Facility
permitted under Section 8.03(f) and (ii) Liens on assets of any Foreign
Subsidiary securing any Foreign A/R Facility permitted under Section 8.03(f);

(r) Liens with respect to property acquired (including property of any Person
acquired) pursuant to a Permitted Acquisition, provided, that (i) such Liens are
not created in connection with, or in contemplation or anticipation of, such
Permitted Acquisition, (ii) such Liens attach only to the property so acquired
and (iii) the Indebtedness secured thereby is permitted under Section 8.03(h);

(s) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted under Section 8.02 and to be applied against
the purchase price for such Investment, (ii) on cash earnest money deposits made
by any Loan Party or Subsidiary in

 

103



--------------------------------------------------------------------------------

connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition or Private Label Credit Card Expenditure permitted under
Section 8.02, or (iii) constituting an agreement to Dispose of any property in a
Disposition permitted under Section 8.05, in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods in the ordinary course of business;

(u) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(v) statutory Liens which may arise from time to time under applicable pension
legislation in respect of employee and employer contributions which are not
overdue for a period of more than 30 days from the date prescribed by applicable
pension legislation;

(w) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of a Loan Party or Subsidiary in the ordinary course of business; and

(x) other Liens securing Indebtedness permitted hereunder in an aggregate amount
outstanding not exceeding at any time the greater of (i) $100,000,000 and
(ii) 10% of total consolidated revenues of the Parent and its Subsidiaries
determined as of the most recent fiscal year end of the Parent for which
relevant financial information is available.

8.02 Investments.

Make any Investments, except:

(a) Investments held by the Parent or such Subsidiary in the form of cash or
Cash Equivalents;

(b) Investments existing or contemplated as of the Initial Borrowing Date and
set forth in Schedule 8.02 and any modification, replacement, renewal or
extension thereof;

(c) Investments in any Person that is a Loan Party prior to giving effect to
such Investment;

(d) Investments by any Subsidiary of the Parent that is not a Loan Party in any
other Subsidiary of the Parent that is not a Loan Party;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Liens, Indebtedness, fundamental changes, Dispositions and Restricted
Payments to the extent constituting Investments and permitted under Sections
8.01, 8.03, 8.04, 8.05 and 8.06;

 

104



--------------------------------------------------------------------------------

(g) Guarantees permitted by Section 8.03 (other than Guarantees of Indebtedness
of the Unrestricted Subsidiary or any of its direct or indirect subsidiaries, it
being understood that Guarantees of Indebtedness of such Persons shall be
subject to, and governed by, Section 8.02(s));

(h) Permitted Acquisitions and the Comdata Acquisition;

(i) Investments in Swap Contracts permitted under Section 8.03;

(j) promissory notes and other noncash consideration received in connection with
Dispositions permitted under Section 8.05;

(k) advances of payroll payments to employees in the ordinary course of
business;

(l) loans or advances to officers, directors and employees of the Loan Parties
and their respective Subsidiaries in an aggregate amount not to exceed
$1,000,000 at any time outstanding, for business-related travel, entertainment,
relocation and analogous ordinary business purposes, and in connection with such
Person’s purchase of Equity Interests of the Parent;

(m) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;

(n) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(o) Private Label Credit Card Expenditures; provided that (i) the Company shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to any such Private Label Credit Card
Expenditure on a Pro Forma Basis, the Loan Parties would be in compliance with
the financial covenants set forth in Section 8.11 as of the end of the most
recent fiscal quarter for which the Company was required to deliver financial
statements pursuant to Section 7.01(a) or (b) and (ii) no Default shall have
occurred and be continuing or would result from such Private Label Credit Card
Expenditure;

(p) Investments in Foreign Subsidiaries solely for the purpose of consummating
Permitted Acquisitions by such Foreign Subsidiaries;

(q) the Specified Investments, provided that, at the time of each such Specified
Investment and both before and after giving effect thereto (including the
incurrence of any Indebtedness in connection therewith), (i) no Default or Event
of Default exists and (ii) the Parent and its Subsidiaries are in compliance
with the financial covenants set forth in Section 8.11 on a Pro Forma Basis as
of the most recent fiscal quarter end for which the Company was required to
deliver financial statements pursuant to Section 7.01(a) or (b);

(r) Investments in Foreign Subsidiaries, in an aggregate outstanding amount not
to exceed at any time the greater of (i) $75,000,000 and (ii) 7.5% of total
consolidated revenues of the Parent and its Subsidiaries determined as of the
most recent fiscal year end of the Parent for which the relevant financial
information is available; and

 

105



--------------------------------------------------------------------------------

(s) unlimited additional Investments so long as, prior to making any such
Investment and after giving effect to such Investment (and any Indebtedness
incurred in connection therewith), (i) no Default has occurred and is
continuing, (ii) the Consolidated Leverage Ratio calculated on a Pro Forma Basis
is not greater than 3.00 to 1.00 and (iii) the Loan Parties are otherwise in
compliance with the financial covenants set forth in Section 8.11 calculated on
a Pro Forma Basis.

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness of the Parent and its Subsidiaries outstanding on the Initial
Borrowing Date and set forth in Schedule 8.03 and any refinancings, refundings,
renewals or extensions thereof which do not increase the principal amount
thereof;

(c) intercompany Indebtedness permitted under Section 8.02;

(d) obligations (contingent or otherwise) of the Parent or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Parent or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof, provided that (i) the total of all such Indebtedness for
all such Persons taken together shall not exceed an aggregate principal amount
of $25,000,000 at any one time outstanding; (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

(f) Attributable Indebtedness in connection with Receivables Facilities
(including Guarantees of such Attributable Indebtedness that is otherwise
permitted under this Section 8.03(f)) and Indebtedness under Foreign A/R
Facilities, not to exceed $1,200,000,000 in the aggregate at any one time
outstanding, and all yield, interest, fees, indemnities and other amounts
related thereto;

(g) obligations in respect of Earn Out Obligations to the extent constituting
Indebtedness;

(h) Indebtedness of any Subsidiary acquired pursuant to a Permitted Acquisition
(or Indebtedness assumed at the time of a Permitted Acquisition of any assets
securing such Indebtedness) in an aggregate principal amount not to exceed at
any time outstanding $50,000,000, provided, that such Indebtedness was not
incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition;

 

106



--------------------------------------------------------------------------------

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business;

(j) Indebtedness which may be deemed to exist in connection with agreements
providing for indemnification, purchase price adjustments and similar
obligations in connection with the dispositions of assets permitted under
Section 8.05;

(k) Guarantees by any Loan Party or any Subsidiary with respect to (i) recourse
obligations resulting from endorsement of negotiable instruments for collection
in the ordinary course of business, (ii) surety, appeal and performance bonds
obtained in the ordinary course of business, and (iii) workers’ compensation and
similar obligations of the Loan Parties and their Subsidiaries incurred in the
ordinary course of business; and

(l) other Indebtedness in an aggregate outstanding principal amount not to
exceed at any time the greater of (i) $100,000,000 and (ii) 10% of total
consolidated revenues of the Parent and its Subsidiaries determined as of the
most recent fiscal year end of the Parent for which the relevant financial
information is available.

8.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.13, (a) the
Company may merge or consolidate with any of its Subsidiaries provided that the
Company shall be the continuing or surviving entity, (b) the Parent may merge or
consolidate with any of its Subsidiaries (other than the Company or any
Designated Borrower) provided that the Parent shall be the continuing or
surviving entity, (c) any Loan Party (other than the Parent, the Company or any
Designated Borrower) may merge or consolidate with any other Loan Party or any
other Person that becomes a Loan Party pursuant to Section 7.12(b)
contemporaneously with such merger or consolidation, (c) any Foreign Subsidiary
(other than a Designated Borrower) may be merged or consolidated with or into
any Loan Party provided that such Loan Party shall be the continuing or
surviving corporation and (d) any Foreign Subsidiary (other than a Designated
Borrower) may be merged or consolidated with or into any other Foreign
Subsidiary.

8.05 Dispositions.

Make any Disposition (other than the SVS Disposition) unless (i) the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneous with consummation of the transaction and shall be in an
amount not less than the fair market value of the property disposed of, (ii) if
such transaction is a Sale and Leaseback Transaction, such transaction is not
prohibited by the terms of Section 8.14, (iii) no Default has occurred and is
continuing both immediately prior to and after giving effect to such
Disposition, and (iv) after giving effect to such Disposition, the aggregate net
book value of all of the assets sold or otherwise disposed of by the Parent and
its Subsidiaries in all such transactions occurring during the term of this
Agreement shall not exceed the greater of (A) $150,000,000 and (B) 10% of
Consolidated Tangible Assets as set forth in the financial statements of the
Parent and its Subsidiaries most recently delivered pursuant to Section 7.01(a)
or (b); provided, however, that (x) the assets of any Subsidiary acquired
pursuant to a Permitted Acquisition may be Disposed of within one year of the
date of such Permitted Acquisition if such assets are not core assets of such
acquired Subsidiary or if such Disposition is reasonably required or advisable
for regulatory or competitive reasons, and (y) the

 

107



--------------------------------------------------------------------------------

Specified Investments and the Specified Equity Sale shall not be prohibited by
this Section 8.05 (without limiting the effect of any other provision of this
Agreement to which the Specified Investments and the Specified Equity Sale are
subject).

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments to the Company or any
Guarantor;

(b) Foreign Subsidiaries may make Restricted Payments to Foreign Subsidiaries;

(c) the Parent may declare and make Restricted Payments so long as (i) on a Pro
Forma Basis both before and after giving effect to such Restricted Payments and
to any Indebtedness incurred in connection therewith, (x) the Consolidated
Leverage Ratio shall not be greater than 3.00:1.00 and (y) the Loan Parties
shall otherwise be in compliance with the financial covenants set forth in
Section 8.11 and (ii) no Default or Event of Default shall exist or result
therefrom;

(d) the Parent may declare and make Restricted Payments using the Cumulative
Credit then available, so long as (i) on a Pro Forma Basis both before and after
giving effect to such Restricted Payments and to any Indebtedness incurred in
connection therewith, the Loan Parties shall be in compliance with the financial
covenants set forth in Section 8.11 and (ii) no Default or Event of Default
shall exist or result therefrom; and

(e) the Parent and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests of such Person.

8.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Parent and its Subsidiaries on the Initial
Borrowing Date or any business that is similar, related, complementary or
incidental thereto.

8.08 Transactions with Affiliates and Insiders.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person (not including the Parent or any
of its Subsidiaries including FleetCor Funding LLC or any other Subsidiary
formed as a special purpose entity in connection with a Receivables Facility)
other than (a) any intercompany transactions permitted hereunder, (b) normal and
reasonable compensation and reimbursement of expenses of officers and directors
in the ordinary course of business and (c) except as otherwise specifically
limited in this Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate.

 

108



--------------------------------------------------------------------------------

8.09 Burdensome Agreements.

(a) Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts on the ability of any such Person to (i) pay dividends or make any
other distributions to any Loan Party on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Loan Party or (iii) act as a
Loan Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (i) or (ii) above) for this Agreement and the
other Loan Documents.

(b) Enter into, or permit to exist, any Contractual Obligation that prohibits or
otherwise restricts the existence of any Lien upon any of its property in favor
of the Administrative Agent (for the benefit of the holders of the Obligations)
for the purpose of securing the Obligations, whether now owned or hereafter
acquired, or requiring the grant of any security for any obligation if such
property is given as security for the Obligations, except (i) any document or
instrument governing Indebtedness incurred pursuant to Section 8.03(e), provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (ii) in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien, (iii) pursuant to customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.05, pending the consummation of such
sale, (iv) any document or instrument governing any Receivables Facility or
Foreign A/R Facility permitted under Section 8.03(f), provided that any such
restriction relates only to the applicable accounts receivable and related
assets actually sold, conveyed, pledged, encumbered or otherwise contributed
pursuant to such Receivables Facility or Foreign A/R Facility, and
(v) applicable Laws that require a holder of a “money transmitter” (or similar)
license under state Law to own a specified amount of deposit accounts,
securities accounts, securities, cash, Cash Equivalents and/or other similar
investments permitted under money transmitter laws free of Liens and other
similar restrictions.

8.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose. No Borrower will request any
Credit Extension, and no Borrower shall use, and each Borrower shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Credit Extension (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Laws related to bribery or corruption, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Person that is the subject of Sanctions, or in any Designated
Jurisdiction, or (C) in any manner that would result in the violation of any
Sanctions by any Person (including any Person participating in the credit
facility hereunder, whether as Administrative Agent, Lender, L/C Issuer, Swing
Line Lender or otherwise).

8.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to be
greater than (i) 4.25 to 1.00 as of the end of any fiscal quarter of the Parent
ending on or prior to December 31, 2015; (ii) 4.00 to 1.00 as of the end of any
fiscal quarter of the Parent ending after December 31, 2015 but on or prior to
December 31, 2016; (iii) 3.75 to 1.00 as of the end of any fiscal quarter of the
Parent ending after December 31, 2016 but on or prior to June 30, 2018, and
(iv) 3.50 to 1.00 as of the end of any fiscal quarter of the Parent ending after
June 30, 2018.

 

109



--------------------------------------------------------------------------------

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent to be less than
4.00 to 1.0.

8.12 Prepayment of Other Indebtedness, Etc.

Make (or give any notice with respect thereto) any voluntary or optional payment
or prepayment or redemption or acquisition for value of (including without
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Indebtedness of any Loan Party or any Subsidiary
(other than Indebtedness arising under the Loan Documents) unless at the time of
such payment, (i) the Consolidated Leverage Ratio as of the end of the
immediately preceding fiscal year for which the relevant financial information
is available was less than 3.00 to 1.00 and (ii) no Default or Event of Default
shall exist.

8.13 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

(a) Amend, modify or change its Organization Documents in a manner adverse to
the Lenders.

(b) Change its fiscal year.

(c) Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state of formation or form of organization.

8.14 Sale Leasebacks.

Enter into Sale and Leaseback Transactions other than Sale and Leaseback
Transactions that do not exceed $20,000,000 in the aggregate during the term of
this Agreement.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

Any of the following shall constitute an Event of Default (but only on and after
the Initial Borrowing Date):

(a) Non-Payment. The Company or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required herein, any amount
of principal of any Loan or any L/C Obligation, or (ii) within three Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants.

(i) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.03(a), 7.05(a), 7.11 or Article VIII; or

 

110



--------------------------------------------------------------------------------

(ii) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in Section 7.01 or 7.02 and such failure continues for five Business
Days; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) the date on which such
failure first becomes known to a Responsible Officer of any Loan Party or
(ii) written notice thereof is given to the Company by the Administrative Agent;
or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (or, to the extent such representation or warranty is
qualified by materiality or Material Adverse Effect, shall be incorrect or
misleading in any respect), when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Parent or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Parent or any Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Parent or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or

 

111



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries (other than an Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within sixty days after its issue
or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

Notwithstanding the foregoing, the failure to comply with Section 8.11 shall not
constitute an Event of Default with respect to the Term B Loan unless and until
such time as the Administrative Agent or the Required Pro Rata Facilities
Lenders first exercise any remedy under this Article IX in respect of such
failure to comply with Section 8.11 (and until such time the failure to comply
with Section 8.11 shall only constitute an Event of Default with respect to the
Aggregate Revolving Commitments, the Term A Loan and any Incremental Term A
Loans).

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders (or,
in the case of any Event of Default arising from a breach of Section 8.11,
shall, at the request of, or may, with the consent of, the Required Pro Rata
Facilities Lenders and only with respect to the Aggregate Revolving Commitments,
the Term A Loan and any Incremental Term A Loans and the Obligations in respect
thereof), take any or all of the following actions:

 

112



--------------------------------------------------------------------------------

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or at equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party or Subsidiary and
any Swap Bank, to the extent such Swap Contract is permitted by Section 8.03(d),
ratably among the Lenders (and, in the case of such Swap Contracts, Swap Banks)
and the L/C Issuer in proportion to the respective amounts described in this
clause Third held by them;

 

113



--------------------------------------------------------------------------------

Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party or Subsidiary and any Swap Bank, to the
extent such Swap Contract is permitted by Section 8.03(d), (c) payments of
amounts due under any Treasury Management Agreement between any Loan Party or
Subsidiary and any Treasury Management Bank and (d) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders (and, in the case of such Swap Contracts
and Treasury Management Agreements, Swap Banks or Treasury Management Banks, as
applicable) and the L/C Issuer in proportion to the respective amounts described
in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor, but appropriate adjustments shall be made with
respect to payments from other Loan Parties to preserve the application of
amounts received on account of the Obligations as otherwise set forth above in
this Section.

Notwithstanding the foregoing, Obligations arising under Swap Contracts and
Treasury Management Agreements shall be excluded from the application described
above if the Administrative Agent has not received a Secured Party Designation
Notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Swap Bank or Treasury Management Bank, as the
case may be. Each Swap Bank or Treasury Management Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither any Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

114



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are incidental
thereto. In this connection, the Administrative Agent, as “collateral agent” and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

115



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. . The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

116



--------------------------------------------------------------------------------

10.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) except for
any indemnity payments or other amounts then owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other than as provided in Section 3.07 and other than any
rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the effective date of such resignation), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of such
resignation and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

If the Person serving as Administrative Agent is a Defaulting Lender hereunder,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Company and such

 

117



--------------------------------------------------------------------------------

Person remove such Person as Administrative Agent and, in consultation with the
Company, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date; provided that the
Company may appoint an interim Administrative Agent which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States, who shall act as interim Administrative Agent until the
Required Lenders, by notice in writing to the Company and such Person, remove
such Person as interim Administrative Agent and, in consultation with the
Company, appoint a successor.

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

118



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

10.10 Collateral and Guaranty Matters.

Each of the Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion,

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations under the
Loan Documents and the expiration or termination of all Letters of Credit,
(ii) that is transferred, sold or disposed of, or to be transferred, sold or
disposed of, as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document or any Involuntary
Disposition, or (iii) as approved in accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

119



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.03 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to the Lenders (or any of them) or any date fixed by this
Agreement for reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (ii) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment of principal, interest, fees or other amounts (it being understood
that neither of the following constitutes a reduction in the rate of interest on
any Loan or L/C Borrowing or any fees or other amounts: (A) any change to the
definition of “Default Rate” or any waiver of any obligation of any Borrower to
pay interest or Letter of Credit Fees at the Default Rate and (B) any change to
or waiver of any financial covenant hereunder (or any defined term used
therein), even if the effect of such change or waiver would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder);

(iv) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” or “Required Pro Rata Facilities Lenders” without the written
consent of each Lender directly affected thereby;

(v) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender directly affected thereby; provided, however, if
an interest rate with respect to any Alternative Currency becomes unavailable
for any reason, only the consent of the applicable Lenders that have agreed to
issue Loans in the applicable Alternative Currency shall be necessary to amend
the definition of ‘Eurocurrency Base Rate” to provide for the addition of a
replacement interest rate with respect to such Alternative Currency;

 

120



--------------------------------------------------------------------------------

(vi) except in connection with a Disposition permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender whose Obligations are secured by such Collateral;

(vii) release the Company (from its obligations as a Borrower or as a Guarantor
hereunder) without the written consent of each Lender; release any Designated
Borrower without the written consent of each Lender under the revolving credit
facility hereunder for which the Person to be released constitutes a Borrower,
except in connection with the termination of a Designated Borrower’s status as
such under Section 2.16(d); or release all or substantially all of the
Guarantors without the written consent of each Lender whose Obligations are
guaranteed thereby, except in connection with a merger or consolidation
permitted under Section 8.04 or a Disposition permitted under Section 8.05, or
to the extent the release of any Guarantor is permitted pursuant to
Section 10.10 (in which case such release may be made by the Administrative
Agent acting alone); or

(viii) change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments or change the order of any application of proceeds
required thereby without the written consent of each Lender directly affected
thereby;

(b) prior to the termination of the Aggregate Revolving Commitments, unless also
signed by Lenders (other than Defaulting Lenders) holding in the aggregate at
least a majority of the aggregate Outstanding Amount of Revolving Loans and
participations in L/C Obligations and Swing Line Loans, no such amendment,
waiver or consent shall (i) waive any Default for purposes of Section 5.03(b),
(ii) amend, change, waive, discharge or terminate Sections 5.03 or 9.01 in a
manner adverse to the Lenders with Revolving Commitments or (iii) amend, change,
waive, discharge or terminate this Section 11.01(b);

(c) unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;

(d) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

(e) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, further, however, that notwithstanding anything to the contrary
herein, (i) any amendment, waiver or consent with respect to Section 8.11 (or
any defined terms as and to the extent used therein, but not to the extent that
such terms are used in any other provision of this Agreement or any other Loan
Document), the last sentence of Section 9.01 or the parenthetical provisions
referencing Section 8.11 in Sections 9.02 and 11.03 will not require the consent
of the Required Lenders but shall be effective if, and only if, signed by the
Required Pro Rata Facilities Lenders and the Company and acknowledged by the
Administrative Agent, (ii) any Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(iii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any

 

121



--------------------------------------------------------------------------------

Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender, (iv) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, (v) the Required Lenders shall determine whether or
not to allow a Loan Party to use cash collateral in the context of a bankruptcy
or insolvency proceeding and such determination shall be binding on all of the
Lenders and (vi) an Incremental Facility Amendment shall be effective if signed
by the applicable Borrower(s), the Administrative Agent and each Person that
agrees to provide a portion of the applicable increase of the Aggregate
Revolving A Commitments or institution of an Incremental Term Loan pursuant to
Section 2.02(f).

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (i) such amendment, modification or supplement
does not adversely affect the rights of any Lender or other holder of
Obligations in any material respect and (ii) the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment.

11.02 Notices and Other Communications; Facsimile Copies.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrowers or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

 

122



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials, notices or other
Information through the Platform, any other electronic platform or electronic
messaging service, the Internet or any other telecommunications, electronic or
other information transmission systems, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

123



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Loan Notices, Letter of Credit
Applications, Notices of Loan Prepayment and Swing Line Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the

 

124



--------------------------------------------------------------------------------

case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 (or, in
the case of any Event of Default arising from a breach of Section 8.11, the
Required Pro Rata Facilities Lenders shall have the rights otherwise ascribed to
the Administrative Agent pursuant to Section 9.02 with respect to the Aggregate
Revolving Commitments, the Term A Loan, the Incremental Term A Loans and the
Obligations in respect thereof) and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders (or, in the
case of any Event of Default arising from a breach of Section 8.11, any Lender
with a Revolving Commitment, any outstanding Revolving Loans or participations
in L/C Obligations or Swing Line Loans, any Term A Loan or any Incremental Term
A Loan may, with the consent of the Required Pro Rata Facilities Lenders,
enforce any rights and remedies available to it with respect to the to the
Aggregate Revolving Commitments, the Term A Loan, the Incremental Term A Loans
and the Obligations in respect thereof and as authorized by the Required Pro
Rata Facilities Lenders).

11.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related

 

125



--------------------------------------------------------------------------------

Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or result from a material breach of this Agreement or of any
other Loan Document by such Indemnitee, if the Company or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Without limiting the provisions
of Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent and
the L/C Issuer, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

126



--------------------------------------------------------------------------------

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrowers may not assign or otherwise transfer any of
their rights or obligations hereunder or thereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it (in each case
with respect to any credit facility provided hereunder) or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

127



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of any revolving credit facility provided hereunder and $1,000,000 in
the case of any assignment in respect of any term loan facility provided
hereunder, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and provided, further, that the Company’s
consent shall not be required during the primary syndication of the credit
facilities provided herein;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded commitment to a term loan facility provided hereunder or any Revolving
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable credit facility subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any term loan facility to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Revolving A Commitment if such assignment is to a Person that is not a Lender
with a Revolving A Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iii) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing

 

128



--------------------------------------------------------------------------------

and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(iv) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent or any of the Parent’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(vi) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and Commitments
assigned, except that this clause (vi) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
any revolving credit facility or term loan facility provided hereunder on a
non-pro rata basis.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

129



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by each of the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, sell participations to any Person (other than a natural person, a
Defaulting Lender or the Parent or any of the Parent’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the other Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (viii) of the Section 11.01(a) that affects
such Participant.

Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation); provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any

 

130



--------------------------------------------------------------------------------

Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving A Commitment and Revolving A Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty days’
notice to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon
thirty days’ notice to the Company, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (1) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (2) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives and to any direct or indirect contractual
counterparty (or such contractual counterparty’s professional advisor) under any
Swap Contract relating to Loans outstanding under this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other

 

131



--------------------------------------------------------------------------------

party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as (or at least as restrictive as) those of this Section, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to a Loan Party and its obligations, (g) on a confidential basis to
(i) any rating agency in connection with rating the Parent or any of its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company,
(i) to any actual or prospective credit insurance provider relating to the
Borrowers and their obligations, or (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Company.

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Parent or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

11.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such

 

132



--------------------------------------------------------------------------------

Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof; provided, however, that the Initial Lenders (as defined in the
Commitment Letter) confirm that their commitments under that certain commitment
letter dated October 23, 2014 among Bank of America, MLPFS, Barclays Bank PLC,
Wells Fargo Securities, LLC and Wells Fargo Bank, National Association (the
“Commitment Letter”) in respect of $430,000,000 of the Term B Facility (as
defined in the Commitment Letter) only (which, for the avoidance of doubt, is in
addition to the $300,000,000 of Effective Date Term B Loan Commitments) shall
survive the execution of this Agreement until the earlier of (i) the Initial
Borrowing Date and (ii) the Termination Date. This Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof in accordance
with Section 5.01 that, when taken together, bear the signatures of each of the
other parties hereto. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

133



--------------------------------------------------------------------------------

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

11.13 Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or (iii) a
Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable), or (iv) any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or applicable Designated Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable assignee consents to the proposed
change, waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and

 

134



--------------------------------------------------------------------------------

outstanding Loans and participations in L/C Obligations and Swing Line Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

135



--------------------------------------------------------------------------------

11.15 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16 Electronic Execution of Assignments and Certain Other Documents.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it and provided
further without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

11.17 USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the Act.
Each Loan Party shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

11.18 No Advisory or Fiduciary Relationship.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the

 

136



--------------------------------------------------------------------------------

Arrangers and the Lenders are arm’s-length commercial transactions between each
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (ii) each Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) each Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as an advisor, agent or fiduciary,
for each Borrower or any of Affiliates or any other Person and (ii) neither the
Administrative Agent, nor any Arranger nor any Lender has any obligation to any
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, each Arranger and each Lender and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent nor any Arranger nor any Lender has any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each Borrower hereby (i) waives and
releases any claims that it may have against the Administrative Agent, any
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty and (ii) agrees not to assert any fiduciary or similar duty is
owed to it by the Administrative Agent, any Arranger or any Lender, in each case
in connection with any aspect of any transaction contemplated hereby.

11.19 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).

[SIGNATURE PAGES FOLLOW]

 

137



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY:   FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,   a Georgia limited
liability company   By:  

/s/ Eric Dey

  Name:   Eric Dey   Title:   Chief Financial Officer PARENT:   FLEETCOR
TECHNOLOGIES, INC.,   a Delaware corporation   By:  

/s/ Eric Dey

  Name:   Eric Dey   Title:   Chief Financial Officer DESIGNATED     BORROWERS:
  FLEETCOR UK ACQUISITION LIMITED,   a private limited company registered in
England and Wales   By:  

/s/ Eric Dey

  Name:   Eric Dey   Title:   Chief Financial Officer  

ALLSTAR BUSINESS SOLUTIONS LIMITED,

a private limited company registered in England and Wales

  By:  

/s/ Eric Dey

  Name:   Eric Dey   Title:   Chief Financial Officer   BUSINESS FUEL CARDS PTY
LTD (formerly FleetCor Technologies Australia Pty Ltd), a proprietary limited
company registered in Australia, in accordance with section 127 of the
Corporations Act 2001 (Cth)   By:  

/s/ Eric Dey

  Name:   Eric Dey   Title:   Chief Financial Officer   By:  

/s/ Steven Joseph Pisciotta

  Name:   Steven Joseph Pisciotta   Title:   Director



--------------------------------------------------------------------------------

  FLEETCOR TECHNOLOGIES NEW ZEALAND LIMITED,   a company registered in New
Zealand   By:  

/s/ Steven Joseph Pisciotta

  Name:   Steven Joseph Pisciotta   Title:   Director   FLEETCOR LUXEMBOURG
HOLDING2, a société àresponsabilité limitée incorporated under the laws of
Luxembourg   By:  

/s/ Steven Joseph Pisciotta

  Name:   Steven Joseph Pisciotta   Title:   Director



--------------------------------------------------------------------------------

ADMINISTRATIVE     AGENT:   BANK OF AMERICA, N.A.,   as Administrative Agent  
By:  

/s/ Christine Trotter

  Name:   Christine Trotter   Title:   Assistant Vice President LENDERS:   BANK
OF AMERICA, N.A.,   as a Lender, Swing Line Lender and L/C Issuer   By:  

/s/ Ryan Maples

  Name:   Ryan Maples   Title:   Vice President  

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

  By:  

/s/ Ronnie Glenn

  Name:   Ronnie Glenn   Title:   Vice President  

BARCLAYS BANK PLC,

as a Lender

  By:  

/s/ Lex Mayers

  Name:   Lex Mayers   Title:   Senior Vice President  

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

  By:  

/s/ Scott E. Yost

  Name:   Scott E. Yost   Title:   Senior Vice President  

COMPASS BANK,

as a Lender

  By:  

/s/ W. Brad Davis

  Name:   W. Brad Davis   Title:   Senior Vice President



--------------------------------------------------------------------------------

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,   as a Lender   By:  

/s/ Mike McIntyre

  Name:   Mike McIntyre   Title:   Director   By:  

/s/ Aaron Sansone

  Name:   Aaron Sansone   Title:   Vice President  

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

  By:  

/s/ Rafael De Paoli

  Name:   Rafael De Paoli   Title:   Senior Vice President  

MUFG UNION BANK, N.A.,

as a Lender

  By:  

/s/ Michael Ball

  Name:   Michael Ball   Title:   Vice President  

REGIONS BANK,

as a Lender

  By:  

/s/ Knight D. Kieffer

  Name:   Knight D. Kieffer   Title:   Vice President  

SUMITOMO MITSUI BANKING CORPORATION

as a Lender

  By:  

/s/ David W. Kee

  Name:   David W. Kee   Title:   Managing Director  

TD BANK, N.A.,

as a Lender

  By:  

/s/ Craig Welch

  Name:   Craig Welch   Title:   Senior Vice President



--------------------------------------------------------------------------------

  JP MORGAN CHASE BANK, N.A.,   as a Lender   By:  

/s/ Peter Thauer

  Name:   Peter Thauer   Title:   Managing Director  

CAPITAL ONE BANK, N.A.,

as a Lender

  By:  

/s/ David Maheu

  Name:   David Maheu   Title:   Senior Vice President   FIFTH THIRD BANK, an
Ohio banking corporation,   as a Lender   By:  

/s/ Dan Komitor

  Name:   Dan Komitor   Title:   Senior Relationship Manager  

MIZUHO BANK. LTD,

as a Lender

  By:  

/s/ James R. Fayen

  Name:   James R. Fayen   Title:   Deputy General Manager  

CITIZENS BANK N.A. (fka RBS Citizens, N.A.),

as a Lender

  By:  

/s/ Cindy Chen

  Title:   Senior Vice President  

ROYAL BANK OF CANADA,

as a Lender

  By:  

/s/ Michael Wang

  Name:   Michael G. Wang  

Title:

  Vice President



--------------------------------------------------------------------------------

  THE BANK OF NOVA SCOTIA,   as a Lender   By:  

/s/ Mauricio Saishio

  Name:   Mauricio Saishio   Title:   Director  

BANK OF THE WEST,

as a Lender

  By:  

/s/ Christopher B. Price

  Name:   Christopher B. Price   Title:   Managing Director  

FIRST HAWAIIAN BANK,

as a Lender

  By:  

/s/ Derek Chang

  Name:   Derek Chang   Title:   Vice President  

KEYBANK NATIONAL ASSOCIATION,

as a Lender

  By:  

/s/ Geoffrey C. Smith

  Name:   Geoffrey C. Smith   Title:   Senior Vice President  

SYNOVUS BANK,

as a Lender

  By:  

/s/ William C. Buchly

  Name:   William C. Buchly   Title:   Corporate Banker  

CAPITAL BANK,

as a Lender

  By:  

/s/ Brian Reeves

  Name:   Brian Reeves   Title:   Market President



--------------------------------------------------------------------------------

  FIRSTMERIT BANK, N.A.,   as a Lender   By:  

/s/ Sherlyn Nelson

  Name:   Sherlyn Nelson   Title:   Vice President   MEGA INTERNATIONAL
COMMERCIAL BANK CO., LTD,  

NEW YORK BRANCH,

as a Lender

  By:  

/s/ Chien Du Jan

  Name:   Chien Du Jan   Title:   VP and Deputy GM  

BANCO DE SABADELL, S.A., MIAMI BRANCH,

as a Lender

  By:  

/s/ Maurici Llado

  Name:   Maurici Llado   Title:   Executive Director, Corporate & Investment
Banking Americas  

CHANG HWA COMMERCIAL BANK,

as a Lender

  By:  

/s/ Kang Yang

  Name:   Kang Yang   Title:   VP & General Manager  

EASTERN BANK,

as a Lender

  By:  

/s/ David Nussbaum

  Name:   David Nussbaum   Title:   Eastern Bank  

FIRST COMMERICAL BANK, NEW YORK BRANCH,

as a Lender

  By:  

/s/ Jason Lee

  Name:   Jason Lee   Title:   SVP & General Manager



--------------------------------------------------------------------------------

  STIFEL BANK AND TRUST,   as a Lender   By:  

/s/ Christian Jon Burgyis

  Name:   Christian Jon Burgyis   Title:   Senior Vice President  

MANUFACTURERS BANK,

as a Lender

  By:  

/s/ Sean Walker

  Name:   Sean Walker   Title:   Senior Vice President  

TAIWAN BUSINESS BANK, a Republic of China Bank acting through its Los Angeles
Branch,

as a Lender

  By:  

/s/ Sandy Chen

  Name:   Sandy Chen   Title:   General Manager  

BNP PARIBAS,

as a Lender

  By:  

/s/ Mathew Harvey

  Name:   Mathew Harvey   Title:   Managing Director   By:  

/s/ Liz Cheng

  Name:   Liz Cheng   Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:             , 201    

 

To:    Bank of America, N.A., as Administrative Agent Re:    Credit Agreement
dated as of October 24, 2014 (as amended, modified, supplemented or extended
from time to time, the “Credit Agreement”) among FleetCor Technologies Operating
Company, LLC (the “Company”), FleetCor Technologies, Inc., a Delaware
corporation (the “Parent”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

 

¨    A Borrowing of Revolving A Loans ¨    A Borrowing of Revolving B Loans ¨   
A Borrowing of the Term A Loan ¨    A Borrowing of the Term B Loan ¨    A
conversion or continuation of Revolving A Loans ¨    A conversion or
continuation of Revolving B Loans ¨    A conversion or continuation of the Term
A Loan ¨    A conversion or continuation of the Term B Loan 1.            On
                    , 201     (which is a Business Day). 2.            In the
amount of $                    . 3.            Comprised of
                        (Type of Loan requested). 4.            In the following
currency:                          5.            For Eurocurrency Rate Loans:
with an Interest Period of                     months. 6.            On behalf
of                                              [insert name of applicable
Designated Borrower].



--------------------------------------------------------------------------------

The Company hereby represents and warrants that (a) after giving effect to any
Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the Total Revolving A
Outstandings shall not exceed the Aggregate Revolving A Commitments, (iii) the
Total Revolving B Outstandings shall not exceed the Aggregate Revolving B
Commitments, (iv) the aggregate Outstanding Amount of the Revolving A Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving A Commitment and (v) the aggregate Outstanding Amount of all Revolving
A Loans denominated in an Alternative Currency plus the aggregate Outstanding
Amount of all L/C Obligations denominated in an Alternative Currency plus the
aggregate Outstanding Amount of all Foreign Swing Line Loans shall not exceed
the Alternative Currency Sublimit; and (b) each of the conditions set forth in
Sections 5.03(a) and (b) of the Credit Agreement has been satisfied on and as of
the date of such Borrowing.

 

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, a Georgia limited liability
company By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     , 201    

 

To: Bank of America, N.A., as Swing Line Lender

 

Cc: Bank of America, N.A., as Administrative Agent

 

Re: Credit Agreement dated as of October 24, 2014 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
FleetCor Technologies Operating Company, LLC (the “Company”), FleetCor
Technologies, Inc., a Delaware corporation (the “Parent”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests a [Domestic] [Foreign] Swing Line Loan:

 

1. On                     , 201     (a Business Day).

 

[2. In the amount of $            .]1

 

[2. In [Euros] [Sterling] in the amount of the Alternative Currency Equivalent
of $            .]2

With respect to such Borrowing of Swing Line Loans, the [Company][undersigned
Designated Borrower] hereby represents and warrants that (a) after giving effect
to such Borrowing of Swing Line Loans, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, (ii) the Total Revolving A
Outstandings shall not exceed the Aggregate Revolving A Commitments, (iii) the
aggregate Outstanding Amount of the Revolving A Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving A Commitment, (iv) the
aggregate Outstanding Amount of all Foreign Swing Line Loans shall not exceed
the Foreign Swing Line Loan Sublimit, (v) the aggregate Outstanding Amount of
all Domestic Swing Line Loans shall not exceed the Domestic Swing Line Loan
Sublimit and (vi) the aggregate Outstanding Amount of all Revolving A Loans
denominated in an Alternative Currency plus the aggregate Outstanding Amount of
all Foreign Swing Line Loans shall not exceed the Alternative Currency Sublimit
and (b) each of the conditions set forth in Sections 5.03(a) and (b) of the
Credit Agreement has been satisfied on and as of the date of such Borrowing of
Swing Line Loans.

 

 

1  To be inserted if Domestic Swing Line Loan Notice.

2  To be inserted if Foreign Swing Line Loan Notice.



--------------------------------------------------------------------------------

[Insert Company/Designated Borrower Name]

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REVOLVING NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement dated as of October 24, 2014
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among FleetCor Technologies Operating Company, LLC, FleetCor
Technologies, Inc., the Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Revolving Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Note.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

[FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, a Georgia limited liability
company] or [APPLICABLE DESIGNATED BORROWER] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SWING LINE NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or its registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Credit Agreement dated as of
October 24, 2014 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among FleetCor Technologies Operating Company,
LLC, FleetCor Technologies, Inc., the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made
directly to the Swing Line Lender in the currency in which such Swing Line Loan
is denominated in Same Day Funds at the Swing Line Lender’s office for such
currency. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.

This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Swing Line
Lender in the ordinary course of business. The Swing Line Lender may also attach
schedules to this Swing Line Note and endorse thereon the date, amount and
maturity of its Swing Line Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swing Line Note.

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

[FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,

a Georgia limited liability company]

or

[APPLICABLE DESIGNATED BORROWER]

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF TERM NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
            or registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term Loan made by the Lender to the Borrower under that certain
Credit Agreement dated as of October 24, 2014 (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”) among
FleetCor Technologies Operating Company, LLC, FleetCor Technologies, Inc., the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. Term Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Term Note and endorse thereon the
date, amount and maturity of its Term Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term Note.

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, a Georgia limited liability
company By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF INCREMENTAL TERM NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
            or registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Incremental Term Loan made by the Lender to the Borrower under
that certain Credit Agreement dated as of October 24, 2014 (as amended,
modified, supplemented and extended from time to time, the “Credit Agreement”)
among FleetCor Technologies Operating Company, LLC, FleetCor Technologies, Inc.,
the Designated Borrowers from time to time party thereto, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Incremental Term Loan from the date of such Incremental Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Incremental Term
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Incremental Term Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Incremental Term Note and endorse thereon the date, amount and maturity
of its Incremental Term Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Incremental Term Note.

THIS INCREMENTAL TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, a Georgia limited liability
company By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     , 201    

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Credit Agreement dated as of October 24, 2014 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
FleetCor Technologies Operating Company, LLC (the “Company”), FleetCor
Technologies, Inc., a Delaware corporation (the “Parent”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the             of the Parent, and that, in [his/her] capacity as
such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Parent, and that:

[Use following paragraph 1 for the fiscal year-end financial statements:]

[1. Attached hereto as Schedule 1 are the year-end audited consolidated
financial statements required by Section 7.01(a) of the Credit Agreement for the
fiscal year of the Parent and its Subsidiaries ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.]

[Use following paragraph 1 for fiscal quarter-end financial statements:]

[1. Attached hereto as Schedule 1 are the unaudited consolidated financial
statements required by Section 7.01(b) of the Credit Agreement for the fiscal
quarter of the Parent and its Subsidiaries ended as of the above date. Such
financial statements fairly present in all material respects the financial
condition, results of operations, shareholders’ equity and cash flows of the
Parent and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.]

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of the Company during the
accounting period covered by the attached financial statements.

3. A review of the activities of the Company has been made under the supervision
of the undersigned with a view to determining whether the Company is in
compliance with its obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, as of the date hereof no Default has
occurred and is continuing.]



--------------------------------------------------------------------------------

[or:]

[the following is a list of each Default which has occurred and is continuing as
of the date hereof and its nature and status:]

4. The financial covenant analyses and calculation of the Consolidated Interest
Coverage Ratio and the Consolidated Leverage Ratio set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

5. The analyses and calculation of the Cumulative Credit [and Excess Cash Flow]
set forth on Schedule 3 attached hereto are true and accurate on and as of the
date of this Certificate.

[6. The following is a summary of material changes in GAAP and in the consistent
application thereof as required by Section 1.03(b) of the Credit Agreement:
[insert summary].]

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            , 201    .

 

FLEETCOR TECHNOLOGIES, INC., a Delaware corporation By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate



--------------------------------------------------------------------------------

Schedule 2

to Compliance Certificate



--------------------------------------------------------------------------------

Schedule 3

to Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”) dated as of             ,
201            is by and between             , a             (the “New
Subsidiary”), and Bank of America, N.A., in its capacity as Administrative Agent
under that certain Credit Agreement dated as of October 24, 2014 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among FleetCor Technologies Operating Company, LLC (the “Company”), FleetCor
Technologies, Inc., a Delaware corporation (the “Parent”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the holders of the Obligations:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Guaranty and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor under the Guaranty and under
the Credit Agreement as if it had executed the Guaranty. The New Subsidiary
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions applicable to the Guarantors contained in the
Credit Agreement and the Guaranty. Without limiting the generality of the
foregoing terms of this paragraph 1, the New Subsidiary hereby jointly and
severally together with the other Guarantors, guarantees to each holder of the
Obligations and the Administrative Agent, as provided in the Guaranty, the
prompt payment and performance of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.

2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and an “Obligor” for all purposes of the Security
Agreement, and shall have all the obligations of an Obligor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing terms of this paragraph 2, the New Subsidiary hereby grants,
pledges and assigns to the Administrative Agent, for the benefit of the holders
of the Obligations, a continuing security interest in any and all right, title
and interest of the New Subsidiary in and to the Collateral (as defined in the
Security Agreement) of the New Subsidiary to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations (as defined in the Security
Agreement).

3. The New Subsidiary hereby represents and warrants to the Administrative Agent
and the Lenders that:

(a) The New Subsidiary’s exact legal name and state of organization are as set
forth on the signature pages hereto.

(b) The New Subsidiary’s taxpayer identification number and organization number
are set forth on Schedule 1 hereto.



--------------------------------------------------------------------------------

(c) Other than as set forth on Schedule 2 hereto, the New Subsidiary has not
changed its legal name, changed its state of formation, or been party to a
merger, consolidation or other change in structure in the five years preceding
the date hereof.

(d) Schedule 3 hereto lists each Subsidiary of the New Subsidiary, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) the certificate number(s) of the certificates
evidencing such Equity Interests and number and percentage of outstanding shares
of each class owned by the New Subsidiary (directly or indirectly) of such
Equity Interests and (iv) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto.

(e) The location of all owned and leased real property of the New Subsidiary is
as shown on Schedule 4 attached hereto.

(f) The patents, copyrights, and trademarks listed on Schedule 5 attached hereto
constitute all of the United States registrations and applications for the
patents, copyrights and trademarks owned by the New Subsidiary.

(g) Attached to this Agreement are duly completed schedules (the “Supplemental
Schedules”) supplementing as thereon indicated the respective Schedules to the
Security Agreement. The information contained on each of the Supplemental
Schedules with respect to such New Subsidiary and its properties and affairs is
true, complete and accurate as of the date hereof.

4. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.

5. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

6. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:   Title:  

 

Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

Taxpayer Identification Number; Organizational Number



--------------------------------------------------------------------------------

Schedule 2

Changes in Legal Name or State of Organization;

Mergers, Consolidations and other Changes in Structure



--------------------------------------------------------------------------------

Schedule 3

Equity Interests



--------------------------------------------------------------------------------

Schedule 4

Owned and Leased Real Property



--------------------------------------------------------------------------------

Schedule 5

Intellectual Property



--------------------------------------------------------------------------------

[Supplemental Schedules to Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
and the Guarantees included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.   Assignor:   

 

        [Assignor [is][is not] a Defaulting Lender.]    2.   Assignee:   

 

        [and is an Affiliate/Approved Fund of [identify Lender]] 3.   Borrower:
  

 

   4.   Administrative Agent:    Bank of America, N.A., as the administrative
agent under the Credit Agreement         5.   Credit Agreement:    Credit
Agreement dated as of October 24, 2014 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among FleetCor Technologies
Operating Company, LLC, FleetCor Technologies, Inc., the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.



--------------------------------------------------------------------------------

6.   Assigned Interest:   

 

Facility Assigned3

  

Aggregate Amount of

Commitment/Loans for

all Lenders*

  

Amount of

Commitment/Loans

Assigned*

    

Percentage Assigned of
Commitment/Loans4

     $                                       $                                 
        %       $                                      
$                                          %       $                           
           $                                          %   

 

7.    Trade Date:   

 

      8.    Effective Date:   

 

     

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:   [NAME OF ASSIGNOR]   By:  

 

  Name:     Title:   ASSIGNEE:   [NAME OF ASSIGNEE]   By:  

 

  Name:     Title:  

 

3  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan A Commitment,” etc.)

*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:   [Consented to:]6

[FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,

a Georgia limited liability company]

By:  

 

Name:   Title:   [Consented to:]7

BANK OF AMERICA, N.A.,

as L/C Issuer

By:  

 

Name:   Title:   [Consented to:]8

BANK OF AMERICA, N.A.,

as Swing Line Lender

By:  

 

Name:   Title:  

  

 

5  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

6  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

7  To be added only if the consent of the L/C Issuer is required by the terms of
the Credit Agreement.

8  To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iv) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(ii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT dated as of             , 201    (this
“Agreement”) is by and among each of the Persons identified as [a “Revolving A
Lender”][“Incremental Term Loan Lenders”] on the signature pages hereto (each,
[a “Revolving A Lender”][an “Incremental Term Loan Lender”]), FleetCor
Technologies Operating Company, LLC (the “Company”), FleetCor Technologies,
Inc., a Delaware corporation (the “Parent”), [the Designated Borrowers party
hereto,] the other Guarantors party hereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, pursuant to that certain Credit Agreement dated as of October 24, 2014
(as amended, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”) among the Company, the Parent, the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto and
the Administrative Agent, the Lenders have agreed to provide the Borrowers with
the credit facilities provided for therein;

WHEREAS, pursuant to Section 2.02(f) of the Credit Agreement, the Company has
requested that each [Revolving A Lender][Incremental Term Loan Lender] provide a
portion of the [increased Aggregate Revolving A Commitments][Incremental Term
Loan] under the Credit Agreement; and

WHEREAS, each [Revolving A Lender][Incremental Term Loan Lender] has agreed to
provide a portion of the [increased Aggregate Revolving A
Commitments][Incremental Term Loan] on the terms and conditions set forth herein
and to become [a “Revolving A Lender”][an “Incremental Term Loan Lender”] under
the Credit Agreement in connection therewith;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Each [Revolving A Lender][Incremental Term Loan Lender] severally agrees to
make its portion of the [increased Aggregate Revolving A Commitments
available][Incremental Term Loan in a single advance] to [the Revolving A
Borrowers][the Company] on the date hereof in the amount of its respective
[Revolving A Commitment][Incremental Term Loan Commitment]; provided that, after
giving effect to such [commitment][advances], the Outstanding Amount of the
[Revolving A Loans][Incremental Term Loan] shall not exceed the aggregate amount
of the [Revolving A Commitments][Incremental Term Loan Commitments] of the
[Revolving A Lenders][Incremental Term Loan Lenders]. The [Aggregate Revolving A
Commitments][Incremental Term Loan Commitment] and Applicable Percentage for
each of the [Revolving A Lenders][Incremental Term Loan Lenders] shall be as set
forth on Schedule 2.01 attached hereto. The existing Schedule 2.01 to the Credit
Agreement shall be deemed to be amended to include the information set forth on
Schedule 2.01 attached hereto.

[2. The Applicable Rate with respect to the Incremental Term Loan shall be
(a) [            %], with respect to Eurocurrency Rate Loans, and
(b) [            %], with respect to Base Rate Loans.]

[3. The Incremental Term Loan Maturity Date shall be [                     ].]



--------------------------------------------------------------------------------

[4. The Company shall repay to the Incremental Term Loan Lenders the principal
amount of the Incremental Term Loan in quarterly installments on the dates set
forth below as follows:]

 

Date

  

Principal

Amortization

Payment

  

Date

    

Principal

Amortization Payment

                                                      
  Incremental Term
Loan Maturity Date   
        Outstanding Amount   

Total:

        

5. Each [Revolving A Lender][Incremental Term Loan Lender] (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become a [Revolving A
Lender][Incremental Term Loan Lender] under the Credit Agreement, (ii) it meets
all requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the date hereof, it shall be bound by the provisions of the
Credit Agreement as a [Revolving A Lender][Incremental Term Loan Lender]
thereunder and shall have the obligations of a [Revolving A Lender][Incremental
Term Loan Lender] thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other [Revolving A Lender][Incremental Term Loan
Lender], and (v) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
[Revolving A Lender][Incremental Term Loan Lender].

6. Each of the Administrative Agent, the Company, [the Designated Borrowers] and
the Guarantors agrees that, as of the date hereof, each [Revolving A
Lender][Incremental Term Loan Lender] shall (a) be a party to the Credit
Agreement and the other Loan Documents, (b) be [a “Revolving A Lender”][an
“Incremental Term Loan Lender”] for all purposes of the Credit Agreement and the
other Loan Documents and (c) have the rights and obligations of [a Revolving A
Lender][an Incremental Term Loan Lender] under the Credit Agreement and the
other Loan Documents.

7. The address of each [Revolving A Lender][Incremental Term Loan Lender] for
purposes of all notices and other communications is as set forth on the
Administrative Questionnaire delivered by such [Revolving A Lender][Incremental
Term Loan Lender] to the Administrative Agent.

8. This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.



--------------------------------------------------------------------------------

9. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

[REVOLVING A LENDERS]       [INCREMENTAL TERM       LOAN LENDERS]:    

 

    By:  

 

    Name:       Title:   COMPANY:     FLEETCOR TECHNOLOGIES OPERATING COMPANY,
LLC,     a Georgia limited liability company     By:  

 

    Name:       Title:   PARENT:     FLEETCOR TECHNOLOGIES, INC.,     a Delaware
corporation     By:  

 

    Name:       Title:   [[DESIGNATED       BORROWERS]    

 

    By:  

 

    Name:       Title:]   Read and Acknowledged:       [GUARANTORS]    

 

    By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:                    ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.16 of that certain Credit Agreement, dated as of
October 24, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among FleetCor
Technologies Operating Company, LLC (the “Company”), FleetCor Technologies,
Inc., a Delaware corporation (the “Parent”), the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Designated Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

Each of                     (the “Designated Borrower”) and the Company hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that the Designated Borrower is a Wholly Owned Foreign Subsidiary of the
Company.

The documents required to be delivered to the Administrative Agent under
Section 2.16 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

The true and correct unique identification number that has been issued to the
Designated Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:

 

Identification Number

  

Jurisdiction of Organization

     

The parties hereto hereby confirm that, with effect from the date of the
Designated Borrower Notice for the Designated Borrower, except as expressly set
forth in the Credit Agreement, the Designated Borrower shall have obligations,
duties and liabilities toward each of the other parties to the Credit Agreement
identical to those which the Designated Borrower would have had if the
Designated Borrower had been an original party to the Credit Agreement as a
Borrower. Effective as of the date of the Designated Borrower Notice for the
Designated Borrower, the Designated Borrower confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Credit Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Designated Borrower Notice delivered to the Company and the Lenders pursuant
to Section 2.16 of the Credit Agreement.



--------------------------------------------------------------------------------

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER] By:  

 

Name:  

 

Title:  

 

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF DESIGNATED BORROWER NOTICE

Date:                     ,         

 

To: FleetCor Technologies Operating Company, LLC

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.16
of that certain Credit Agreement, dated as of October 24, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among FleetCor Technologies Operating Company,
LLC (the “Company”), FleetCor Technologies, Inc., a Delaware corporation (the
“Parent”), the Designated Borrowers from time to time party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Notice and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [            ] shall be a Designated Borrower
and may receive Loans for its account on the terms and conditions set forth in
the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned chief financial officer of FleetCor Technologies, Inc., a
Delaware corporation (the “Parent”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 5.02(i) of the Credit Agreement, dated as of October 24,
2014 (the “Credit Agreement”), among FleetCor Technologies Operating Company,
LLC (the “Company”), the Parent, the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender. Unless
otherwise defined herein, capitalized terms used in this certificate shall have
the meanings set forth in the Credit Agreement.

2. For purposes of this certificate, I, or officers of the Parent under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the Audited Financial Statements, the Interim Financial
Statements and the financial statements (including the pro forma financial
statements) referred to in Section 5.02(d) of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As chief financial officer of the Parent, I am familiar with the financial
condition of the Parent and its Subsidiaries.

3. Based on and subject to the foregoing, after giving effect to the
consummation of the Transactions:

(a) the Parent and its Subsidiaries on a consolidated basis are able to pay
their debts and other liabilities, contingent obligations and other commitments
as they mature in the ordinary course of business;

(b) the Parent and its Subsidiaries do not intend to, and do not believe that
they will, incur debts or liabilities beyond their ability to pay as such debts
and liabilities mature in their ordinary course;

(c) the Parent and its Subsidiaries on a consolidated basis are not engaged in a
business or a transaction, and are not about to engage in a business or a
transaction, for which their property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which they are engaged or are to engage;

(d) the fair value of the property of the Parent and its Subsidiaries on a
consolidated basis is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of the Parent and its Subsidiaries
on a consolidated basis; and

(e) the present fair salable value of the assets of the Parent and its
Subsidiaries on a consolidated basis is not less than the amount that will be
required to pay the probable liability of the Parent and its Subsidiaries on a
consolidated basis on their debts as they become absolute and matured.



--------------------------------------------------------------------------------

In computing the amount of contingent liabilities for purposes of this
Section 3, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing as of the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.

* * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent has caused this certificate to be executed on its
behalf by its chief financial officer as of the date first written above.

 

FLEETCOR TECHNOLOGIES, INC., a Delaware corporation By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF SECURITY AND PLEDGE AGREEMENT

THIS SECURITY AND PLEDGE AGREEMENT dated as of [            ] (as amended,
modified, restated or supplemented from time to time, this “Agreement”) is by
and among the parties identified as “Obligors” on the signature pages hereto and
such other parties as may become Obligors hereunder after the date hereof
(individually an “Obligor”, and collectively the “Obligors”) and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (defined below).

W I T N E S S E T H

WHEREAS, a credit facility has been established in favor of FleetCor
Technologies Operating Company, LLC, a Georgia limited liability company (the
“Company”), pursuant to the terms of that certain Credit Agreement dated as of
October 24, 2014 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among the Company, FleetCor Technologies, Inc.,
the Designated Borrowers from time to time party thereto, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer;

WHEREAS, this Agreement is required under the terms of the Credit Agreement; and

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

  1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

(b) As used herein, the following terms shall have the meanings assigned thereto
in the UCC: Accession, Account, Adverse Claim, As-Extracted Collateral, Chattel
Paper, Commercial Tort Claim, Consumer Goods, Deposit Account, Document,
Electronic Chattel Paper, Equipment, Farm Products, Financial Asset, Fixtures,
General Intangible, Goods, Instrument, Inventory, Investment Company Security,
Investment Property, Letter-of-Credit Right, Manufactured Home, Money, Proceeds,
Securities Account, Security Entitlement, Security, Software, Supporting
Obligation and Tangible Chattel Paper.

(c) As used herein, the following terms shall have the meanings set forth below:

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

“Agreement” has the meaning provided in the introductory paragraph hereof.

“Collateral” has the meaning provided in Section 2 hereof.

“Company” has the meaning provided in the recitals hereof.



--------------------------------------------------------------------------------

“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.

“Credit Agreement” has the meaning provided in the recitals hereof.

“Obligor” and “Obligors” have the meanings provided in the introductory
paragraph hereof.

“Patent License” means any written agreement providing for the grant by or to an
Obligor of any right to manufacture, use or sell any invention covered by a
Patent.

“Patents” means (a) all letters patent of the United States and all reissues and
extensions thereof, and (b) all applications for letters patent of the United
States and all divisions, continuations and continuations-in-part thereof.

“Pledged Equity” means, with respect to each Obligor, (a) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary that is directly owned
by such Obligor and (b) 66% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956 2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956 2(c)(2)) in each Foreign Subsidiary
that is directly owned by such Obligor, including the Equity Interests of the
Subsidiaries owned by such Obligor as set forth on Schedule 1(c) hereto, in each
case together with the certificates (or other agreements or instruments), if
any, representing such shares, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:

(i) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(ii) in the event of any consolidation or merger involving the issuer thereof
and in which such issuer is not the surviving Person, all shares of each class
of the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.

“Secured Obligations” means, without duplication, (a) all Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations including, without limitation, the fees and
out-of-pocket charges and disbursements of counsel.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer and any other holder of the Secured Obligations and “Secured
Party” means any one of them.

 

2



--------------------------------------------------------------------------------

“Trademark License” means any written agreement providing for the grant by or to
an Obligor of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any political subdivision thereof, or
otherwise and (b) all renewals thereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

2. Grant of Security Interest in Collateral. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Obligor hereby grants
to the Administrative Agent, for the ratable benefit of the Secured Parties, a
continuing security interest in, and a right of set off against, any and all
right, title and interest of such Obligor in and to all of the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Collateral”): (a) all Accounts; (b) all Chattel Paper;
(c) those certain Commercial Tort Claims set forth on Schedule 2(c) hereto;
(d) all Copyrights; (e) all Copyright Licenses; (f) all Deposit Accounts;
(g) all Documents; (h) all Equipment; (i) all Fixtures; (j) all General
Intangibles; (k) all Instruments; (l) all Inventory; (m) all Investment
Property; (n) all Letter-of-Credit Rights; (o) all Money; (p) all Patents;
(q) all Patent Licenses; (r) all Pledged Equity; (s) all Software; (t) all
Supporting Obligations; (u) all Trademarks; (v) all Trademark Licenses; and
(w) all Accessions and all Proceeds of any and all of the foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (a) any Excluded
Property and (b) any General Intangible, permit, lease, license, contract or
other Instrument of an Obligor to the extent the grant of a security interest in
such General Intangible, permit, lease, license, contract or other Instrument in
the manner contemplated by this Agreement, under the terms thereof or under
applicable Law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
alter such Obligor’s rights, titles and interests thereunder (including upon the
giving of notice or the lapse of time or both); provided that (i) any such
limitation described in the foregoing clause (b) on the security interests
granted hereunder shall only apply to the extent that any such prohibition could
not be rendered ineffective pursuant to the UCC or any other applicable Law
(including Debtor Relief Laws) or principles of equity and (ii) in the event of
the termination or elimination of any such prohibition or the requirement for
any consent contained in any applicable Law, General Intangible, permit, lease,
license, contract or other Instrument, to the extent sufficient to permit any
such item to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible, permit, lease, license, contract or other
Instrument shall be automatically and simultaneously granted hereunder and shall
be included as Collateral hereunder.

3. Security for Secured Obligations. The Obligors and the Administrative Agent,
on behalf of the Secured Parties, hereby acknowledge and agree that the security
interest created hereby in the Collateral

 

3



--------------------------------------------------------------------------------

(a) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (b) is not to be
construed as an assignment of any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks or Trademark Licenses.

4. Delivery of the Pledged Equity. Each Obligor hereby agrees that:

(a) Delivery of Certificates. Each Obligor shall deliver to the Administrative
Agent simultaneously with or immediately following the execution and delivery of
this Agreement (or at such later time as is permitted under the Credit
Agreement), all certificates representing the Pledged Equity of such Obligor, if
any. Prior to delivery to the Administrative Agent, all such certificates and
instruments constituting Pledged Equity of an Obligor shall be held in trust by
such Obligor for the benefit of the Administrative Agent pursuant hereto. All
such certificates and instruments shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in Exhibit
4(a) attached hereto.

(b) Financing Statements. Each Obligor authorizes the Administrative Agent to
file one or more UCC financing statements (with the description of the
Collateral contained herein, including without limitation “all assets” and/or
“all personal property” collateral descriptions) disclosing the Administrative
Agent’s security interest in the Collateral. Each Obligor agrees to execute and
deliver to the Administrative Agent such other filings as may be reasonably
requested by the Administrative Agent in order to perfect and protect the
security interest created hereby in the Collateral of such Obligor.

5. Representations and Warranties. Each Obligor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that:

(a) Authorization of Pledged Equity. The Pledged Equity is (i) duly authorized
and validly issued, and if the issuer of the applicable Pledged Equity is a
corporation, fully paid and nonassessable and (ii) not subject to the preemptive
rights of any Person.

(b) Title. Each Obligor has good and indefeasible title to the Collateral of
such Obligor, is the legal and beneficial owner of such Collateral free and
clear of any Lien, other than Permitted Liens, and has the right to pledge,
sell, assign or transfer the same. There exists no Adverse Claim with respect to
the Pledged Equity of such Obligor, other than Permitted Liens.

(c) Exercising of Rights. The exercise by the Administrative Agent of its rights
and remedies hereunder will not violate any law or governmental regulation or
any material contractual restriction binding on or affecting an Obligor or any
of its property; provided, that, the Administrative Agent complies with the UCC,
and/or applicable foreign laws and/or applicable laws relating to the sale of
securities, as in each case may be applicable to the exercise of such rights and
remedies.

(d) Consents, etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement. Except for (A) the filing or recording of UCC financing
statements, (B) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (C) obtaining
control to perfect the Liens created by this Agreement (to the extent required
hereunder), (D) such actions as may be required by

 

4



--------------------------------------------------------------------------------

Laws affecting the offering and sale of securities, (E) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries and (F) consents, authorizations, filings or other
actions which have been obtained or made, no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Obligor), is required for (1) the grant
by such Obligor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Obligor,
(2) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC, the granting of control (to
the extent required hereunder) or by filing an appropriate notice with the
United States Patent and Trademark Office or the United States Copyright Office)
or (3) the exercise by the Administrative Agent or the Secured Parties of the
rights and remedies provided for in this Agreement.

(e) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral of such Obligor and, when properly perfected by filing, shall
constitute a valid and perfected, first priority security interest in such
Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens. The
taking possession by the Administrative Agent of the certificated securities (if
any) evidencing the Pledged Equity and all other Instruments constituting
Collateral will perfect and establish the first priority of the Administrative
Agent’s security interest in all the Pledged Equity evidenced by such
certificated securities and such Instruments.

(f) Partnership and Membership Interests. None of the Pledged Equity consisting
of partnership or limited liability company interests (i) is dealt in or traded
on a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

(g) No Other Interests. As of the date hereof, (i) no Obligor owns any
certificated Equity Interests in any Subsidiary that are required to be pledged
and delivered to the Administrative Agent hereunder except as set forth on
Schedule 1(c) hereto, and (ii) no Obligor holds any Instruments, Documents or
Tangible Chattel Paper required to be pledged and delivered to the
Administrative Agent pursuant to this Agreement other than as set forth on
Schedule 5(g) hereto. All such certificated securities, Instruments, Documents
and Tangible Chattel Paper have been delivered to the Administrative Agent.

(h) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, As-Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes
or standing timber.

(i) Accounts. (i) Each Account (other than any Account constituting Excluded
Property) of the Obligors and the papers and documents relating thereto are
genuine and in all material respects what they purport to be, (ii) each Account
(other than any Account constituting Excluded Property) arises out of (A) a bona
fide sale of goods sold and delivered by such Obligor (or is in the process of
being delivered) or (B) services theretofore actually rendered by such Obligor
to, the account debtor named therein, (iii) no Account (other than any Account
constituting Excluded Property) of an Obligor is evidenced by any Instrument or
Chattel Paper unless such Instrument or Chattel Paper, to the extent requested
by the Administrative Agent, has been endorsed over and delivered to, or
submitted to the control of, the Administrative Agent, (iv) no surety bond was
required or given in connection with any Account (other than any Account

 

5



--------------------------------------------------------------------------------

constituting Excluded Property) of an Obligor or the contracts or purchase
orders out of which they arose and (v) the right to receive payment under each
Account is assignable, except to the extent subject to a Permitted Lien or
constituting Excluded Property.

(j) Equipment and Inventory. With respect to any Equipment and/or Inventory of
an Obligor, each such Obligor has exclusive possession and control of such
Equipment and Inventory of such Obligor except for (i) Equipment leased by such
Obligor as a lessee or (ii) Equipment or Inventory in transit with common
carriers. No Inventory of an Obligor is held by a Person other than an Obligor
pursuant to consignment, sale or return, sale on approval or similar
arrangement.

(k) Contracts; Agreements; Licenses. The Obligors have no material contracts,
agreements or licenses which are non-assignable by their terms, or as a matter
of law, or which prevent the granting of a security interest therein, other than
material contracts, agreements or licenses related to any Receivables Facility
permitted under the Credit Agreement.

(l) Commercial Tort Claims. As of the Effective Date, no Obligor has any
Commercial Tort Claims seeking damages in excess of $2,000,000 other than as set
forth on Schedule 2(c) hereto.

(m) Copyrights, Patents and Trademarks.

(i) To the best of each Obligor’s knowledge, each material Copyright, Patent and
Trademark of such Obligor is valid, subsisting, unexpired, enforceable and has
not been abandoned.

(ii) To the best of each Obligor’s knowledge, no holding, decision or judgment
has been rendered by any Governmental Authority that would limit, cancel or
question the validity of any material Copyright, Patent or Trademark of any
Obligor.

(iii) No action or proceeding is pending seeking to limit, cancel or question
the validity of any material Copyright, Patent or Trademark of any Obligor, or
that, if adversely determined, could reasonably be expected to have a material
adverse effect on the value of any such Copyright, Patent or Trademark.

(iv) All applications pertaining to the material Copyrights, Patents and
Trademarks of each Obligor have been duly and properly filed, and all
registrations or letters pertaining to such Copyrights, Patents and Trademarks
have been duly and properly filed and issued.

(v) No Obligor has made any assignment or agreement in conflict with the
security interest in the Copyrights, Patents or Trademarks of any Obligor
hereunder.

6. Covenants. Each Obligor hereby covenants, that so long as any of the Secured
Obligations arising under the Loan Documents remains outstanding (other than
contingent indemnification obligations that expressly survive termination of the
Loan Documents for which no claim has been asserted) and until all of the
commitments relating thereto have been terminated, such Obligor shall:

(a) Instruments/Chattel Paper/Control.

 

6



--------------------------------------------------------------------------------

(i) If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper having
a face value in excess of $2,000,000, or if any property constituting Collateral
shall be stored or shipped subject to a Document having a face value in excess
of $2,000,000, ensure that such Instrument, Tangible Chattel Paper or Document
is either in the possession of such Obligor at all times or, if requested by the
Administrative Agent to perfect its security interest in such Collateral, is
delivered to the Administrative Agent duly endorsed in a manner satisfactory to
the Administrative Agent. Such Obligor shall ensure that any Collateral
consisting of Tangible Chattel Paper having a face value in excess of $2,000,000
is marked with a legend acceptable to the Administrative Agent indicating the
Administrative Agent’s security interest in such Tangible Chattel Paper.

(ii) Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
Deposit Accounts; provided, that, no Obligor shall be required to deliver
deposit account control agreements with respect to (A) any Deposit Account
(i) specifically and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments for the benefit of any Obligor’s employees,
(ii) that is a credit card settlement account or a zero-balance account,
(iii) that holds funds in trust or as an escrow or fiduciary for customers or
other persons that are not Obligors or Subsidiaries or Affiliates thereof,
(iv) that is not maintained with a bank located in the United States, (v) that
constitutes healthcare flexible spending accounts, health reimbursement
accounts, and other similar accounts established for the benefit of its
employees, or (vi) that constitutes Excluded Property; and (B) for so long as
the aggregate account balances for all such accounts does not exceed $10,000,000
at any time, any other Deposit Account with an individual account balance not
exceeding $2,000,000 at any time.

(iii) Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(A) Investment Property, (B) Letter-of-Credit Rights and (C) Electronic Chattel
Paper.

(b) Filing of Financing Statements, Notices, etc. Each Obligor shall execute and
deliver to the Administrative Agent such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary or appropriate (i) to assure to the Administrative Agent its security
interests hereunder, including (A) such instruments as the Administrative Agent
may from time to time reasonably request in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, (B) with regard
to Copyrights, a Notice of Grant of Security Interest in Copyrights in the form
of Exhibit 6(b)(i), (C) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Exhibit 6(b)(ii) hereto and (D) with regard to Trademarks,
a Notice of Grant of Security Interest in Trademarks for filing with the United
States Patent and Trademark Office in the form of Exhibit 6(b)(iii) hereto,
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder. Furthermore, each Obligor also hereby irrevocably makes, constitutes
and appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as such Obligor’s attorney in fact with full
power and for the limited purpose to sign in the name of such Obligor any
financing statements, or amendments and supplements to financing statements,
renewal financing statements, notices or any similar documents which in the
Administrative Agent’s

 

7



--------------------------------------------------------------------------------

reasonable discretion would be necessary or appropriate in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable until such time
as the Secured Obligations arising under the Loan Documents have been paid in
full and the Commitments have expired or been terminated. Each Obligor hereby
agrees that a carbon, photographic or other reproduction of this Agreement or
any such financing statement is sufficient for filing as a financing statement
by the Administrative Agent without notice thereof to such Obligor wherever the
Administrative Agent may in its sole discretion desire to file the same.

(c) Collateral Held by Warehouseman, Bailee, etc. If any Collateral is at any
time in the possession or control of a warehouseman, bailee or any agent or
processor of such Obligor and the Administrative Agent so requests (i) notify
such Person in writing of the Administrative Agent’s security interest therein,
(ii) instruct such Person to hold all such Collateral for the Administrative
Agent’s account and subject to the Administrative Agent’s instructions and
(iii) use commercially reasonable efforts to obtain a written acknowledgment
from such Person that it is holding such Collateral for the benefit of the
Administrative Agent.

(d) Treatment of Accounts. Not grant or extend the time for payment of any
Account (other than any Account constituting Excluded Property), or compromise
or settle any Account (other than any Account constituting Excluded Property)
for less than the full amount thereof, or release any person or property, in
whole or in part, from payment thereof, or allow any credit or discount thereon,
other than as normal and customary in the ordinary course of an Obligor’s
business.

(e) Commercial Tort Claims. (i) Promptly forward to the Administrative Agent an
updated Schedule 2(c) listing any and all Commercial Tort Claims by or in favor
of such Obligor seeking damages in excess of $2,000,000 and (ii) execute and
deliver a supplemental grant of security interest in such Commercial Tort Claims
specifically describing such Commercial Tort Claims in favor of the
Administrative Agent for the benefit of the Secured Parties.

(f) Books and Records. Upon the request of the Administrative Agent, mark its
books and records (and shall cause the issuer of the Pledged Equity of such
Obligor to mark its books and records) to reflect the security interest granted
to the Administrative Agent, for the benefit of the Secured Parties, pursuant to
this Agreement.

(g) Defense of Title. Warrant and defend title to and ownership of the Pledged
Equity of such Obligor at its own expense against the claims and demands of all
other parties claiming an interest therein, keep the Pledged Equity free from
all Liens, except for Permitted Liens, and not sell, exchange, transfer, assign,
lease or otherwise dispose of Pledged Equity of such Obligor or any interest
therein, except as permitted under the Credit Agreement and the other Loan
Documents.

(h) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by such Obligor with the SEC and any other
state, federal or foreign agency in connection with the ownership of the Pledged
Equity of such Obligor. For the avoidance of doubt, this Section 6(h) shall not
require any Obligor to register any Pledged Equity constituting securities for
public sale under any state or federal law.

(i) Issuance or Acquisition of Equity Interests. Not, without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
reasonably request for the purpose of perfecting its security interest therein,
issue or acquire any Equity Interests constituting Pledged Equity consisting of
an interest in a partnership or a limited liability company that (i) is

 

8



--------------------------------------------------------------------------------

dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a Security governed by Article 8 of the
UCC, (iii) is an Investment Company Security, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset.

(j) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Administrative Agent shall have a perfected
Lien on such Fixture or real property.

(k) Intellectual Property.

(i) Not do any act or omit to do any act whereby any material Copyright may
become invalidated and (A) not do any act, or omit to do any act, whereby any
material Copyright may become injected into the public domain and (B) take all
necessary steps as it shall deem appropriate under the circumstances, to
maintain and pursue each application (and to obtain the relevant registration)
of each material Copyright owned by an Obligor and to maintain each registration
of each material Copyright owned by an Obligor including, without limitation,
filing of applications for renewal where necessary.

(ii) Not (and not permit any licensee or sublicensee thereof to) do any act or
omit to do any act whereby any material Trademark may become invalidated.

(iii) Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated.

(iv) Not make any assignment or agreement in conflict with the security interest
in the Patents, Copyrights or Trademarks of each Obligor hereunder (except as
permitted by the Credit Agreement).

(v) Take all reasonable and necessary steps, including, without limitation, in
any proceeding before the United States Patent and Trademark Office, to maintain
and pursue each application for (and to obtain the relevant registration), and
to maintain each registration of, each material Patent and each material
Trademark, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

Notwithstanding the foregoing, the Obligors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to their businesses.

7. Advances by Secured Parties. On failure of any Obligor to perform any of the
covenants and agreements contained herein which constitutes an Event of Default
and while such Event of Default is continuing, the Administrative Agent may, at
its sole option and in its sole discretion, and so long as reasonably
practicable, upon not less than two (2) Business Days prior notice to the
applicable Obligor(s), perform the same and in so doing may expend such sums as
the Administrative Agent may deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures that the Administrative Agent or the Secured Parties may make for
the protection of the security hereof or may be compelled to make by operation
of law. All such sums and amounts so expended shall be repayable by the Obligors
on a joint and several basis (subject

 

9



--------------------------------------------------------------------------------

to Section 26 hereof) promptly upon timely notice thereof and demand therefor,
shall constitute additional Secured Obligations and shall bear interest from the
date said amounts are expended at the Default Rate. No such performance of any
covenant or agreement by the Administrative Agent or the Secured Parties on
behalf of any Obligor, and no such advance or expenditure therefor, shall
relieve the Obligors of any default under the terms of this Agreement, the other
Loan Documents or any other documents relating to the Secured Obligations. The
Secured Parties may make any payment hereby authorized in accordance with any
bill, statement or estimate procured from the appropriate public office or
holder of the claim to be discharged without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by an Obligor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

8. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent and the Secured Parties shall
have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by law
(including, without limitation, levy of attachment and garnishment), the rights
and remedies of a secured party under the UCC of the jurisdiction applicable to
the affected Collateral, and further, the Administrative Agent may, with or
without judicial process or the aid and assistance of others, (i) enter on any
premises on which any of the Collateral may be located and, without resistance
or interference by the Obligors, take possession of the Collateral, (ii) dispose
of any Collateral on any such premises, (iii) require the Obligors to assemble
and make available to the Administrative Agent at the expense of the Obligors
any Collateral at any place and time designated by the Administrative Agent
which is reasonably convenient to both parties, (iv) remove any Collateral from
any such premises for the purpose of effecting sale or other disposition
thereof, and/or (v) without demand and without advertisement, notice, hearing or
process of law, all of which each of the Obligors hereby waives to the fullest
extent permitted by Law, at any place and time or times, sell and deliver any or
all Collateral held by or for it at public or private sale (which in the case of
a private sale of Pledged Equity, shall be to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such securities
for their own account, for investment and not with a view to the distribution or
resale thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one or more parcels, for Money, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Each
Obligor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act of 1933. Neither the
Administrative Agent’s compliance with applicable Law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, each Obligor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Company in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least ten
Business Days before the time of sale or other event giving rise to the
requirement of such notice. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice,

 

10



--------------------------------------------------------------------------------

be made at the time and place to which it was so adjourned. Each Obligor further
acknowledges and agrees that any offer to sell any Pledged Equity which has been
(i) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of New York, New York (to the
extent that such offer may be advertised without prior registration under the
Securities Act of 1933), or (ii) made privately in the manner described above
shall be deemed to involve a “public sale” under the UCC, notwithstanding that
such sale may not constitute a “public offering” under the Securities Act of
1933, and the Administrative Agent may, in such event, bid for the purchase of
such securities. The Administrative Agent shall not be obligated to make any
sale or other disposition of the Collateral regardless of notice having been
given. To the extent permitted by applicable Law, any holder of Secured
Obligations may be a purchaser at any such sale. To the extent permitted by
applicable Law, each of the Obligors hereby waives all of its rights of
redemption with respect to any such sale. Subject to the provisions of
applicable Law, the Administrative Agent may postpone or cause the postponement
of the sale of all or any portion of the Collateral by announcement at the time
and place of such sale, and such sale may, without further notice, to the extent
permitted by Law, be made at the time and place to which the sale was postponed,
or the Administrative Agent may further postpone such sale by announcement made
at such time and place.

(b) Remedies relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, with respect to any
Account (other than any Account constituting Excluded Property), (i) each
Obligor will promptly upon request of the Administrative Agent instruct all
account debtors to remit all payments in respect of Accounts to a mailing
location selected by the Administrative Agent and (ii) the Administrative Agent
shall have the right to enforce any Obligor’s rights against its customers and
account debtors, and the Administrative Agent or its designee may notify any
Obligor’s customers and account debtors that the Accounts of such Obligor have
been assigned to the Administrative Agent or of the Administrative Agent’s
security interest therein, and may (either in its own name or in the name of an
Obligor or both) demand, collect (including without limitation by way of a
lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the Secured Parties in the Accounts. Neither the
Administrative Agent nor the Secured Parties shall have any liability or
responsibility to any Obligor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance.

(c) Deposit Accounts. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may prevent withdrawals or other
dispositions of funds in Deposit Accounts (other than any Deposit Account
constituting Excluded Property) maintained with the Administrative Agent.

(d) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise.

 

11



--------------------------------------------------------------------------------

(e) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Agreement,
any other Loan Document, any other document relating to the Secured Obligations,
or as provided by Law, or any delay by the Administrative Agent or the Secured
Parties in exercising the same, shall not operate as a waiver of any such right,
remedy or option. No waiver hereunder shall be effective unless it is in
writing, signed by the party against whom such waiver is sought to be enforced
and then only to the extent specifically stated, which in the case of the
Administrative Agent or the Secured Parties shall only be granted as provided
herein. To the extent permitted by Law, neither the Administrative Agent, the
Secured Parties, nor any party acting as attorney for the Administrative Agent
or the Secured Parties, shall be liable hereunder for any acts or omissions or
for any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct hereunder. The rights and remedies of the
Administrative Agent and the Secured Parties under this Agreement shall be
cumulative and not exclusive of any other right or remedy which the
Administrative Agent or the Secured Parties may have.

(f) Retention of Collateral. To the extent permitted under applicable law, in
addition to the rights and remedies hereunder, upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent may, after
providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Collateral in satisfaction of any
Secured Obligations for any reason.

(g) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Obligors shall be jointly
and severally liable (subject to Section 26 hereof) for the deficiency, together
with interest thereon at the Default Rate, together with the costs of collection
and attorneys’ fees and expenses. Any surplus remaining after the full payment
and satisfaction of the Secured Obligations (other than (x) contingent
indemnification obligations that expressly survive termination of the Loan
Documents for which no claim has been asserted and (y) obligations under Swap
Contracts between a Loan Party and a Secured Party and Treasury Management
Agreements between a Loan Party and a Secured Party, in each case, for which no
claim has been asserted as of the date of distribution of any such surplus)
shall be returned to the Obligors or to whomsoever a court of competent
jurisdiction shall determine to be entitled thereto.

9. Rights of the Administrative Agent.

(a) Power of Attorney. Each Obligor hereby designates and appoints the
Administrative Agent, on behalf of the Secured Parties, and each of its
designees or agents, as attorney-in-fact of such Obligor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

 

12



--------------------------------------------------------------------------------

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may
reasonably deem appropriate;

(iv) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(v) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Collateral;

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

(viii) to execute and deliver all assignments, conveyances, statements, security
and pledge agreements, affidavits, notices and other agreements, instruments and
documents that the Administrative Agent may reasonably deem appropriate in order
to perfect and maintain the security interests and liens granted in this
Agreement and in order to fully consummate all of the transactions contemplated
therein;

(ix) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;

(x) to vote for a shareholder or member resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Administrative Agent or one or more of the Secured Parties or into
the name of any transferee to whom the Pledged Equity or any part thereof may be
sold pursuant to Section 8 hereof; and

(xi) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate in connection with the Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations arising under the Loan
Documents (other than contingent indemnification obligations that expressly
survive termination of the Loan Documents for which no claim has been asserted)
shall remain outstanding and until all of the commitments relating thereto shall
have been terminated. The Administrative Agent shall be under no duty to
exercise or withhold the exercise of any of the rights, powers, privileges and
options expressly or implicitly granted to the Administrative Agent in this
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.

 

13



--------------------------------------------------------------------------------

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations and any portion thereof to a
successor agent in accordance with the Credit Agreement, and the assignee shall
be entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property of such type,
which shall be no less than the treatment employed by a reasonable and prudent
agent in the industry, it being understood that the Administrative Agent shall
not have responsibility for taking any necessary steps to preserve rights
against any parties with respect to any of the Collateral. In the event of a
public or private sale of the Collateral, the Administrative Agent shall have no
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any necessary steps to clean, repair
or otherwise prepare the Collateral for sale.

(d) Voting Rights in Respect of the Pledged Equity.

(i) Except as provided in Section 9(d)(ii) below, each Obligor may exercise any
and all voting and other consensual rights pertaining to the Pledged Equity of
such Obligor or any part thereof for any purpose not inconsistent with the terms
of this Agreement or the Credit Agreement; and

(ii) Upon the occurrence and during the continuance of an Event of Default and
delivery by the Administrative Agent to the applicable Obligor of notice of its
intent to exercise its rights under this Section 9(d), all rights of an Obligor
to exercise the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to paragraph (i) of this subsection shall cease
and all such rights shall thereupon become vested in the Administrative Agent,
which shall then have the sole right to exercise such voting and other
consensual rights.

(e) Dividend Rights in Respect of the Pledged Equity.

(i) Except as set forth in Section 9(e)(ii) below, each Obligor may receive and
retain any and all dividends and distributions (other than dividends and other
distributions constituting Pledged Equity) or interest paid in respect of the
Pledged Equity to the extent they are allowed under the Credit Agreement.

(ii) Upon the occurrence and during the continuance of an Event of Default and
delivery by the Administrative Agent to the applicable Obligor of written notice
of its intent to exercise its rights under this Section 9(e):

 

14



--------------------------------------------------------------------------------

(A) all rights of an Obligor to receive the dividends, distributions and
interest payments that it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection shall cease and all such rights
shall thereupon be vested in the Administrative Agent, which shall then have the
sole right to receive and hold as Collateral such dividends, distributions and
interest payments; and

(B) all dividends, distributions and interest payments that are received by an
Obligor contrary to the provisions of paragraph (A) of this subsection shall be
received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Obligor, and shall be forthwith
paid over to the Administrative Agent as Collateral in the exact form received,
to be held by the Administrative Agent as Collateral and as further collateral
security for the Secured Obligations.

(f) Release of Collateral.

(i) If any Collateral shall be sold, transferred or otherwise disposed of by any
Obligor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Obligor, shall
promptly execute and deliver to such Obligor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral.

(ii) The Administrative Agent may release any of the Pledged Equity from this
Agreement or may substitute any of the Pledged Equity for other Pledged Equity
without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.

10. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Administrative Agent or any of
the Secured Parties in cash or its equivalent, will be applied in reduction of
the Secured Obligations in the order set forth in Section 9.03 of the Credit
Agreement, and each Obligor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Administrative Agent shall have the continuing and exclusive right to apply and
reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon its books and
records.

11. Continuing Agreement.

(a) This Agreement shall be a continuing agreement in every respect and shall
remain in full force and effect so long as any of the Secured Obligations
arising under the Loan Documents (other than contingent indemnification
obligations that expressly survive the termination of the Loan Documents for
which no claim has been asserted) remain outstanding and until all of the
commitments relating thereto have been terminated. Upon payment and satisfaction
of all Secured Obligations arising under the Loan Documents (other than
contingent indemnification obligations that expressly survive termination of the
Loan Documents for which no claim has been asserted) and termination of all
commitments relating thereto, this Agreement shall be automatically

 

15



--------------------------------------------------------------------------------

terminated and the Administrative Agent and the Secured Parties shall, upon the
request and at the expense of the Obligors, forthwith release all of its liens
and security interests hereunder, shall return all certificates or instruments
pledged hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Obligors evidencing such
termination. Notwithstanding the foregoing, all releases and indemnities
provided hereunder shall survive termination of this Agreement.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations under the Loan Documents is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Secured
Party as a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all costs and expenses (including,
without limitation, attorneys’ fees and disbursements) incurred by the
Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

12. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.01 of the Credit Agreement; provided, that,
any update or revision to Schedule 2(c) hereof delivered by any Obligor shall
not constitute an amendment for purposes of this Section 12 or Section 11.01 of
the Credit Agreement.

13. Successors in Interest. This Agreement shall create a continuing security
interest in the Collateral and shall be binding upon each Obligor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Administrative Agent and the Secured Parties hereunder, to the benefit of
the Administrative Agent and the Secured Parties and their successors and
permitted assigns; provided, however, that, except as provided in the Credit
Agreement, none of the Obligors may assign its rights or delegate its duties
hereunder without the prior written consent of the requisite Lenders under the
Credit Agreement.

14. Notices. All notices required or permitted to be given under this Agreement
shall be given as provided in Section 11.02 of the Credit Agreement. Notices to
the Obligors that are not parties to the Credit Agreement shall be sent to the
Company at the Company’s address for notices as provided in Section 11.02 of the
Credit Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

16. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.

17. Governing Law; Submission to Jurisdiction; Venue.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (INCLUDING

 

16



--------------------------------------------------------------------------------

SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OBLIGOR AND
THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND EACH SECURED PARTY, CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OBLIGOR AND THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND
EACH SECURED PARTY, IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH OBLIGOR AND THE ADMINISTRATIVE AGENT, ON BEHALF
OF ITSELF AND EACH SECURED PARTY, WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

18. Waiver of Right to Trial by Jury.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

19. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

20. Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Secured Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

 

17



--------------------------------------------------------------------------------

21. Survival. All representations and warranties of the Obligors hereunder shall
survive the execution and delivery of this Agreement, the other Loan Documents
and the other documents relating to the Secured Obligations, the delivery of the
Notes and the extension of credit thereunder or in connection therewith.

22. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real and other personal property and securities owned by an
Obligor), or by a guarantee, endorsement or property of any other Person, then
to the maximum extent permitted by applicable law the Administrative Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence and during the continuation of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Secured Obligations or any of the rights of the Administrative Agent or the
Secured Parties under this Agreement, under any of the other Loan Documents or
under any other document relating to the Secured Obligations.

23. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Obligor” and have
all of the rights and obligations of an Obligor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.

24. Rights of Required Lenders and Required Pro Rata Facilities Lenders. All
rights of the Administrative Agent hereunder, if not exercised by the
Administrative Agent, may be exercised by the Required Lenders, or by the
Required Pro Rata Facilities Lenders, as applicable, in accordance with the
terms of the Credit Agreement (including Section 11.03 thereof).

25. Consent of Issuers of Pledged Equity. Each issuer of Pledged Equity party to
this Agreement hereby acknowledges, consents and agrees to the grant of the
security interests in such Pledged Equity by the applicable Obligors pursuant to
this Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such issuer.

26. Joint and Several Obligations of Obligors.

(a) Each of the Obligors is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Secured
Parties, for the mutual benefit, directly and indirectly, of each of the
Obligors and in consideration of the undertakings of each of the Obligors to
accept joint and several liability for the obligations of each of them.

(b) Each of the Obligors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Obligors with respect to the payment and
performance of all of the Secured Obligations arising under this Agreement, the
other Loan Documents and any other documents relating to the Secured
Obligations, it being the intention of the parties hereto that all the Secured
Obligations shall be the joint and several obligations of each of the Obligors
without preferences or distinction among them.

 

18



--------------------------------------------------------------------------------

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the documents relating to the Secured Obligations shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under Section 548 of the Bankruptcy
Code or any comparable provisions of any applicable state law.

[Signature Pages Follow]

 

19



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

OBLIGORS:     FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,     a Georgia
limited liability company     By:  

 

    Name:       Title:       FLEETCOR TECHNOLOGIES, INC.,     a Delaware
corporation     By:  

 

    Name:       Title:       CFN HOLDING CO.,     a Delaware corporation     By:
 

 

    Name:       Title:       CLC GROUP, INC.,     a Delaware corporation     By:
 

 

    Name:       Title:       CORPORATE LODGING CONSULTANTS, INC.,     a Kansas
corporation     By:  

 

    Name:       Title:       CREW TRANSPORTATION SPECIALISTS, INC.,     a Kansas
corporation     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

    MANNATEC, INC.,     a Georgia corporation     By:  

 

    Name:       Title:       FLEETCOR FUEL CARDS LLC,     a Delaware limited
liability company     By:  

 

    Name:       Title:       FLEET MANAGEMENT HOLDING CORPORATION,     a
Delaware corporation     By:  

 

    Name:       Title:       DISCRETE WIRELESS, INC. (d/b/a NexTraq)     a
Georgia corporation     By:  

 

    Name:       Title:       PACIFIC PRIDE SERVICES, LLC,     a Delaware limited
liability company     By:  

 

    Name:       Title:       FCHC HOLDING COMPANY LLC,     a Delaware limited
liability company     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

    COMDATA, INC.,     a Delaware corporation     By:  

 

    Name:       Title:       COMDATA TN, INC.,     a Tennessee corporation    
By:  

 

    Name:       Title:       COMDATA NETWORK INC. OF CALIFORNIA,     a
California corporation     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 1(c)

PLEDGED EQUITY

 

Obligor

   Issuer    Number  of
Shares/
Interests
Issued    Certificate
Number    Percentage
Ownership    Percentage
Pledged               



--------------------------------------------------------------------------------

SCHEDULE 2(c)

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

SCHEDULE 5(g)

INSTRUMENTS; DOCUMENTS; TANGIBLE CHATTEL PAPER



--------------------------------------------------------------------------------

EXHIBIT 4(a)

FORM OF IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

the following shares of capital stock of
                                        , a                  corporation:

 

Number of Shares

  

Certificate Number

and irrevocably appoints                                          its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.

 

[HOLDER] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 6(b)(i)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as of
[            ], 2014 (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and Bank of America, N.A.,
as administrative agent (the “Administrative Agent”) for the Secured Parties
referenced therein, the undersigned Obligor has granted a continuing security
interest in and a right to set off against the copyrights and copyright
applications shown on Schedule 1 to the Administrative Agent for the ratable
benefit of the Secured Parties.

[signature pages follow]



--------------------------------------------------------------------------------

The undersigned Obligor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing copyrights and copyright applications (i) may only be terminated in
accordance with the terms of the Agreement and (ii) is not to be construed as an
assignment of any copyright or copyright application.

 

Very truly yours,

 

[Obligor] By:  

 

Name:  

 

Title:  

 

 

Acknowledged and Accepted: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 6(b)(ii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as of
[            ], 2014 (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and Bank of America, N.A.,
as administrative agent (the “Administrative Agent”) for the Secured Parties
referenced therein, the undersigned Obligor has granted a continuing security
interest in and a right to set off against the patents and patent applications
shown on Schedule 1 to the Administrative Agent for the ratable benefit of the
Secured Parties.

[signature pages follow]



--------------------------------------------------------------------------------

The undersigned Obligor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing patents and patent applications (i) may only be terminated in
accordance with the terms of the Agreement and (ii) is not to be construed as an
assignment of any patent or patent application.

 

Very truly yours,

 

[Obligor] By:  

 

Name:  

 

Title:  

 

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 6(b)(iii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as of
[            ], 2014 (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and Bank of America, N.A.,
as Administrative Agent (the “Administrative Agent”) for the Secured Parties
referenced therein, the undersigned Obligor has granted a continuing security
interest in and a right to set off against the trademarks and trademark
applications shown on Schedule 1 to the Administrative Agent for the ratable
benefit of the Secured Parties.

[signature pages follow]



--------------------------------------------------------------------------------

The undersigned Obligor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing trademarks and trademark applications (i) may only be terminated in
accordance with the terms of the Agreement and (ii) is not to be construed as an
assignment of any trademark or trademark application.

 

Very truly yours,

 

[Obligor] By:  

 

Name:  

 

Title:  

 

 

Acknowledged and Accepted: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF GUARANTY

THIS GUARANTY AGREEMENT dated as of [            ], 2014(as amended, modified,
restated or supplemented from time to time, this “Agreement”) is by and among
the parties identified as “Guarantors” on the signature pages hereto and such
other parties as may become Guarantors hereunder after the date hereof
(individually each a “Guarantor”, and collectively the “Guarantors”) and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the holders of the Obligations.

W I T N E S S E T H

WHEREAS, a credit facility has been established in favor of FleetCor
Technologies Operating Company, LLC, a Georgia limited liability company (the
“Company”), and certain Subsidiaries of the Company from time to time as
Designated Borrowers, pursuant to the terms of that certain Credit Agreement
dated as of October 24, 2014 (as amended, modified, supplemented or extended
from time to time, the “Credit Agreement”) among the Company, FleetCor
Technologies, Inc., the Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer;

WHEREAS, this Agreement is required under the terms of the Credit Agreement; and

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings provided in the Credit Agreement.

2. The Guaranty.

(a) Each of the Guarantors hereby jointly and severally, unconditionally,
absolutely and irrevocably, guarantees to each Lender, each Swap Bank, each
Treasury Management Bank, and the Administrative Agent as hereinafter provided,
as primary obligor and not as surety, the prompt payment of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.

(b) The Company hereby guarantees, unconditionally, absolutely and irrevocably,
to each Lender and the Administrative Agent as hereinafter provided, as primary
obligor and not as surety, the prompt payment of the Designated Borrower
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Company hereby further agrees
that if any of the Designated Borrower Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise), the Company will promptly pay
the



--------------------------------------------------------------------------------

same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Designated Borrower
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
Cash Collateralization or otherwise) in accordance with the terms of such
extension or renewal.

(c) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Swap Contracts or Treasury Management Agreements,
(i) the obligations of each Guarantor under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law and
(ii) the Obligations guaranteed by a Guarantor under this Agreement shall
exclude any Excluded Swap Obligations with respect to such Guarantor.

3. Obligations Unconditional.

(a) The obligations of the Guarantors under Section 2 are joint and several,
absolute, unconditional and irrevocable, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents, Swap
Contracts or Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor, it being the
intent of this Section 3 that the obligations of the Guarantors hereunder shall
be absolute and unconditional under any and all circumstances. Each Guarantor
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Company or any other Guarantor for
amounts paid under this Agreement until such time as the Obligations have been
paid in full and the Commitments have expired or terminated.

(b) The obligations of the Company under Section 2 are absolute, unconditional
and irrevocable, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or any other agreement or instrument
referred to therein, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Designated Borrower Obligations,
and, to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section 3 that the obligations of the Company hereunder shall be absolute
and unconditional under any and all circumstances. The Company agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against any Designated Borrower for amounts paid under this Agreement until such
time as the Designated Borrower Obligations have been paid in full and the
Commitments have expired or terminated.

(c) Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or any Treasury Management Agreement, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
or such Treasury Management Agreements shall be done or omitted;

 

2



--------------------------------------------------------------------------------

(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract or any Treasury
Management Agreement, or any other agreement or instrument referred to in the
Loan Documents, such Swap Contracts or such Treasury Management Agreements shall
be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

(iv) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(v) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement, or
any other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations. The
Guarantors also hereby guarantee that all payments pursuant to this Agreement
will be made without any set-off, deduction or counterclaim whatsoever.

4. Reinstatement.

(a) The obligations of the Guarantors under this Agreement shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
the fees, charges and disbursements of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

(b) The obligations of the Company under this Agreement shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Designated Borrower Obligations is rescinded or
must be otherwise restored by any holder of any of the Designated Borrower
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Company agrees that it will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

5. Certain Additional Waivers.

 

3



--------------------------------------------------------------------------------

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 3 and through the exercise of rights of
contribution pursuant to Section 7.

6. Remedies.

(a) The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.02 of the Credit Agreement (and shall be
deemed to have become automatically due and payable in the circumstances
provided in said Section 9.02 of the Credit Agreement) for purposes of Section 2
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section 2.
The Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the
Lenders may exercise their remedies thereunder in accordance with the terms
thereof.

(b) The Company agrees that, to the fullest extent permitted by law, as between
the Company, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, the Designated Borrower Obligations may be declared to be
forthwith due and payable as provided in Section 9.02 of the Credit Agreement
(and shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 9.02 of the Credit Agreement) for
purposes of Section 2 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Designated Borrower Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Designated Borrower Obligations
being deemed to have become automatically due and payable), the Designated
Borrower Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Company for purposes of Section 2.

7. Rights of Contribution; Keepwell.

(a) The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

(b) The Company and each Guarantor that is a Qualified ECP Guarantor at the time
the Guaranty in this Agreement by any Guarantor that is not then an “eligible
contract participant” under the Commodity Exchange Act (a “Specified Guarantor”)
or the grant of a security interest under the Loan Documents by any such
Specified Guarantor, in either case, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Guarantor with respect to such Swap Obligation as may be needed by such
Specified Guarantor from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Agreement voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of the Company and each applicable Guarantor under this Section
shall remain in full force and effect until

 

4



--------------------------------------------------------------------------------

the Obligations have been indefeasibly paid and performed in full. The Company
and each Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Guarantor for
all purposes of the Commodity Exchange Act.

8. Guarantee of Payment; Continuing Guarantee.

(a) The guarantee in this Agreement is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

(b) The guarantee given by the Company in this Agreement is a guaranty of
payment and not of collection, is a continuing guarantee, and shall apply to all
Designated Borrower Obligations whenever arising.

9. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Obligations and any proceeds
of Collateral, when received by the Administrative Agent or any of the holders
of the Obligations in cash or its equivalent, will be applied in reduction of
the Obligations in the order set forth in Section 9.03 of the Credit Agreement,
and each Guarantor irrevocably waives the right to direct the application of
such payments and proceeds and acknowledges and agrees that the Administrative
Agent shall have the continuing and exclusive right to apply and reapply any and
all such payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon its books and records.

10. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.01 of the Credit Agreement.

11. Successors in Interest. This Agreement shall be binding upon each Guarantor,
its successors and assigns, and shall inure, together with the rights and
remedies of the Administrative Agent and the holders of the Obligations
hereunder, to the benefit of the Administrative and the holders of the
Obligations and their successors and permitted assigns; provided, however, that,
except as provided in the Credit Agreement, none of the Guarantors may assign
its rights or delegate its duties hereunder without the prior written consent of
the requisite Lenders under the Credit Agreement.

12. Notices. All notices required or permitted to be given under this Agreement
shall be given as provided in Section 11.02 of the Credit Agreement.

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

14. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.

15. Governing Law; Submission to Jurisdiction; Venue.

 

5



--------------------------------------------------------------------------------

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

(b) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
OTHER PARTY HERETO OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

16. Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE,

 

6



--------------------------------------------------------------------------------

AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

17. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

18. Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Obligations represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and understandings, oral or
written, if any, including any commitment letters or correspondence relating to
the Loan Documents, any other documents relating to the Obligations, or the
transactions contemplated herein and therein.

19. Other Credit Support. To the extent that any of the Obligations are now or
hereafter secured by any collateral or by a guarantee, endorsement or property
of any other Person, then to the maximum extent permitted by applicable law the
Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Obligations or any of the
rights of the Administrative Agent or the holders of the Obligations under this
Agreement, under any of the other Loan Documents or under any other document
relating to the Obligations.

20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as a “Guarantor” and
have all of the rights and obligations of a Guarantor hereunder and this
Agreement shall be deemed amended by such Joinder Agreement.

21. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders in accordance with the terms of the Credit Agreement (including
Section 11.03 thereof).

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

GUARANTORS:     FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,     a Georgia
limited liability company     By:  

 

    Name:       Title:       FLEETCOR TECHNOLOGIES, INC.,     a Delaware
corporation     By:  

 

    Name:       Title:       CFN HOLDING CO.,     a Delaware corporation     By:
 

 

    Name:       Title:       CLC GROUP, INC.,     a Delaware corporation     By:
 

 

    Name:       Title:       CORPORATE LODGING CONSULTANTS, INC.,     a Kansas
corporation     By:  

 

    Name:       Title:       CREW TRANSPORTATION SPECIALISTS, INC.,     a Kansas
corporation     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

    MANNATEC, INC.,     a Georgia corporation     By:  

 

    Name:       Title:       FLEETCOR FUEL CARDS LLC,     a Delaware limited
liability company     By:  

 

    Name:       Title:       FLEET MANAGEMENT HOLDING CORPORATION,     a
Delaware corporation     By:  

 

    Name:       Title:       DISCRETE WIRELESS, INC. (d/b/a NexTraq)     a
Georgia corporation     By:  

 

    Name:       Title:       PACIFIC PRIDE SERVICES, LLC,     a Delaware limited
liability company     By:  

 

    Name:       Title:       FCHC HOLDING COMPANY LLC,     a Delaware limited
liability company     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

    COMDATA, INC.,     a Delaware corporation     By:  

 

    Name:       Title:       COMDATA TN, INC.,     a Tennessee corporation    
By:  

 

    Name:       Title:       COMDATA NETWORK, INC. OF CALIFORNIA,     a
California corporation     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO:    Bank of America, N.A., as [Administrative Agent][Swing Line Lender] RE:
   Credit Agreement dated as of October 24, 2014(as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
FleetCor Technologies Operating Company, LLC (the “Company”), FleetCor
Technologies, Inc., a Delaware corporation (the “Parent”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement. DATE:    [Date]

The [insert name of Borrower] (the “Borrower”) hereby notifies the
[Administrative Agent][Swing Line Lender] that on              pursuant to the
terms of Section 2.05 of the Credit Agreement, the Borrower intends to
prepay/repay the following Loans as more specifically set forth below:

 

  ¨    Optional prepayment of [Revolving][Term Loans] in the following
amount(s):      ¨    Eurocurrency Rate Loans: $                        In the
following Alternative Currency:                  Applicable Interest Period:   
        ¨    Base Rate Loans: $               ¨    Optional prepayment of Swing
Line Loans in the following amount: $            

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

    [BORROWER NAME],     a [Jurisdiction and Type of Organization]     By:  

 

    Name:  

 

 

    Title:  

 



--------------------------------------------------------------------------------

SCHEDULES

CREDIT AGREEMENT

Dated as of October [    ], 2014

among

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,

as a Borrower and as a Guarantor,

FLEETCOR TECHNOLOGIES, INC.,

as the Parent and as a Guarantor,

CERTAIN FOREIGN SUBSIDIARIES OF THE PARENT,

as Designated Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

BARCLAYS BANK PLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

PNC BANK, NATIONAL ASSOCIATION,

BBVA COMPASS BANK,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

HSBC BANK USA, NATIONAL ASSOCIATION,

MUFG UNION BANK, N.A.,

REGIONS BANK,

SUMITOMO MITSUI BANKING CORPORATION

and

TD BANK, N.A.,

as Co-Documentation Agents

and

THE OTHER LENDERS PARTY HERETO

BANK OF AMERICA MERRILL LYNCH,

BARCLAYS BANK PLC,

WELLS FARGO SECURITIES, LLC

and

PNC CAPITAL MARKETS, LLC,

as Joint Lead Arrangers

BANK OF AMERICA MERRILL LYNCH,

BARCLAYS BANK PLC

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners



--------------------------------------------------------------------------------

Capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (the “Agreement”), dated as
of October     , 2014, among FleetCor Technologies Operating Company, LLC,
FleetCor Technologies, Inc., the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.

The disclosures on these Schedules may be over inclusive, considering the
materiality standard contained in, and the disclosures required by, the
provisions of the Agreement corresponding to the respective Schedules, and the
fact that any item or matter is disclosed on these Schedules shall not be deemed
to set or establish different standards of materiality or required disclosures
from those set forth in the corresponding provisions.

Headings have been inserted in certain Schedules for convenience of reference
only and shall to no extent have the effect of amending or changing the express
description of the Schedules as set forth in the Agreement. The following
Schedules are qualified in their entirety by reference to the specific
provisions of the Agreement.



--------------------------------------------------------------------------------

Schedule 1.01

Mandatory Cost Formulae

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Company or any Lender, deliver to the Company or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

 

AB+C(B-D)+E x 0.01

    per cent per annum 100 - (A+C)  

 

  (b) in relation to any Loan in any currency other than Sterling:

 

        E x 0.01             

    per cent per annum 300  

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as              an interest free cash ratio deposit with the Bank of
England to comply with cash ratio requirements.



--------------------------------------------------------------------------------

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.



--------------------------------------------------------------------------------

7. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

8. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

 

9. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

10. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

11. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

12. The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

See attached.



--------------------------------------------------------------------------------

Schedule 6.13

Subsidiaries

 

Name

   No.    Jurisdiction
(Foreign
Country)    Legal form   

Shareholder 1

   Share   Shareholder 2    Share FleetCor Technologies Operating Company, LLC
   2    Georgia,
United States    LLC    FleetCor Technologies, Inc.    100.00%      FleetCor
Funding, LLC    3    Delaware,
United States    LLC    FleetCor Technologies Operating Company, LLC    100.00%
     Mannatec, Inc.    4    Georgia,
United States    Corporation    FleetCor Technologies Operating Company, LLC   
100.00%      CFN Holding Co.    5    Delaware,
United States    Corporation    FleetCor Technologies Operating Company, LLC   
100.00%      CLC Group, Inc.    6    Delaware,
United States    Corporation    FleetCor Technologies Operating Company, LLC   
100.00%      Corporate Lodging Consultants, Inc.    7    Kansas,
United States    Corporation    CLC Group, Inc.    100.00%      Crew
Transportation Specialists, Inc.    8    Kansas,
United States    Corporation    CLC Group, Inc.    100.00%      FleetCor
Commercial Card Management (Canada) Ltd.    9    British
Columbia,
Canada    LLC    Mannatec, Inc.    100.00%      FleetCor Technologies Operating
Company - CFN Holding Co.    10    Luxembourg    S.e.n.c.    FleetCor
Technologies Operating Company, LLC    95.00%   CFN Holding
Co.    5.00% FleetCor Luxembourg Holding1    11    Luxembourg    S.à.r.l.   
FleetCor Technologies Operating Company - CFN Holding Co.    100.00%     
FleetCor Luxembourg Holding2    12    Luxembourg    S.à.r.l.    FleetCor
Luxembourg Holding1    99.00%   CFN Holding
Co.    1.00% FleetCor Luxembourg Holding3    13    Luxembourg    S.à.r.l.   
FleetCor Luxembourg Holding2.    99.99%   FleetCor
Luxembourg
Holding1    0.01% FleetCor Luxembourg Holding4    14    Luxembourg    S.à.r.l.
   FleetCor Luxembourg Holding2    100.00%      FleetCor Technologieën B.V.   
15    The
Netherlands    LLC    FleetCor Luxembourg Holding2    100.00%      FleetCor UK
Acquisition Limited    16    United
Kingdom    LLC    FleetCor Luxembourg Holding2    100.00%      FleetCor Europe
Limited    17    United
Kingdom    LLC    FleetCor UK Acquisition Limited    100.00%      CH Jones
Limited    18    United
Kingdom    LLC    FleetCor Europe Limited    100.00%      Fuel Vend Limited   
19    United
Kingdom    LLC    CH Jones Limited    100.00%      Petro Vend (Europe) Limited
   20    United
Kingdom    LLC    Fuel Vend Limited    100.00%      Croft Holdings Limited    21
   United
Kingdom    LLC    FleetCor Europe Limited    100.00%      Croft Fuels Limited   
22    United
Kingdom    LLC    Croft Holdings Limited    100.00%      Croft Petroleum Limited
   23    United
Kingdom    LLC    Croft Holdings Limited    100.00%      CH Jones (Keygas)
Limited    24    United
Kingdom    LLC    FleetCor Europe Limited    100.00%      Fuelcards UK Limited
   25    United
Kingdom    LLC    FleetCor UK Acquisition Limited    100.00%     



--------------------------------------------------------------------------------

Intercity Fuels Limited    26    United
Kingdom    LLC    FleetCor UK Acquisition Limited    100.00%      Fambo UK
Limited    27    United
Kingdom    LLC    FleetCor UK Acquisition Limited    100.00%      The Fuelcard
Company UK Limited    28    United
Kingdom    LLC    Fambo UK Limited    100.00%   FleetCor UK
Acquisition
Limited    1 share Abbey Group (Oxon) Limited    29    United
Kingdom    LLC    FleetCor UK Acquisition Limited    100.00%      Abbey
Fuelcards Limited    30    United
Kingdom    LLC    FleetCor UK Acquisition Limited    100.00%      Ace Fuelcards
Limited    31    United
Kingdom    LLC    FleetCor UK Acquisition Limited    100.00%      Abbey Euro
Diesel Limited    32    United
Kingdom    LLC    FleetCor UK Acquisition Limited    100.00%      Fuel
Supermarket Limited    33    United
Kingdom    LLC    Abbey Group (Oxon) Limited    100.00%      Fuelcard
Supermarket Limited    34    United
Kingdom    LLC    Fuel Supermarket Limited    100.00%      Diesel Supermarket
Limited    35    United
Kingdom    LLC    Fuel Supermarket Limited    100.00%      Petrol Supermarket
Limited    36    United
Kingdom    LLC    Fuel Supermarket Limited    100.00%      FleetCor Fuel Cards
LLC    37    Delaware,
United States    LLC    FleetCor Technologies Operating Company, LLC    100.00%
     FleetCor Fuel Cards Europe Ltd    38    United
Kingdom    LLC    FleetCor Fuel Cards LLC    100.00%      ReD Fuel Cards Europe
Spain SLU    39    Spain    Sociedad
Limitada
Unipersonal    FleetCor Fuel Cards Europe Ltd    100.00%      ReD Fuel Cards
(Europe) GMBH    40    Germany    LLC    FleetCor Fuel Cards Europe Ltd   
100.00%      CCS Ceska spolecnost pro platebni karty sro    44    Czech
Republic    LLC    FleetCor Luxembourg Holding3    100.00%      CCS Slovenska
společnost pro platebne karty sro    45    Slovakia    LLC    CCS Ceska
spolecnost pro platebni karty sro    97.00%   FleetCor
Luxembourg
Holding3    3.00% CarNet System (Czech) sro    46    Czech
Republic    LLC    FleetCor Luxembourg Holding2    100.00%      CarNet System
Slovakia, s.r.o.    47    Slovakia    LLC    CarNet System (Slovakia) sro   
100.00%      LLC “Petro Plus Region”    48    Russia    LLC    FleetCor
Luxembourg Holding2    99.90%   FleetCor
Luxembourg
Holding1    0.10% UAB “Transit Card International”    49    Lithuania   
CJSC/LLC    LLC “Petro Plus Region”    100.00%      Transit Card Int’l Polska
Sp. z.o.o.    50    Poland    LLC    UAB “Transit Card International”    100.00%
     Karteks Sp. z.o.o. (Poland)    51    Poland    LLC    Transit Card Int’l
Polska Sp. z.o.o.    99.90%   UAB “Transit
Card
International”    0.10% OU Transit Cargo International    52    Estonia   
Private
Limited
Company    UAB “Transit Card International”    100.00%      CJSC
“Processingovaya companiya “Eltop”    53    Russia    CJSC/LLC    LLC “Petro
Plus Region”    100.00%      LLC “OILCARD”    54    Russia    LLC    CJSC
“Processingovaya companiya “Eltop”    51.00%   LLC “Petro
Plus Region”    49.00% Springart Holdings Limited    55    Cyprus    LLC    LLC
“Petro Plus Region”    100.00%      Fasconet Investments Limited    56    Cyprus
   LLC    LLC “Petro Plus Region”    100.00%     



--------------------------------------------------------------------------------

LLC “Unitek”    57    Russia    LLC    LLC “Petro Plus Region”    100.00%     
LLC Processingovaya companiya “Petrol Plus”    58    Russia    LLC    LLC “Petro
Plus Region”    100.00%      FleetCor Technologies Mexico S. de R.L. de C.V.   
59    Mexico    LLC    FleetCor Luxembourg Holding2    99.90%   FleetCor
Luxembourg
Holding1    0.10% Efectivale, S.de R.L. de C.V.    60    Mexico    Corp   
FleetCor Technologies Mexico S. de R.L. de C.V.    99.99%   FleetCor
Luxembourg
Holding2    0.01% Efectivale Servicios, S.A. de C.V.    61    Mexico    Corp   
Efectivale, S.de R.L. de C.V.    99.99%   FleetCor
Technologies
Mexico S. de
R.L. de C.V.    0.01% CTF Technologies (Canada), ULC    62    Canada    LLC   
FleetCor Luxembourg Holding2    100.00%      CTF Technologies Do Brasil, Ltda   
63    Brasil    LLC    CTF Technologies (Canada), ULC    99.00%   FleetCor
Luxembourg
Holding2    1.00% CTF International, Inc    64    Barbados    Corp    CTF
Technologies (Canada), ULC    100.00%      CTF Holdings, Inc.    65    Barbados
   Corp    CTF Technologies (Canada), ULC    100.00%      Sabonor Management
Limited    67    Cyprus    LLC    Feidossa Investments Limited    99.90%  
FleetCor
Luxembourg
Holding2    0.10% LLC “TD NCT” (NEW)    68    Russia    LLC    LLC “Petro Plus
Region”    100.00%      LLC “STC” “Petrol Plus” (NEW)    69    Russia    LLC   
LLC “Petro Plus Region”    100.00%      Feidossa Investments Limited    70   
Cyprus    LLC    LLC “Petro Plus Region”    100.00%      LLC “FORVARD”    71   
Russia    LLC    Feidossa Investments Limited    99.90%   LLC “ASP
GROUP
YUG”    0.10% LLC “ASP GROUP YUG”    72    Russia    LLC    LLC “FORVARD”   
100.00%      LLC “NCT Software”    73    Russia    LLC    Sabonor Management
Limited    99.00%   LLC “OIL
CARD”    1.00% LLC “TD NCT”    74    Russia    LLC    LLC “NCT Software”   
99.99%   LLC “OIL
CARD”    0.01% LLC “Smart Cards and Systems” (Ukraine)    75    Ukraine    LLC
   LLC “NCT Software”    100.00%      Allstar Business Solutions Limited    76
   United
Kingdom    LLC    FleetCor UK Acquisition Limited    100.00%      FleetCor
Technologies Pty Limited    77    Australia    Australian
Proprietary
Company,
Limited by
Shares    FleetCor UK Acquisition Limited    100.00%      Business Fuel Cards
Pty Limited    78    Australia    Australian
Proprietary
Company,
Limited by
Shares    FleetCor Technologies Pty Limited    100.00%     



--------------------------------------------------------------------------------

FleetCor Technologies New Zealand Limited    79    New
Zealand    NZ Limited
Company    Business Fuel Cards Pty Limited    100.00%      Cardlink Systems
Limited    80    New
Zealand    NZ Limited
Company    FleetCor Technologies New Zealand Limited    100.00%      Strata Nova
Holdings Limited    81    Republic
of Cyprus    Limited
Liability
Company    Feidossa Investments Limited    100.00%      LLC ASP Holding    82   
Russia    Limited
Liability
Company    Strata Nova Holdings Limited    99.90%   LLC “Petro
Plus Region”      0.10 %  LLC ASP Mordovia    83    Russia    Limited
Liability
Company    LLC ASP Holding    100.00%      LLC ASP Group    84    Russia   
Limited
Liability
Company    LLC ASP Holding    100.00%      LLC Auto Line    85    Russia   
Limited
Liability
Company    LLC ASP Holding    100.00%      Dlodax Investments Limited (Cyprus)
   86    Republic
of Cyprus    Limited
Liability
Company    UAB “Transit Card International”    99.975%   Sabonor
Management
Limited      0.025%    LLC Avto-Kart neft    87    Russia    Limited
Liability
Company    Dlodax Investments Limited (Cyprus)    100.00%      VB – SERVIÇIOS,
COMÉRCIO E ADMINISTRAÇÃO LTDA    88    BRAZIL    Limited
Liability
Company    FleetCor Luxemburg Holding 2    99.90%   FleetCor
Luxemburg
Holding 1      0.10%    GESTREK – SERVIÇO DE GESTÃO, CALL CENTER E LOGÍSTICA
EMPRESARIAL LTDA    89    BRAZIL    Limited
Liability
Company    VB – SERVIÇIOS, COMÉRCIO E ADMINISTRAÇÃO LTDA    99.90%   FleetCor
Luxemburg
Holding 2      0.10%    DBTRANS S.A    90    BRAZIL    Corporation    VB –
SERVIÇIOS, COMÉRCIO E ADMINISTRAÇÃO LTDA    99.90%   FleetCor
Luxemburg
Holding 1      0.10%    DBTRANS ADMINISTRADORA DE CARTÃO DE CRÉDITO LTDA    91
   BRAZIL    Limited
Liability
Company    DBTRANS S.A    100.00%      DBTRANS CORRETORA DE SEGUROS S.A    92   
BRAZIL    Corporation    DBTRANS S.A    100.00%      DBT TECNOLOGIA E
DESENVOLVIMENTO DE SISTEMAS S.A    93    BRAZIL    Corporation    DBTRANS S.A   
100.00%      Quadrum Investments Group Limited    94    England
and Wales    Private
Limited
Company    FleetCor UK Acquisition Limited    100.00%      Quadrum Services A
Limited    95    England
and Wales    Private
Limited
Company    Quadrum Investments Group Limited    100.00%      Quadrum Services B
Limited    96    England
and Wales    Private
Limited
Company    Quadrum Services A Limited    100.00%      Quadrum Investments
Holding Limited    97    England
and Wales    Private
Limited
Company    Quadrum Services B Limited    100.00%      Quadrum Investments
Limited    98    England
and Wales    Private
Limited
Company    Quadrum Investments Holding Limited    100.00%      Epyx Limited   
99    England
and Wales    Private
Limited
Company    Quadrum Investments Limited    100.00%      Your Car Limited    100
   England
and Wales    Private
Limited
Company    Quadrum Investments Limited    100.00%     



--------------------------------------------------------------------------------

Oasis Global Systems Limited    101    England
and Wales    Private
Limited
Company   Epyx Limited    100.00%           Epyx France SAS    102    France   
Société Par
Actions
Simplifiée
(simplified
joint-stock
company)   Epyx Limited    100.00%           Fleet Management Holding
Corporation    103    Delaware,
United
States    Corporation   FleetCor Technologies Operating Company, LLC    100.00%
     Discrete Wireless, Inc. (d/b/a NexTraq)    104    Georgia,
United
States    Corporation   Fleet Management Holding Corporation    100.00%     
Pacific Pride Services, LLC    105    Delaware,
United
States    LLC   FleetCor Technologies Operating Company, LLC    100.00%     
FleetCor Deutschland GmbH    106    Germany    LLC   FleetCor Luxembourg Holding
2    100.00%      FCHC Holding Company LLC       Delaware    LLC   FleetCor
Technologies Operating Company, LLC    100.00%     



--------------------------------------------------------------------------------

Schedule 6.13 (continued)

 

Additional Subsidiaries to be acquired through the Comdata Acquisition1

 

Subsidiary    Jurisdiction of
Organization   

Issued and Outstanding

Equity Interests or Capital
Contribution or Share Capital (as applicable)

  

Owner of 100% of the
Issued

and Outstanding Equity

Interests

Comdata Inc.

   Delaware    100 shares of common stock    FCHC Holding Company
LLC

Comdata TN, Inc.

   Tennessee    1,000 shares of common stock    Comdata Inc.

Comdata Network, Inc. of California

   California    100 shares of common stock    Comdata Inc.

Comdata Receivables, Inc.

   Delaware    100 shares of common stock    Comdata Inc.

Comdata Telecommunications Services, Inc.

   Delaware    100 shares of common stock    Comdata Inc.

Permicom Permits Services, Inc.

   Northwest Territories
(Canada)    100 shares of common stock    Comdata Inc.

Stored Value Solutions International B.V.

   Netherlands    180 shares    Comdata Inc.

Stored Value Solutions Japan K.K.

   Japan    100 shares    Stored Value Solutions
International B.V.

Stored Value Solutions Australia PTY Limited

   Australia    10 shares    Stored Value Solutions
International B.V.

Stored Value Solutions GmbH

   Germany    1 share    Stored Value Solutions
International B.V.

Stored Value Solutions France SAS

   France    3,700 shares    Stored Value Solutions
International B.V.

Stored Value Solutions Hong Kong Limited

   Hong Kong    1 share    Stored Value Solutions
International B.V.

Shanghai Stored Value Solutions Information Technology Co., Ltd.

   China    Capital Contribution of
$1,560,000    Stored Value Solutions


Hong Kong Limited

Stored Value Solutions Canada Ltd.

   British Columbia (Canada)    1,000 shares of Class A
Common    Stored Value Solutions
International B.V.

Stored Value Solutions UK Limited

   United Kingdom    282 Ordinary Shares    Stored Value Solutions
International B.V.

Ceridian SVS GmbH

   Austria    Share Capital of €17,500    Stored Value Solutions
International B.V.

 

1  Note that Stored Value Solutions International B.V. and its subsidiaries are
scheduled to be part of the SVS Disposition. Comdata Telecommunications
Services, Inc. is scheduled to be dissolved prior to or soon after the Initial
Borrowing Date. Comdata Receivables, Inc. is the SPE in Comdata’s securitization
and is scheduled to be dissolved soon after the Initial Borrowing Date. The
Company has also formed a subsidiary for the purpose of consummating the Comdata
Acquisition, FCHC Project, Inc., a Delaware corporation, which will be merged
into Comdata Inc., with Comdata Inc. as the surviving entity.



--------------------------------------------------------------------------------

Schedule 6.17

Intellectual Property

FleetCor Technologies Operating Company, LLC

U.S. Patents

Issued Patents

 

Title

  

Patent No.

    

Issue Date

 

NAVIGATION SYSTEM HAVING MILEAGE MECHANISM AND METHOD OF OPERATION THEREOF

     8606458         12/10/13   

NAVIGATION SYSTEM WITH DISTANCE LIMITATION MECHANISM AND METHOD OF OPERATION
THEREOF

     8489330         07/16/13   

NAVIGATION SYSTEM WITH MONITORING MECHANISM AND METHOD OF OPERATION THEREOF

     8433508         04/30/13   

Pending Applications

 

Title

  

Appl. No.

  

Filing Date

 

METHOD AND SYSTEM FOR DETECTION OF A FUEL CARD USAGE EXCEPTION

   14054279


20140129426

     10/15/13   

COMMUNICATION OF PROMOTIONS BASED ON DATA ASSOCIATED WITH A VEHICLE

   14054257


20140108155

     10/15/13   

FleetCor Technologies Operating Company, LLC

U.S. Trademarks

Registered Marks

 

Mark

  

Reg. No.

    

Reg. Date

 

FLEET NET

     2540691         02/19/02   

THE FIRST AND ONLY SOURCE FOR GROWING YOUR FLEET CARD BUSINESS

     3439555         06/03/08   

FLEETCARD and Design

     1364841         10/08/85   

FUELMAN

     2914249         12/28/04   

FUELMAN FLEET CARD and Design

     2920411         01/25/05   

FUELMAN NETWORK and Design

     2924716         02/08/05   

MANNANET

     2407627         11/28/00   

MANNATEC

     1968102         04/16/96   

Design only

     2941155         04/19/05   

EFUELMAN

     3522074         10/21/08   

FLEETMATCH

     3841447         08/31/10   

IFLEET

     3849114         09/14/10   

IFLEET.COM

     3849113         09/14/10   



--------------------------------------------------------------------------------

FLEETSOURCE

     3314008         10/16/07   

FLEETSOURCE and Design

     3314007         10/16/07   

THE FIRST AND ONLY SOURCE FOR GROWING YOUR FLEET BUSINESS

     3314009         10/16/07   

FLEETCARDSUSA

     4504829         04/01/14   

FLEETCOR

     3385423         02/19/08   

FLEETNET

     3205560         02/06/07   

FUELMAN NETWORK and Design

     3293718         09/18/07   

FUELMAN and Design

     1363666         10/01/85   

CFN Holding Co.

U.S. Trademarks

Registered Marks

 

Mark

  

Reg. No.

    

Reg. Date

 

CFN

     1614811         09/25/90   

CFN COMMERCIAL FUELING NETWORK and Design

     1574809         01/02/90   

Corporate Lodging Consultants, Inc.

U.S. Trademarks

Registered Mark

 

Mark

  

Reg. No.

    

Reg. Date

 

CHECK INN and Design

     1757134         03/09/93   

Pending Application

 

Mark

  

Appl. No.

    

Filing Date

 

CLC LODGING

     85110442         08/18/10   

CFN Holding Co.

U.S. Copyrights

Registered Copyrights

 

Title

  

Reg. No.

    

Reg. Date

 

CFN 4.0 operations manual

     TX0004943616         03/01/99   

CFN 4.0 software

     TXu000895031         03/01/99   



--------------------------------------------------------------------------------

FleetCor Technologies, Inc.

U.S. Copyrights

Registered Copyrights

 

Title

  

Reg. No.

    

Reg. Date

 

CheckMaint

     TX0006065697         07/12/04   

FleetAll report generator

     TX0006095578         07/09/04   

FleetAll statement generator

     TX0006095508         07/19/04   

Transaction reporter

     TX0006103446         07/19/04   

AccountManager

     TX0006013579         07/19/04   

FleetCor Technologies Operating Company, LLC

U.S. Copyright

Registered Copyright

 

Title

  

Reg. No.

    

Reg. Date

 

Fleetnet

     TXu001050046         10/02/02   



--------------------------------------------------------------------------------

Schedule 6.17 (continued)

 

Intellectual Property to be acquired through the Comdata Acquisition

Comdata Inc.

U.S. Patents

Issued Patents

 

Title

  

Patent No.

    

Issue Date

 

METHOD OF PACKAGING AND ACTIVATING OPEN LOOP PREPAID CARDS

     8544734         10/01/13   

METHOD AND APPARATUS FOR PREPARING TAX INFORMATION IN THE TRUCKING INDUSTRY

     7778894         08/17/10   

CO-BRANDED CORRELATED REDEEMABLE CARDS

     7584887         09/08/09   

CARD DISPLAY PACKAGE

     6457649         10/01/02   

SMART CARD WITH REPLACEABLE CHIP

     6554193         4/29/03   

Pending Applications

 

Title

  

Appl. No.

    

Filing Date

 

METHOD OF TRANSACTION CARD RECOGNITION AND INTERACTION

     13/833,628         03/15/13   

COMPUTER-IMPLEMENTED METHOD FOR SELECTIVELY AUTHORIZING PRODUCTS FOR PURCHASE
USING A CARD ACCOUNT

     13/964,529         08/12/13   

IMPROVED METHOD FOR AUTHORIZING A DISCOUNT

     12/534,415         08/03/09   

WEB-BASED SYSTEM AND METHOD FOR NATIONWIDE REGULATORY REGISTRATION

     14/089,089         11/25/13   

SYSTEMS, METHODS, AND COMPUTER PROGRAM PRODUCTS FOR MANAGING FUEL COSTS

     14/033,965         09/23/13   

Patent No. 6554193 was abandoned due to failure to pay maintenance fees. Comdata
Inc. is seeking to revive it.

Comdata Inc.

U.S. Trademarks

Registered Marks2

 

Mark

  

Reg. No.

    

Reg. Date

 

COMCHEK

     0992740         09/03/74   

COMDATA and Design

     3327812         10/30/07   

COMDATA

     3004711         10/04/05   

COMDATA

     2977155         07/26/05   

COMDATA

     2929328         03/01/05   

 

2  Trademark Registrations 3615714 and 3615967 are expected to be included in
the SVS Disposition.



--------------------------------------------------------------------------------

COMDATA

     2964371         06/28/05   

COMDATA PAYMENT INNOVATION and Design

     3337276         11/13/07   

COMSITE

     2381032         08/29/00   

SMARTAUTHORIZE

     3971977         05/31/11   

SMARTAUTHORIZE

     4059646         11/22/11   

SMARTCONVENIENCE

     3848866         09/14/10   

SMARTCONVENIENCE

     3858140         10/05/10   

SMARTDESQ

     3858141         10/05/10   

SMARTDESQ

     3854835         09/28/10   

SMARTLOCK

     3932042         03/15/11   

SMARTSTATION

     3874694         11/09/10   

SVS

     3615714         05/05/09   

SVS

     3615967         05/05/09   

SMARTFUEL

     1820482         02/08/94   

Registered Marks to be Allowed to Lapse

 

Design only

     3332626         11/06/07   

GOCOMCHEK.COM

     2843431         05/18/04   

T TRANSCEIVER and Design

     1000368         12/24/74   



--------------------------------------------------------------------------------

Schedule 6.20(a)

Locations of Real Property

None



--------------------------------------------------------------------------------

Schedule 6.20(b)

Taxpayer and Organizational Identification Numbers

 

Loan Party

  

Jurisdiction of Organization

  

Type of entity

  

Chief Executive Office

  

FEIN and Organizational IDs

FleetCor Technologies, Inc.

   Delaware, United States    corporation   

5445 Triangle Parkway

Norcross, GA 30092

  

FleetCor Technologies Operating Company, LLC

   Georgia, United States    LLC   

5445 Triangle Parkway

Norcross, GA 30092

  

FleetCor Fuel Cards LLC

   Delaware, United States    LLC   

5445 Triangle Parkway

Norcross, GA 30092

  

Mannatec, Inc.

   Georgia, United States    corporation   

5445 Triangle Parkway

Norcross, GA 30092

  

CFN Holding Co.

   Delaware, United States    corporation   

5445 Triangle Parkway

Norcross, GA 30092

  

CLC Group, Inc.

   Delaware, United States    corporation    8110 East 32nd Street North
Wichita, KS 67226   

Corporate Lodging Consultants, Inc.

   Kansas, United States    corporation    8110 East 32nd Street North Wichita,
KS 67226   

Crew Transportation Specialists, Inc.

   Kansas, United States    corporation    8110 East 32nd Street North Wichita,
KS 67226   

FleetCor UK Acquisition Limited

   United Kingdom    LLC    c/o The FuelCard Co UK Limited, Unite 3 St James
Business Park, Grimbald Crag Court, Knaresborough HG5 8QB   

AllStar Business Solutions Limited

   United Kingdom    LLC    P.O. Box 1463, Windmill Hill, Whitehill Way, Swindon
SN5 6PS   

Business Fuel Cards Pty Ltd

   Australia    Australian proprietary company, limited by shares    C/O TMF
Corporate Services (AUST) PTY Limited, Level 16, 201 Elizabeth Street, Sydney
NSW 2000   



--------------------------------------------------------------------------------

FleetCor Technologies New Zealand Limited

   New Zealand   

NZ Limited

Company

   C/O TMF Corporate Services New Zealand, 21 Queen Street, Auckland Central,
Auckland 1010, NZ   

FleetCor Luxembourg Holding2

   Luxembourg   

Société à

responsabilité limitée

   L-1882 Luxemburg, 5, rue Guillaume Kroll   

Comdata Inc.

   Delaware    corporation   

5301 Maryland Way

Brentwood, TN 37027

  

Comdata TN, Inc.

   Tennessee, United States    corporation   

5301 Maryland Way

Brentwood, TN 37027

  

Comdata Network, Inc. of California

   California, United States    corporation   

735 E Carnegie Drive

San Bernardino, CA

  

Fleet Management Holding Corporation

   Delaware, United States    corporation   

1200 Lake Hearn Drive, Suite 500

Atlanta, GA 30319

  

Discrete Wireless, Inc.

(d/b/a NexTraq)

   Georgia, United States    corporation   

1200 Lake Hearn Drive, Suite 500

Atlanta, GA 30319

  

Pacific Pride Services, LLC

   Delaware, United States    LLC   

205 Columbia Street NE

Salem, OR 97301

  

FCHC Holding Company LLC

   Delaware, United States    LLC   

5445 Triangle Parkway

Norcross, GA 30092

  



--------------------------------------------------------------------------------

Schedule 6.20(c)

Changes in Legal Name, State of Formation and Structure

1. ReD Fuel Cards LLC changed its name to FleetCor Fuel Cards LLC

2. FleetCor Technologies, Inc. will purchase Comdata Inc., a Delaware
corporation on the Initial Borrowing Date, which has the following subsidiaries
(among others):

Comdata TN, Inc., a Tennessee corporation

Comdata Network, Inc. of California, a California corporation

Comdata Receivables, Inc., a Delaware corporation and the securitization SPE

Permicom Permits Services, Inc., a Canadian corporation (Northwest Territories)

3. FleetCor Technologies Australia Pty Ltd changed its name to Business Fuel
Cards Pty Ltd

4. Comdata Inc. is the surviving corporation in a multi-step merger. Predecessor
entities were:

Comdata Network, Inc., a Maryland corporation

Ceridian Stored Value Solutions, Inc., a Delaware corporation

Comdata Merger LLC, a Delaware LLC

CDN Holding Corp., a Minnesota corporation



--------------------------------------------------------------------------------

Schedule 8.01

Existing Liens

None



--------------------------------------------------------------------------------

Schedule 8.02

Existing Investments

 

1. Notes of Domestic Loan Parties issued by FleetCor Funding LLC pursuant to the
Purchase and Sale Agreement, dated as of December 20, 2004, as amended and
restated on the Initial Borrowing Date, between FleetCor Funding LLC, the
Company and the other originators thereunder, relative to the Receivables
Facility.

 

2. Investments as of the Initial Borrowing Date in (i) the Subsidiaries and
other Equity Interests listed on Schedule 6.13 and (ii) the Unrestricted
Subsidiary and its subsidiaries.

 

3. Intercompany loans among Comdata entities as follows:

 

Obligor

  

Obligee

  

Principal Balance as of

6/30/14

 

Permicom Permits Services, Inc.

   Comdata Inc.    $ 31,000   

Comdata Telecommunications Services, Inc.

   Comdata Inc.    $ 12,059,000   

Comdata Inc.

   Stored Value Solutions International B.V.    $ 6,540,000   



--------------------------------------------------------------------------------

Schedule 8.03

Existing Indebtedness

None



--------------------------------------------------------------------------------

Schedule 11.02

Certain Addresses for Notices

Notices to the Company and its Subsidiaries:

FleetCor Technologies Operating Company, LLC

5445 Triangle Parkway

Norcross, GA 30092

Attention: Eric Dey, Chief Financial Officer

With a copy to the following (which shall not constitute notice):

FleetCor Technologies Operating Company, LLC

5445 Triangle Parkway

Norcross, GA 30092

Attention: Sean Bowen, General Counsel

With a copy to the following (which shall not constitute notice):

King & Spalding LLP

1180 Peachtree Street

Atlanta, Georgia 30309

Attention: Jon R. Harris, Jr., Esq.

Notices to the Administrative Agent:

For payments and Requests for Credit Extensions:

Robert Garvey

Bank of America, N.A.

Mail Code: NC1-001-05-46

One Independence Center

101 N Tryon St

Charlotte NC 28255-0001

Telephone: 1.980.387.9468 Fax: 1.617.310.3288

Email: robert.garvey@baml.com

Account Information (for U.S. Dollars):

Bank of America, N.A.

ABA #:

Acct.#:

Account Name: Corporate Credit Support

Ref: Fleetcor Technologies, Inc.



--------------------------------------------------------------------------------

For all other Notices (Financial Statements, Compliance Certificates):

Felicia Brinson

Agency Officer

Bank of America, N.A.

135 S. LaSalle Street

Chicago, Illinois 60604

Mail Code: IL4-135-09-61

Telephone: (312) 828-7299

Fax: (877) 216-2432

Email: felicia.brinson@baml.com

or

Elizabeth Uribe

Agency Officer

Bank of America, N.A.

135 South LaSalle Street

Chicago, Illinois 60604

Mail Code: IL4-135-09-61

Telephone: (312) 828-5060

Fax: (877) 206-9473

Email: elizabeth.uribe@baml.com

Notices to the L/C Issuer:

Brian Gibbons

Bank of America, N.A.

1 Fleet Way

Scranton PA 18507

Telephone: 1.570.330.4801

Fax: 1.570.330.4187

Email: brian.j.gibbons@baml.com

Notices to the Swing Line Lender:

Robert Garvey

Bank of America, N.A.

Mail Code: NC1-001-04-39

One Independence Center

101 N Tryon St

Charlotte NC 28255-0001

Telephone: 1.980.387.9468

Fax: 1.617.310.3288

Email: robert.garvey@baml.com